Exhibit 10.1

Execution Version

 

 

$500,000,000

CREDIT AGREEMENT

Dated as of November 14, 2012

among

BIOMET, INC.,

as Parent Borrower,

BIOMET GLOBAL SUPPLY CHAIN CENTER B.V.,

as Dutch Parent Borrower

THE SEVERAL SUBSIDIARY BORROWERS PARTY HERETO,

LVB ACQUISITION, INC.,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO BANK, N.A.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS LENDING PARTNERS LLC and

J.P. MORGAN SECURITIES LLC,

as Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO BANK, N.A.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS LENDING PARTNERS LLC and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

Definitions and Accounting Terms

  



  

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Other Interpretive Provisions      59   

SECTION 1.03.

  Accounting Terms      60   

SECTION 1.04.

  Dutch Terms      60   

SECTION 1.05.

  Rounding      61   

SECTION 1.06.

  References to Agreements, Laws, Etc.      61   

SECTION 1.07.

  Times of Day      61   

SECTION 1.08.

  Currency Equivalents Generally      62   

ARTICLE II

 

The Commitments and Credit Extensions

  



  

SECTION 2.01.

  The Loans; Protective Advances      63   

SECTION 2.02.

  Borrowings, Conversions and Continuations of Loans      65   

SECTION 2.03.

  Letters of Credit      67   

SECTION 2.04.

  Swing Line Loans      77   

SECTION 2.05.

  Prepayments      80   

SECTION 2.06.

  Termination or Reduction of Commitments      82   

SECTION 2.07.

  Repayment of Loans      83   

SECTION 2.08.

  Interest      84   

SECTION 2.09.

  Fees      84   

SECTION 2.10.

  Computation of Interest and Fees      85   

SECTION 2.11.

  Evidence of Indebtedness      85   

SECTION 2.12.

  Payments Generally      86   

SECTION 2.13.

  Sharing of Payments      87   

SECTION 2.14.

  Incremental Credit Extensions      88   

SECTION 2.15.

  Reserves      89   

SECTION 2.16.

  Extended Revolving Credit Commitments      90   

SECTION 2.17.

  Defaulting Lenders      92   

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

  



  

SECTION 3.01.

  Taxes      95   

SECTION 3.02.

  Illegality      99   

SECTION 3.03.

  Inability to Determine Rates      99   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.04.

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      100   

SECTION 3.05.

  Funding Losses      101   

SECTION 3.06.

  Matters Applicable to All Requests for Compensation      102   

SECTION 3.07.

  Replacement of Lenders Under Certain Circumstances      102   

SECTION 3.08.

  Survival      104   

ARTICLE IV

 

Conditions Precedent to Credit Extensions

  



  

SECTION 4.01.

  Conditions to Effectiveness and Initial Credit Extension Under U.S.
Subfacility      104   

SECTION 4.02.

  Conditions to All Credit Extensions      106   

SECTION 4.03.

  Conditions to Initial Credit Extension Under Dutch Subfacility      106   

ARTICLE V

 

Representations and Warranties

  



  

SECTION 5.01.

  Existence, Qualification and Power; Compliance with Laws      108   

SECTION 5.02.

  Authorization; No Contravention      108   

SECTION 5.03.

  Governmental Authorization      109   

SECTION 5.04.

  Binding Effect      109   

SECTION 5.05.

  Financial Statements; No Material Adverse Effect      109   

SECTION 5.06.

  Litigation      110   

SECTION 5.07.

  Labor Matters      110   

SECTION 5.08.

  Ownership of Property; Liens      110   

SECTION 5.09.

  Environmental Matters      110   

SECTION 5.10.

  Taxes      110   

SECTION 5.11.

  ERISA Compliance      111   

SECTION 5.12.

  Subsidiaries      111   

SECTION 5.13.

  Margin Regulations; Investment Company Act      112   

SECTION 5.14.

  Disclosure      112   

SECTION 5.15.

  Intellectual Property; Licenses, Etc.      112   

SECTION 5.16.

  Solvency      112   

SECTION 5.17.

  Subordination of Junior Financing      112   

SECTION 5.18.

  Patriot Act      113   

SECTION 5.19.

  Centre of Main Interests      113   

SECTION 5.20.

  Dutch Borrowers      113   

ARTICLE VI

 

Affirmative Covenants

  



  

SECTION 6.01.

  Financial Statements; and Borrowing Base Certificates      113   

SECTION 6.02.

  Certificates; Other Information      115   

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 6.03.

  Notices      117   

SECTION 6.04.

  Payment of Obligations      118   

SECTION 6.05.

  Preservation of Existence, Etc.      118   

SECTION 6.06.

  Maintenance of Properties      118   

SECTION 6.07.

  Maintenance of Insurance      118   

SECTION 6.08.

  Compliance with Laws      118   

SECTION 6.09.

  Books and Records      118   

SECTION 6.10.

  Inspection Rights      119   

SECTION 6.11.

  Additional Borrowers and Covenant to Give Security      120   

SECTION 6.12.

  Compliance with Environmental Laws      121   

SECTION 6.13.

  Further Assurances      122   

SECTION 6.14.

  Designation of Subsidiaries      122   

SECTION 6.15.

  Cash Management Systems      122   

ARTICLE VII

 

Negative Covenants

  



  

SECTION 7.01.

  Liens      125   

SECTION 7.02.

  Investments      129   

SECTION 7.03.

  Indebtedness      133   

SECTION 7.04.

  Fundamental Changes      137   

SECTION 7.05.

  Dispositions      138   

SECTION 7.06.

  Restricted Payments      140   

SECTION 7.07.

  Change in Nature of Business      143   

SECTION 7.08.

  Transactions with Affiliates      143   

SECTION 7.09.

  Burdensome Agreements      145   

SECTION 7.10.

  Use of Proceeds      146   

SECTION 7.11.

  Accounting Changes      147   

SECTION 7.12.

  Prepayments, Etc. of Indebtedness      147   

SECTION 7.13.

  Equity Interests of Certain Restricted Subsidiaries      147   

SECTION 7.14.

  Holdings      147   

SECTION 7.15.

  Financial Covenant      148   

ARTICLE VIII

 

Events of Default and Remedies

  



  

SECTION 8.01.

  Events of Default      149   

SECTION 8.02.

  Remedies upon Event of Default      151   

SECTION 8.03.

  Application of Funds      152   

ARTICLE IX

 

Administrative Agent and Other Agents

  



  

SECTION 9.01.

  Appointment and Authorization of the Administrative Agent      154   

 

-iii-



--------------------------------------------------------------------------------

         Page  

SECTION 9.02.

  Delegation of Duties      155   

SECTION 9.03.

  Liability of Agents      155   

SECTION 9.04.

  Reliance by the Administrative Agent      156   

SECTION 9.05.

  Notice of Default      156   

SECTION 9.06.

  Credit Decision; Disclosure of Information by Agents      157   

SECTION 9.07.

  Indemnification of Agents      157   

SECTION 9.08.

  Agents in Their Individual Capacities      158   

SECTION 9.09.

  Successor Administrative Agent      158   

SECTION 9.10.

  Administrative Agent May File Proofs of Claim      159   

SECTION 9.11.

  Collateral and Subsidiary Borrower Matters      160   

SECTION 9.12.

  Other Agents; Joint Lead Arrangers and Managers      161   

SECTION 9.13.

  Appointment of Supplemental Administrative Agents      161   

SECTION 9.14.

  Intercreditor Agreement      162   

SECTION 9.15.

  Reports and Financial Statements      162   

SECTION 9.16.

  Parallel Debt      163   

SECTION 9.17.

  Withholding Tax      164   

SECTION 9.18.

  Appointment of the Administrative Agent as Security Trustee under the UK
Security Agreement:      164   

ARTICLE X

 

Miscellaneous

  



  

SECTION 10.01.

  Amendments, Etc.      168   

SECTION 10.02.

  Notices and Other Communications; Facsimile Copies      170   

SECTION 10.03.

  No Waiver; Cumulative Remedies      171   

SECTION 10.04.

  Attorney Costs and Expenses      171   

SECTION 10.05.

  Indemnification by the Borrowers      172   

SECTION 10.06.

  Payments Set Aside      173   

SECTION 10.07.

  Successors and Assigns      173   

SECTION 10.08.

  Confidentiality      179   

SECTION 10.09.

  Setoff      180   

SECTION 10.10.

  Interest Rate Limitation      180   

SECTION 10.11.

  Counterparts      181   

SECTION 10.12.

  Integration      181   

SECTION 10.13.

  Survival of Representations and Warranties      181   

SECTION 10.14.

  Severability      181   

SECTION 10.15.

  GOVERNING LAW      182   

SECTION 10.16.

  WAIVER OF RIGHT TO TRIAL BY JURY      182   

SECTION 10.17.

  Binding Effect      182   

SECTION 10.18.

  Judgment Currency      183   

SECTION 10.19.

  Lender Action      183   

SECTION 10.20.

  USA PATRIOT Act      183   

SECTION 10.21.

  Agent for Service of Process      184   

SECTION 10.22.

  No Advisory or Fiduciary Responsibility      184   

SECTION 10.23.

  Joint and Several Liability      184   

 

-iv-



--------------------------------------------------------------------------------

         Page  

SECTION 10.24.

  Contribution and Indemnification Among the Borrowers      186   

SECTION 10.25.

  Agency of the Parent Borrower for Each Other Borrower      186   

SECTION 10.26.

  Reinstatement      186   

SECTION 10.27.

  Express Waivers by Borrowers in Respect of Cross Guaranties and Cross
Collateralization      187   

SECTION 10.28.

  Certain Dutch Matters      188   

SECTION 10.29.

  Restrictions on Foreign Pledges      188   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES   

1.01A

   Certain Security Interests

1.01B

   Unrestricted Subsidiaries

1.01C

   Excluded Subsidiaries

1.01D

   Restructuring

1.01E

   Existing Letters of Credit

1.01F

   Mandatory Cost

2.01

   Revolving Credit Commitment

5.11(a)

   ERISA Compliance

5.12

   Subsidiaries and Other Equity Investments

6.15(a)

   DDAs

6.15(b)

   Blocked Accounts

7.01(b)

   Existing Liens

7.02(g)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.08

   Transactions with Affiliates

7.09

   Existing Restrictions

10.02

   Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS   

Form of

  

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Dollar Revolving Credit Note

C-2

   Euro Revolving Credit Note

D

   Compliance Certificate

E

   Assignment and Assumption

F-1

   U.S. Guaranty

F-2

   Dutch Guaranty

G-1

   U.S. Security Agreement

G-2

   Dutch Security Agreement

H-1

   Legal Opinion of Cleary Gottlieb Steen & Hamilton LLP

H-2

   Legal Opinion of Ice Miller LLP

H-3

   Legal Opinion of Young Conaway Stargatt & Taylor, LLP

H-4

   Legal Opinion of Edwards Wildman Palmer LLP

H-5

   Legal Opinion of Allen & Overy LLP

I

   Amended and Restated Intercreditor Agreement

J

   Foreign Lender Certification

K

   Borrowing Base Certificate

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of November 14,
2012, among BIOMET, INC., an Indiana corporation (the “Parent Borrower”), Biomet
Global Supply Chain Center B.V., a besloten vennootschap (a private limited
liability company) formed under the laws of the Netherlands (the “Dutch Parent
Borrower”), the other Subsidiary Borrowers party hereto, LVB ACQUISITION, INC.,
a Delaware corporation (“Holdings”), BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, and each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrowers have requested that the Lenders extend credit to the Borrowers in
the form of a Revolving Credit Facility in an initial aggregate principal amount
of $500,000,000 consisting of a U.S. Subfacility in an aggregate principal
amount of $400,000,000 (the “U.S. Subfacility”) and a Dutch Subfacility in an
aggregate amount of the Euro equivalent of $100,000,000 (the “Dutch
Subfacility,” and together with the U.S. Subfacility, the “Subfacilities”). Each
of the Subfacilities may include one or more Letters of Credit from time to time
and, in the case of the U.S. Subfacility, one or more Swing Line Loans from time
to time.

The proceeds of Revolving Credit Loans will be used for working capital and
other general corporate purposes of the Borrowers and their Subsidiaries,
including the financing of Permitted Acquisitions. Swing Line Loans and Letters
of Credit will be used for general corporate purposes of the Borrowers and their
Subsidiaries.

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2007 Transaction” has the meaning ascribed to such term in the CF Credit
Agreement.

“Accommodation Payment” has the meaning specified in Section 10.24.

“Account” has the meaning assigned to such term in the U.S. Security Agreement.



--------------------------------------------------------------------------------

“Account Debtor” means any Person obligated on an Account.

“ACH” means automated clearing house transfers.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined using such definitions as if references to the Parent
Borrower and the Restricted Subsidiaries therein were to such Acquired Entity or
Business and its Subsidiaries or such Converted Restricted Subsidiary and its
Subsidiaries, as the case may be), all as determined on a consolidated basis for
such Acquired Entity or Business or Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Additional Lender” has the meaning specified in Section 2.14(a).

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loans
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) with respect to any Borrowing
under the U.S. Subfacility, (i) the Eurocurrency Rate for such Interest Period
multiplied (if applicable) by (ii) the Statutory Reserve Rate or (b) with
respect to any Borrowing under the Dutch Subfacility, (i) the Eurocurrency Rate
for such Interest Period plus (ii) in the case of a Eurocurrency Rate Loan of
any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State, the Mandatory Cost.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent and collateral agent under the Loan Documents, or any successor
administrative agent and collateral agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Parent Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Joint Lead Arrangers, the Agents, their respective lending affiliates or
any entity acting as an L/C Issuer hereunder shall be deemed to be an Affiliate
of Holdings, the Parent Borrower or any of their respective Subsidiaries.

 

-2-



--------------------------------------------------------------------------------

“Affiliated Institutional Lender” means any investment fund managed or advised
by Affiliates of a Sponsor that (a) is a bona fide debt fund and that extends
credit or buys loans in the ordinary course of business and (b) together with
all other Affiliated Institutional Lenders holds no more than 30% of the Credit
Extensions and the Aggregate Commitment at any time.

“Affiliated Lender” means a Lender that is a Sponsor or any Affiliate thereof,
other than Holdings, any Subsidiary of Holdings or the Parent Borrower, any
Affiliated Institutional Lender (it being understood that to the extent Persons
described in the definition (without giving effect to clause (b) thereof) of
“Affiliated Institutional Lender” hold 30% or more of the Credit Extensions or
the Aggregate Commitment at any time, each such Person shall constitute an
Affiliated Lender and the portion of the Credit Extensions and Commitments held
by such Persons that shall be subject to Section 10.07(h) shall be shared among
such Persons ratably according to their respective Pro Rata Shares) or any
natural person.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, members, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Supplemental Administrative Agents (if any), the Joint Bookrunners and the
Joint Lead Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“Agreement Currency” has the meaning specified in Section 10.18.

“Allocable Amount” has the meaning specified in Section 10.24.

“Annual Financial Statements” means the consolidated balance sheets of the
Parent Borrower as of each of May 31, 2011, 2010 and 2009, and the related
consolidated and combined statements of operations, business/stockholders’
equity and cash flows for the Parent Borrower for the fiscal years then ended.

“Applicable Collateral” means (a) with respect to the Obligations of the U.S.
Borrowers, Collateral in which a security interest is granted by a U.S. Borrower
and (b) with respect to the Obligations of the Dutch Borrowers, Collateral in
which a security interest is granted by a U.S. Borrower or a Dutch Borrower.

“Applicable Rate” means (a) from and after the Closing Date until the date that
is three months after the Closing Date, the percentages per annum set forth in
the pricing grid below, based upon the average daily Excess Facility
Availability under the Revolving Credit Facilities (the “Average Daily Excess
Facility Availability”) for the most recently ended month prior to the Closing
Date and (b) thereafter, on the first day of each fiscal quarter (each, an
“Adjustment Date”), the following percentages per annum, based upon the Average
Daily Excess Facility Availability under the Revolving Credit Facilities for the
most recently ended fiscal quarter immediately preceding such Adjustment Date.

 

-3-



--------------------------------------------------------------------------------

Applicable Rate

 

Pricing Level

 

Average Daily Excess Facility
Availability

 

Adjusted

Eurocurrency Rate

for Loans and

Letter of Credit Fees

 

Base Rate

1

  >66 2/3%   1.75%   0.75%

2

  <66 2/3% but >33 1/3%   2.00%   1.00%

3

  <33 1/3%   2.25%   1.25%

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Lenders of the relevant Class and (c) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Lenders under
the U.S. Subfacility.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Appointee” means any receiver, administrator or other insolvency officer
appointed in respect of any Loan Party or its assets.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form approved by the Administrative Agent,
with adjustments thereto (including, without limitation, to Section 5 thereof)
to reflect the Classes of Commitments and/or Loans being assigned or outstanding
at the time of the respective assignment.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves, subject to Section 2.15, as the Administrative Agent, in its
Permitted Discretion, determines as being appropriate to reflect any impediments
to the realization upon the Collateral consisting of Eligible

 

-4-



--------------------------------------------------------------------------------

Accounts or Eligible Inventory included in the Borrowing Base (including claims
that the Administrative Agent determines will need to be satisfied in connection
with the realization upon such Collateral).

“Bank of America” means Bank of America, N.A.

“Bank Products” means any services or facilities (other than Cash Management
Services) provided to any Loan Party by any Lender or any Affiliate of a Lender
(and with respect to Swap Contracts, any Lender or Affiliate of a Lender who
(a) was a Lender or an Affiliate of a Lender at the time such Swap Contract was
entered into and who is no longer a Lender or an Affiliate of a Lender, and
(b) is, and at all times remains, in compliance with the provisions of
Section 9.15(a) and (c) agrees in writing that the Administrative Agent and the
other Secured Parties shall have no duty to such Person (other than the payment
of any amounts to which such Person may be entitled under Section 8.03) and
acknowledges that the Administrative Agent and the other Secured Parties may
deal with the Loan Parties and the Collateral as they deem appropriate
(including the release of any Loan Party or all or any portion of the
Collateral) without notice or consent from such Person, whether or not such
action impairs the ability of such Person to be repaid its Other Liabilities) on
account of (i) credit cards, (ii) purchase cards, (iii) merchant services
constituting a line of credit and (iv) Swap Contracts designated by the Parent
Borrower at the time such Swap Contract is entered into as being Obligations
under this Agreement.

“Bank Products Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event, determines in its reasonable commercial discretion exercised in good
faith as being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding.

“Base Rate” means, for any day,

(x) with respect to Dollars, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” at its principal office in New York City and (c) the daily
Adjusted Eurocurrency Rate for a one month interest period plus 1%. The “prime
rate” is a rate set by the Administrative Agent based upon various factors
including the Administrative Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the Base Rate due to change in such rate announced by the Administrative
Agent or in the Federal Funds Rate or in the Adjusted Eurocurrency Rate shall
take effect at the opening of business on the day specified in the public
announcement of such change; and

(y) with respect to Euros, a fluctuating rate of interest per annum equal to the
rate of interest in effect for such day as announced from time to time by the
European Central Bank and used by the local branch of the Administrative Agent
in the jurisdiction in which such currency is funded as its “base rate” with
respect to such currency. Any change in such rate shall take effect at the
opening of business on the day of such change.

 

-5-



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account Agreement” has the meaning specified in Section 6.15(b).

“Blocked Accounts” has the meaning specified in Section 6.15(b).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” means the Parent Borrower, the Dutch Parent Borrower, and the
Subsidiary Borrowers, jointly, severally and collectively.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Protective Advance, as the context may require.

“Borrowing Base” means the sum of the U.S. Borrowing Base and the Dutch
Borrowing Base. The Borrowing Base or any component thereof at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Agent pursuant to Section 6.01(e).

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer or controller of the Parent Borrower, appropriately completed and
substantially in the form of Exhibit K hereto or another form that is acceptable
to the Administrative Agent in its reasonable discretion.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office with respect
to Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market; and

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
in Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Parent Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flows of the Parent Borrower and the Restricted
Subsidiaries. Notwithstanding anything to the contrary contained herein, Capital

 

-6-



--------------------------------------------------------------------------------

Expenditures exclude (i) any additions to property and equipment and other
capital expenditures made with the proceeds of any equity securities issued or
capital contributions received by any Loan Party or any Subsidiary,
(ii) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (A) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired, or (B) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (iii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iv) the purchase of property, plant or equipment
to the extent financed with the proceeds of Dispositions permitted by
Section 7.05 that are not required to be applied to prepay the Obligations or
the CF Facilities, (v) expenditures that are accounted for as capital
expenditures by the Parent Borrower or any Restricted Subsidiary and that
actually are paid for by a Person other than the Parent Borrower or any
Restricted Subsidiary to the extent neither the Parent Borrower nor any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such Person or any other
Person (whether before, during or after such period), (vi) any expenditures
which are contractually required to be, and are, advanced or reimbursed to the
Loan Parties in cash by a third party (including landlords) during such period
of calculation, (vii) the book value of any asset owned by the Parent Borrower
or any Restricted Subsidiary prior to or during such period to the extent that
such book value is included as a Capital Expenditure during such period as a
result of such Person reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period, provided that (A) any expenditure necessary in order to permit such
asset to be reused shall be included as a Capital Expenditure during the period
in which such expenditure actually is made and (B) such book value shall have
been included in Capital Expenditures when such asset was originally acquired,
(viii) expenditures that constitute Permitted Acquisitions or (ix) that portion
of interest on Indebtedness incurred for Capital Expenditures which is paid in
cash and capitalized in accordance with GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Bank of America (or any
successor Administrative Agent) in the name of the Administrative Agent and
under the sole dominion and control of the Administrative Agent, and otherwise
established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Dominion Event” means either the occurrence and continuance of (i) any
Event of Default under Section 8.01(a) or Section 8.01(f), or (ii) a Liquidity
Event for five (5) consecutive Business Days, and in the case of this clause
(ii), the Administrative Agent has notified the Parent Borrower thereof. For
purposes of this Agreement, the occurrence of a Cash

 

-7-



--------------------------------------------------------------------------------

Dominion Event shall be deemed continuing at the Administrative Agent’s option
(x) if the Cash Dominion Event arises under clause (i) above, so long as such
Event of Default is continuing, or (y) if the Cash Dominion Event arises as a
result of a Liquidity Event, until such Liquidity Event ceases to exist for
thirty (30) consecutive days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided that
a Cash Dominion Event shall be deemed continuing (even if such an Event of
Default or Liquidity Event is no longer continuing for thirty (30) consecutive
days) at all times in any four fiscal quarter period after a Cash Dominion Event
has occurred and been discontinued on two occasions in such four fiscal quarter
period.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers or any Restricted Subsidiary:

(1) Dollars;

(2) (a) Canadian Dollars, Yen, Sterling, Euros or any national currency of any
participating member state of the EMU or (b) in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of two years or less from the date of acquisition, bankers’
acceptances with maturities not exceeding two years and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar Equivalent as of the date of determination) in the case of
non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (7) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Parent Borrower) and in each case maturing within 24 months
after the date of creation thereof and Indebtedness or preferred stock issued by
Persons with a rating of “A” or higher from S&P or “A2” or higher from Moody’s
with maturities of 24 months or less from the date of acquisition;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Parent Borrower);

 

-8-



--------------------------------------------------------------------------------

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Parent Borrower) with maturities of 24 months or less from the date of
acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency selected by the Parent
Borrower);

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Parent Borrower); and

(11) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (10) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (9) and clause (11) above of foreign
obligors, which Investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies and (ii) other short-term investments utilized by Foreign
Subsidiaries that are Restricted Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (11) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender on the Closing Date or at the time it provides any Cash Management
Services, whether or not such Person subsequently ceases to be a Lender or an
Affiliate of a Lender.

“Cash Management Obligations” means obligations owed by the Borrowers or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services.

 

-9-



--------------------------------------------------------------------------------

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer and other cash management
arrangements.

“Cash Taxes” means, with respect to any period, all taxes paid in cash by the
Parent Borrower and its Restricted Subsidiaries during such period.

“CF Administrative Agent” means Bank of America in its capacity as
administrative agent and collateral agent under the CF Credit Agreement, or any
successor administrative agent and collateral agent under the CF Credit
Agreement.

“CF Credit Agreement” means that certain credit agreement dated as of
September 25, 2007, as amended and restated as of August 2, 2012, among the
Parent Borrower, Holdings, the lenders party thereto and Bank of America, as
administrative agent and collateral agent, as the same may be amended, modified,
replaced or refinanced to the extent permitted by the Intercreditor Agreement.

“CF Facilities” means the credit facilities under the CF Credit Agreement.

“CF Revolving Credit Facilities” means the revolving credit facilities under the
CF Credit Agreement.

“Change of Control” means the earliest to occur of:

(a) (i) at any time prior to the consummation of a Qualifying IPO, the Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least thirty-five percent (35%) of the then outstanding voting
stock of Holdings; or

(ii) at any time upon or after the consummation of a Qualifying IPO, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person and its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), excluding the Permitted
Holders, becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of
(x) thirty-five percent (35%) of the then outstanding voting stock of Holdings
and (y) the percentage of the then outstanding voting stock of Holdings owned,
directly or indirectly, beneficially and of record, by the Permitted Holders;

unless, in the case of either clause (a)(i) or (a)(ii) above, the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors of Holdings; or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the CF Facilities, the Senior Notes Indenture, the Senior Subordinated Notes
Indentures and any Permitted Refinancings thereof; or

 

-10-



--------------------------------------------------------------------------------

(c) subject to Section 7.04, the Parent Borrower ceases to be a direct wholly
owned Subsidiary of Holdings.

“Charged Property” means the assets of the Loan Parties subject to a security
interest under the UK Security Agreement.

“Class” (a) when used with respect to Lenders, refers to whether such Lender has
a Loan, Protective Advances or Commitment with respect to the U.S. Subfacility
or Dutch Subfacility, (b) when used with respect to Commitments, refers to
whether such Commitments are U.S. Revolving Credit Commitments or Dutch
Revolving Credit Commitments, and (c) when used with respect to Loans or a
Borrowing and for purposes of Section 2.02 and 2.03, refers to whether such
Loans, or the Loans comprising such Borrowing, are Loans under the U.S.
Subfacility, Loans under the Dutch Subfacility or Protective Advances under the
U.S. Subfacility or the Dutch Subfacility. Incremental Facilities and Extended
Tranches that have different terms, maturities and/or conditions shall be
construed to be in different Classes.

“Closing Date” means November 14, 2012, the first date on which all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations thereunder.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document.

“Collateral Access Agreement” has the meaning assigned to such term in the U.S.
Security Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii)
and in the case of the Dutch Subfacility Section 4.03(a)(iii), or pursuant to
Section 6.11 or Section 6.13 at such time, duly executed by each Loan Party
thereto;

(b) (i) all Obligations shall have been unconditionally guaranteed by Holdings,
and (ii) to the extent the Dutch Subfacility has become effective, all
Obligations of the Dutch Borrowers have been unconditionally guaranteed by each
U.S. Borrower;

(c) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty Agreements shall have been secured by
a perfected security interest (to the extent such security interest may be
perfected with respect to the U.S. Collateral by filing financing statements
under the Uniform Commercial Code with respect to the U.S. Collateral and to the
extent such security interest may be perfected with respect to the Dutch
Collateral by registering the Dutch Security Agreement with the Dutch tax
authorities (in respect of an undisclosed or non-possessory right of pledge) or
notifying a counterparty (in respect of a disclosed right of pledge)) in the

 

-11-



--------------------------------------------------------------------------------

Applicable Collateral with the priority required by the Collateral Documents;
provided that any such security interests shall be subject to the terms of the
Intercreditor Agreement; and

(d) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

The foregoing definition shall not require the creation or perfection of
security interests in particular assets if and for so long as, in the reasonable
judgment of the Administrative Agent and the Parent Borrower, the cost
(including any adverse tax consequences) of creating or perfecting such security
interests in such assets shall be excessive in view of the benefits to be
obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets (including extensions beyond the Closing
Date for the perfection of security interests in the assets of the Loan Parties
on such date) where it reasonably determines, in consultation with the Parent
Borrower, that perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Collateral Documents.

“Collateral Documents” means, collectively, each Security Agreement, each of the
collateral assignments, Security Agreement Supplements, security agreements or
other similar agreements delivered to the Administrative Agent and the Lenders
pursuant to Section 4.01(a)(iii), 4.03(a)(iii), 6.11 or Section 6.13, the
Guaranty Agreements, the Intercreditor Agreement and each of the other
agreements, instruments or documents that creates or purports to create a Lien
or Guarantee in favor of the Administrative Agent for the benefit of any or all
of the Secured Parties.

“Commitment” means, as to each Lender, a Revolving Credit Commitment and such
Lender’s commitment to acquire participations in Protective Advances.

“Commitment Fee” means a percentage per annum equal to (i) if the aggregate
amount of all Loans and L/C Obligations under the U.S. Subfacility or the Dutch
Subfacility, as applicable, exceeds 50% of the Commitments under the U.S.
Subfacility or the Dutch Subfacility, 0.25%, and (ii) if otherwise, 0.375% under
the U.S. Subfacility or the Dutch Subfacility, as applicable, in each case, on
the average daily unused portion under the U.S. Subfacility or the Dutch
Subfacility, as applicable, for the period commencing on the last day that
actual commitment fees were paid (or if no such date has occurred, the Closing
Date) and ending on the first Business Day after the end of each of March, June,
September and December and the Maturity Date.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing with
respect to a given Class of Revolving Credit Loans, (b) a conversion of Loans of
a given Class from one Type to the other, or (c) a continuation of Eurocurrency
Rate Loans of a given Class, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

-12-



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Accounts” has the meaning specified in Section 6.15(c).

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees or costs
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise, excise and similar taxes and
foreign withholding taxes of such Person paid or accrued during such period,
including any future taxes or other levies which replace or are intended to be
in lieu of such taxes and any penalties and interest relating to any tax
examinations, to the extent the same were taken into account in calculating such
Consolidated Net Income and the net tax expense associated with any adjustments
made pursuant to clauses (a) through (i) of the definition of “Consolidated Net
Income”; plus

(ii) total interest expense of such Person for such period and, to the extent
not reflected in such total interest expense, any losses with respect to
obligations under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate risk, net of interest income and
gains with respect to such obligations, bank fees and costs of surety bonds in
connection with financing activities, to the extent the same were deducted (and
not added back) in calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent deducted (and not added back) in computing Consolidated Net
Income; plus

(iv) the amount of any restructuring charges, integration and facilities opening
costs or other business optimization expenses (including cost and expenses
relating to business optimization programs and new systems design and
implementation costs), one-time costs or accruals or reserves incurred in
connection with acquisitions made after the Closing Date, project start-up
costs, costs related to the closure and/or consolidation of facilities, in each
case to the extent deducted (and not added back) in such period in computing
such Consolidated Net Income; plus

(v) any other non-cash charges, including any write-offs or write-downs reducing
such Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items

 

-13-



--------------------------------------------------------------------------------

in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(vi) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary to the extent deducted (and not added back) in such period in
calculating such Consolidated Net Income; plus

(vii) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsors and deducted (and not added back) in such
period in computing such Consolidated Net Income; plus

(viii) extraordinary losses and unusual or non-recurring charges (including any
unusual or non-recurring operating expenses attributable to the implementation
of cost-savings initiatives or any extraordinary losses and unusual or
non-recurring charges or expenses attributable to legal and judgment
settlements), severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans; plus

(ix) the amount of “run-rate” cost savings projected by the Parent Borrower in
good faith to result from actions either taken or expected to be taken within 12
months after the end of such period (which cost savings shall be subject only to
certification by management of the Parent Borrower and calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized from such actions (it is
understood and agreed that “run-rate” means the full recurring benefit for a
period that is associated with any action taken or expected to be taken,
provided that some portion of such benefit is expected to be realized within 12
months of taking such action; plus

(x) any costs or expense incurred by Holdings, the Parent Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement, any stock
subscription or shareholder agreement or any distributor equity plan or
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of Holdings or the Parent Borrower or net
cash proceeds of an issuance of Equity Interests of Holdings or the Parent
Borrower (other than Disqualified Equity Interests); plus

(xi) any net loss from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period; plus

(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net

 

-14-



--------------------------------------------------------------------------------

Income in any period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added back; plus

(xiii) any costs or expenses incurred by the Parent Borrower or a Restricted
Subsidiary (whether prior to or following the Closing Date) relating to the
Option Accounting Issues, including fees and expenses incurred by the Parent
Borrower’s directors, officers, employees and advisors in investigating such
Option Accounting Issues and any incremental tax exposure resulting from the
resolution of such Option Accounting Issues; and

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) any non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period and any non-cash gains with respect to cash actually received
in a prior period unless such cash did not increase Consolidated EBITDA in such
prior period; plus

(ii) any net income from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period; plus

(iii) extraordinary gains and unusual or non-recurring gains.

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Parent Borrower or any Restricted Subsidiary prior to
the date of determination of Consolidated EBITDA (but not the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired),
to the extent not subsequently sold, transferred or otherwise disposed by the
Parent Borrower or such Restricted Subsidiary prior to such date of
determination (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary prior to the date of determination of Consolidated EBITDA (each a
“Converted Restricted Subsidiary”), based on the actual Acquired EBITDA of such
Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition) and (B) for
the purposes of the definition of the term “Permitted Acquisition,” an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent and (C) there shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business, product, product line or asset (other than an
Unrestricted Subsidiary) sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by the Parent Borrower or any

 

-15-



--------------------------------------------------------------------------------

Restricted Subsidiary prior to the date of determination of Consolidated EBITDA
(each such Person, property, business or asset so sold or disposed of, a “Sold
Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary prior to the date of determination
of Consolidated EBITDA (each a “Converted Unrestricted Subsidiary”), based on
the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer or disposition.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded,

(b) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Parent Borrower shall be increased by the amount of dividends or distributions
or other payments that are actually paid in cash (or to the extent converted
into cash) to the Parent Borrower or a Restricted Subsidiary thereof in respect
of such period,

(c) effects of adjustments (including the effects of such adjustments pushed
down to the Parent Borrower and the Restricted Subsidiaries) in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items and other non-cash
charges in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to the 2007
Transaction or any consummated acquisition or the amortization or write-off of
any amounts thereof, net of taxes, shall be excluded,

(d) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded,

(e) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(f) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

(g) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset

 

-16-



--------------------------------------------------------------------------------

disposition, incurrence or repayment of indebtedness (including such fees,
expenses or charges related to the offering of the Senior Notes, the Senior
Subordinated Notes, the CF Facilities, the Loans and any credit facilities),
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of the Senior Notes, the Senior Subordinated Notes, the CF
Facilities, the Loans and any credit facilities) and including, in each case,
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful, shall be excluded,

(h) accruals and reserves that were established on or before September 27, 2008
that were so required to be established as a result of the 2007 Transaction (or
within twelve months after the closing of any acquisition that are so required
to be established as a result of such acquisition) in accordance with GAAP shall
be excluded,

(i) losses or gains on asset sales (other than asset sales made in the ordinary
course of business) shall be excluded,

(j) to the extent covered by insurance and actually reimbursed, or, so long as
the Parent Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of the insurable event (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 day period), expenses with respect to
liability or casualty events or business interruption shall be excluded, and

(k) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Financial
Accounting Standards Codification No. 815 — Derivatives and Hedging; and

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
obligations under any Swap Contracts for currency exchange risk).

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder.

 

-17-



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of any Loan Party.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Parent Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the 2007 Transaction or any Permitted Acquisition), consisting of
Indebtedness for borrowed money, obligations in respect of Capitalized Leases
and debt obligations evidenced by promissory notes or similar instruments, minus
(b) the aggregate amount of cash and Cash Equivalents (in each case, free and
clear of all Liens, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t))
included in the consolidated balance sheet of the Parent Borrower and the
Restricted Subsidiaries as of such date; provided that Consolidated Total Debt
shall not include Indebtedness in respect of (i) all letters of credit, except
to the extent of unreimbursed amounts thereunder, (ii) Unrestricted Subsidiaries
and (iii) obligations under Swap Contracts.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Cost” means the cost of purchases of Inventory determined according to the
accounting policies used in the preparation of the Parent Borrower’s financial
statements.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” shall have the meaning provided in Section 7.15(b).

“Cure Right” shall have the meaning provided in Section 7.15(b).

“DDAs” means any checking or other demand deposit account maintained by the
Borrowers. All funds in such DDAs shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Administrative Agent and the
Lenders shall have no duty to inquire as to the source of the amounts on deposit
in the DDAs, subject to the Security Agreements, the Intercreditor Agreement and
Section 10.29 of this Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors,

 

-18-



--------------------------------------------------------------------------------

moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning specified in the CF Credit Agreement.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participation in respect of L/C Obligations, Protective Advances or Swing Line
Loans within one (1) Business Day of the date required to be funded by it
hereunder, (b) has notified the Parent Borrower and/or the Administrative Agent
in writing that it does not intend to comply with its funding obligations or has
made a public statement or provided any written notification to any Person to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Administrative Agent (whether acting on
its own behalf or at the reasonable request of the Parent Borrower (it being
understood that the Administrative Agent shall comply with any such reasonable
request)), to confirm in a manner satisfactory to the Administrative Agent and
the Parent Borrower that it will comply with its funding obligations or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that, for the avoidance of doubt, a Lender shall not be a Defaulting
Lender solely by virtue of (I) the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or (II) in the case of a solvent Person, the commencement
of silent administration proceedings under the Dutch FSA, in each case of
clauses (I) and (II), where such ownership interest or proceeding does not
result in or provide such Lender or Person with immunity from the jurisdiction
of courts within the United States of America or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender or Person
(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender or Person.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Trustee.”

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Parent Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Non-Cash Consideration

 

-19-



--------------------------------------------------------------------------------

pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation (which amount will be reduced by the Fair Market Value of the
portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary (determined using such definitions as if references to
the Parent Borrower and the Restricted Subsidiaries therein are to such Sold
Entity or Business and its Subsidiaries or such Converted Unrestricted
Subsidiary and its Subsidiaries, as the case may be), all as determined on a
consolidated basis for such Sold Entity or Business or such Converted
Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that no
transaction or series of related transactions shall be considered a
“Disposition” for purposes of Section 7.05 unless (a) the net cash proceeds
resulting from such transaction or series of transactions shall exceed
$20,000,000 or (b) the aggregate amount of net cash proceeds from all such
transactions that do not meet the threshold in clause (a) shall exceed
$100,000,000.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time such Disqualified Equity Interests are issued; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of employees of
Holdings, the Parent Borrower or the Restricted Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased by
Holdings, the Parent Borrower or the Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Document” has the meaning set forth in Article 9 of the Uniform Commercial
Code.

“Dollar” and “$” mean lawful money of the United States.

 

-20-



--------------------------------------------------------------------------------

“Dollar Revolving Credit Note” means a promissory note of the Parent Borrower
and the Subsidiary Borrowers payable to any Lender or its registered assigns, in
substantially the form of Exhibit C-1 hereto, evidencing the aggregate
Indebtedness under the U.S. Subfacility of the Parent Borrower and the
Subsidiary Borrowers to such Lender resulting from the U.S. Revolving Credit
Loans made by such Lender.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is expressed in any lawful currency other than Dollars that is freely
transferable into Dollars, the equivalent of such amount in Dollars determined
by the Administrative Agent or the applicable L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Dutch Borrowers” means the Dutch Parent Borrower and each Dutch Subsidiary
Borrower, at all times following the effectiveness of the Dutch Subfacility.

“Dutch Borrowing Base” means, on any date, solely in respect of the Dutch
Borrowers, an amount equal to (x) 85% of Net Orderly Liquidation Value of
Eligible Inventory minus (y) any Reserves.

“Dutch Closing Date” has the meaning specified in Section 4.03.

“Dutch Collateral” means, all the “Collateral” (or equivalent term) as defined
in the Dutch Security Agreement.

“Dutch Concentration Account” has the meaning specified in Section 4.03(d).

“Dutch FSA” means the Dutch Financial Supervision Act (Wet op het financieel
toezicht) and the rules and regulations promulgated thereunder.

“Dutch Guaranty” means the guaranty made by Holdings and each U.S. Borrower on
behalf of each Dutch Borrower in favor of the Administrative Agent, pursuant to
clause (b)(ii) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit F-2.

“Dutch L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any Dutch L/C Borrowing in accordance with its Pro Rata
Share under the Dutch Subfacility.

“Dutch L/C Borrowing” means an extension of credit under the Dutch Subfacility
resulting from a drawing under any Dutch Letter of Credit that has not been
reimbursed on the applicable Honor Date or refinanced as a Revolving Credit
Borrowing.

 

-21-



--------------------------------------------------------------------------------

“Dutch L/C Credit Extension” means, with respect to any Dutch Letter of Credit
under the Dutch Subfacility, the issuance thereof or extension of the expiry
date thereof, or the renewal or increase of the amount thereof.

“Dutch L/C Issuer” means Bank of America and any other Lender that becomes a
Dutch L/C Issuer in accordance with Section 2.03(l) or 10.07(j), in each case,
in its capacity as an issuer of Dutch Letters of Credit hereunder, or any
successor issuer of Dutch Letters of Credit hereunder (collectively, the “Dutch
L/C Issuers”).

“Dutch L/C Obligation” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding Dutch Letters of
Credit (whether or not (i) such maximum amount is then in effect under any such
Dutch Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Dutch Letter of Credit or (ii) the conditions to drawing can
then be satisfied) plus the aggregate of all Unreimbursed Amounts in respect of
Dutch Letters of Credit, including all Dutch L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a Dutch Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Dutch Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Dutch L/C Sublimit” means with respect to the Dutch Subfacility an amount equal
to $25,000,000.

“Dutch Letter of Credit” means any letter of credit issued under the Dutch
Subfacility in respect of the Dutch Borrowers. A Dutch Letter of Credit may be a
commercial letter of credit or a standby letter of credit.

“Dutch Parent Borrower” means Biomet Global Supply Chain Center B.V., a besloten
vennootschap (a private limited liability company) formed under the laws of the
Netherlands.

“Dutch Protective Advance” has the meaning specified in Section 2.01(b).

“Dutch Revolving Credit Borrowing” means a borrowing under the Dutch Subfacility
consisting of Revolving Credit Loans of the same Type and Class and, in the case
of Eurocurrency Rate Loans, having the same Interest Period and currency made by
each of the Lenders pursuant to Section 2.01(a).

“Dutch Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Dutch Revolving Credit Loans to the Dutch Borrowers pursuant to
Section 2.01(a), (b) purchase participations in Dutch L/C Obligations in respect
of Letters of Credit and (c) purchase participations in Dutch Protective
Advances, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth, and opposite such Lender’s name on Schedule 2.01
under the caption “Dutch Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate Dutch Revolving Credit Commitments of all Lenders shall
be the Euro equivalent of $100,000,000 on the Closing Date, as such amount may
be adjusted from time to time in accordance with the terms of this Agreement,
including pursuant to any applicable Dutch Revolving Commitment Increase.

 

-22-



--------------------------------------------------------------------------------

“Dutch Revolving Credit Exposure” means, as to each Lender, the sum of the
Outstanding Amount of such Lender’s Dutch Revolving Credit Loans, its Pro Rata
Share of the Dutch L/C Obligations and its Pro Rata Share of the aggregate
principal amount of all outstanding Dutch Protective Advances at such time;
provided that the amount of any outstanding Dutch Protective Advances shall be
disregarded solely for the purposes of calculating Excess Global Availability
and Excess Facility Availability and solely to the extent that the making of
such Dutch Protective Advance would result in the occurrence of a Cash Dominion
Event or a Liquidity Event.

“Dutch Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Dutch Security Agreement” means the Dutch Security Agreement executed by the
applicable Dutch Borrowers, substantially in the form of Exhibit G-2, together
with any supplements thereto delivered pursuant to Section 6.11.

“Dutch Subsidiary” means any Subsidiary that is organized under the laws of the
Netherlands.

“Dutch Subsidiary Borrowers” means (a) each Foreign Subsidiary that is a Dutch
Subsidiary that is a party hereto as of the Closing Date, if any, and (b) each
Material Foreign Subsidiary that is a Dutch Subsidiary that becomes a party to
this Agreement after the Closing Date pursuant to Section 6.11 or otherwise.

“Dutch WCA” means the Dutch Works Councils Act (Wet op de ondernemings-raden).

“Eligible Accounts” means, as of any date of determination thereof, the
aggregate amount of all Accounts due to any applicable Borrower, except to the
extent that (determined without duplication):

(a) such Account does not arise from the sale of goods or the performance of
services (other than training and education courses) by a Borrower in the
ordinary course of its business;

(b) (i) such Borrower’s right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever (other than the
preparation and delivery of an invoice) or (ii) as to which such Person is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;

(c) any defense, counterclaim, set-off or dispute exists as to such Account, but
only to the extent of such defense, counterclaim, setoff or dispute;

(d) such Account is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

 

-23-



--------------------------------------------------------------------------------

(e) an invoice, reasonably acceptable to the Administrative Agent in form and
substance or otherwise in the form otherwise required by any Account Debtor, has
not been sent to the applicable Account Debtor in respect of such Account on or
before the date as of which such Account is first included in the Borrowing Base
Certificate or otherwise reported to the Administrative Agent as Collateral;

(f) such Account (i) is not owned by a Borrower or (ii) is subject to any Lien,
other than Liens permitted hereunder pursuant to clauses (a), (c), (d), (e),
(h), (j), (k), (q), (t), (w), (x), (z), (bb), (cc) and (dd) (in the case of
Liens permitted hereunder pursuant to clause (dd), to the extent such Liens
relate to Liens permitted under any of such other clauses listed above) of
Section 7.01;

(g) such Account is the obligation of an Account Debtor that is (i) a director,
officer, other employee or Affiliate of a Borrower (other than Accounts arising
from the provision of medical care delivered to such Account Debtor in the
ordinary course of business), (ii) a natural person or (iii) to any entity that
has any common officer or director with a Borrower;

(h) such Account is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or department, agency or
instrumentality thereof unless the Administrative Agent, in its sole discretion,
has agreed to the contrary in writing and any Borrower, if necessary or
desirable, has complied with respect to such obligation with the Federal
Assignment of Claims Act of 1940, or any applicable state, county or municipal
law restricting assignment thereof;

(i) such Account is subject to a partial payment plan;

(j) such Borrower is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower but only to the extent of the
potential offset;

(k) such Account is excluded upon the occurrence of any of the following with
respect to such Account:

(i) the Account is not paid within:

(A) with respect to Accounts originated in the Warsaw division or the Lorenz
division, 120 days following the original invoice date;

(B) with respect to Accounts originated in the EBI division where the Account
Debtor is a U.S. insurance company or U.S. health care facility, 150 days
following the original invoice date;

(C) with respect to Accounts originated in the EBI division where the Account
Debtor is a Person other than as described in clause (B), 120 days following the
original invoice date;

(D) with respect to Accounts originated in the 3i division, 90 days following
the original due date on the original invoice;

 

-24-



--------------------------------------------------------------------------------

provided that in calculating delinquent portions of Accounts under clauses
(A) through (D), credit balances more than 90 days old will be excluded.

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due;

(iii) any Account Debtor obligated upon such Account is a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(iv) with respect to which Account (or any other Account due from the applicable
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance, or other instrument for the payment of money has been received,
presented for payment, and returned uncollected for any reason;

(l) such Account is the obligation of an Account Debtor from whom 50% or more of
the amount of all Accounts owing by that Account Debtor are ineligible under the
criteria set forth in this definition;

(m) such Account is one as to which the Administrative Agent’s Lien thereon, on
behalf of itself and the Lenders, is not a first priority perfected Lien,
subject to Liens permitted hereunder pursuant to clauses (c), (d), (e), (h),
(j), (k), (q), (t), (w), (x), (bb) and (cc) of Section 7.01;

(n) any of the representations or warranties in the Loan Documents with respect
to such Account are untrue in any material respect with respect to such Account
(or, with respect to representations or warranties that are qualified by
materiality, any of such representations and warranties are untrue);

(o) such Account is evidenced by a judgment, Instrument or Chattel Paper (each
such term as defined in the Uniform Commercial Code) (other than Instruments or
Chattel Paper that are held by a Borrower or that have been delivered to the
Administrative Agent);

(p) such Account, together with all other Accounts owing by such Account Debtor
and its Affiliates as of any date of determination, exceeds 20% of all Eligible
Accounts (but only the extent of such excess);

(q) such Account is payable in any currency other than Dollars or Euros;

(r) such Account has been redated, extended, compromised, settled or otherwise
modified or discounted, except discounts or modifications that are granted by a
Borrower in the ordinary course of business and that are reflected in the
calculation of the Borrowing Base;

 

-25-



--------------------------------------------------------------------------------

(s) such Account is of an Account Debtor that is located in a state or
jurisdiction requiring the filing of a notice of business activities report or
similar report in order to permit a Borrower to seek judicial enforcement in
such state of payment of such Account, unless such Borrower has qualified to do
business in such state or jurisdiction or has filed a notice of business
activities report or equivalent report for the then-current year or if such
failure to file and inability to seek judicial enforcement is capable of being
remedied without any material delay or material cost;

(t) such Accounts were acquired or originated by a Person acquired in a
Permitted Acquisition (until such time as the Administrative Agent has completed
a customary due diligence investigation as to such Accounts and such Person,
which investigation may, at the sole discretion of the Administrative Agent,
include a field examination, and the Administrative Agent is reasonably
satisfied with the results thereof);

(u) such Borrower is subject to an event of the type described in
Section 8.01(f);

(v) such Account represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment or other repurchase or return basis;

(w) Accounts representing an obligation of an Account Debtor to pay for
(i) tooling or equipment purchased or built by a Borrower for the purpose of
manufacturing products for such Account Debtor or (ii) services rendered in
connection with building tooling for the purposes of manufacturing products for
such Account Debtor, including in each case, the right to payment of any
interest, sales taxes, finance charges, returned check or late charges and other
obligations of such Account Debtor with respect thereto; or

(x) such Account is otherwise unacceptable to the Administrative Agent in its
Permitted Discretion.

“Eligible Assignee” means any Assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b).

“Eligible Consignment Inventory” has the meaning specified in the definition of
“Eligible Inventory.”

“Eligible Inventory” means, as of any date of determination thereof, the
aggregate amount of all Inventory of the applicable Borrower (provided that in
respect of the Dutch Borrowing Base under the Dutch Subfacility, Inventory shall
only include finished goods), except that none of the following (determined
without duplication) shall be deemed to be Eligible Inventory:

(a) Inventory with respect to which a Borrower does not have good, valid and
marketable title, free and clear of any Lien (other than Liens permitted
hereunder pursuant to clauses (a), (c), (d), (e), (h), (j), (k), (q), (t), (w),
(x), (z), (bb), (cc) and (dd) (in the case of Liens permitted hereunder pursuant
to clause (dd), to the extent such Liens relate to Liens permitted under any of
such other clauses listed above) of Section 7.01);

 

-26-



--------------------------------------------------------------------------------

(b) Inventory as to which the Administrative Agent’s Lien attached thereon on
behalf of itself and the Lenders, is not a first priority perfected Lien
(subject to Liens permitted hereunder pursuant to clauses (c), (d), (e), (h),
(j), (k), (q), (t), (w), (x), (bb) and (cc) of Section 7.01);

(c) Inventory that is obsolete, unmerchantable, defective, used or unfit for
sale;

(d) Inventory as to which any of the representations or warranties in the Loan
Documents with respect to such Inventory are untrue in any material respect with
respect to such Inventory (or, with respect to representations or warranties
that are qualified by materiality, any of such representations and warranties
are untrue);

(e) Inventory that is not either finished goods or raw materials or which
constitute quarantined inventory, sub-assemblies, components, semi-finished
goods, prepaid allograft, capitalized instruments (including spine hardware
instruments, external fixation instruments and internal fixation instruments),
tools, work-in-process, packaging and shipping material, supplies, samples,
prototypes, displays or display items, bill and hold goods, goods that are
returned or marked for return (but not held for resale) or repossessed;

(f) (i) with respect to the U.S. Subfacility, Inventory that is not located in
the U.S. (including Puerto Rico) or Canada or (ii) with respect to the Dutch
Subfacility, Inventory that is not located in the Netherlands or the United
Kingdom or (iii) Inventory that is in transit with a common carrier from vendors
or suppliers;

(g) Inventory that is located at any location leased by a Borrower, unless
(i) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement as to such location or (ii) a Reserve for rent, charges, and other
amounts due or to become due with respect to such location has been established
by the Administrative Agent in its Permitted Discretion;

(h) Inventory that is located in any third party storage facility or health care
facility or is otherwise in the possession of a bailee (other than a third party
processor) and is not evidenced by a Document, unless (i) such warehouseman,
health care facility or other bailee has delivered to the Administrative Agent a
Collateral Access Agreement and such other documentation as the Agent may
reasonably require or (ii) an appropriate Reserve has been established by the
Agent in its Permitted Discretion;

(i) Inventory that is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;

(j) Inventory that is the subject of a consignment by the Borrowers as consignor
unless (i) the applicable Borrower has filed a UCC-1 financing statement as
consignor against the applicable consignee or the equivalent, to the extent
applicable, under Dutch law and (ii) an appropriate Reserve has been established
by the Agent in its Permitted Discretion (“Eligible Consignment Inventory”);

 

-27-



--------------------------------------------------------------------------------

(k) Inventory that contains or bears any intellectual property rights licensed
to a Borrower by any Person other than a Borrower unless the Administrative
Agent is reasonably satisfied that it may sell or otherwise dispose of such
Inventory without (i) infringing the rights of such licensor, (ii) violating any
contract with such licensor, or (iii) incurring any liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement relating thereto;

(l) Inventory acquired or originated by a Person acquired in a Permitted
Acquisition (until such time as the Administrative Agent has completed a
customary due diligence investigation as to such Inventory and such Person,
which investigation may, at the sole discretion of the Administrative Agent,
include a field examination, and the Administrative Agent is reasonably
satisfied with the results thereof);

(m) Inventory is not reflected in the details of a current perpetual inventory
report;

(n) Inventory that qualifies as an asset referred to in Section 21(2) of the
Dutch Tax Collection Act (Invorderingswet); or

(o) such Inventory is otherwise unacceptable to the Administrative Agent in its
Permitted Discretion.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,

 

-28-



--------------------------------------------------------------------------------

(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with Holdings or the Parent Borrower and is treated as a
single employer within the meaning of Section 414 of the Code or Section 4001 of
ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Holdings or the Parent Borrower or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Holdings or
the Parent Borrower or any of their respective ERISA Affiliates from a
Multiemployer Plan, notification of Holdings or the Parent Borrower or any of
their respective ERISA Affiliates concerning the imposition of withdrawal
liability or notification that a Multiemployer Plan is insolvent or is in
reorganization within the meaning of Title IV of ERISA; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Holdings or the Parent Borrower or any of their
respective ERISA Affiliates.

“Euro” and “€” mean the lawful single currency of the European Union.

“Eurocurrency Rate” means:

(a) except for purposes of the definition of “Base Rate,” for any Interest
Period with respect to any Eurocurrency Rate Loan, the rate per annum equal to
the British Bankers Association LIBOR Rate or the successor thereto if the
British Bankers Association is no longer making a LIBOR Rate available
(“LIBOR”), as published by Reuters (or other commercially available source
providing quotations of LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the

 

-29-



--------------------------------------------------------------------------------

relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; if such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; and

(b) for purposes of the definition of “Base Rate,” the rate per annum equal to
(i) LIBOR, at approximately 11:00 a.m., London time, determined two London
Banking Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one (1) month commencing that day or
(ii) if such published rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same-day funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one (1) month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in
Euros, that bears interest at a rate based on the Adjusted Eurocurrency Rate.

“Euro Revolving Credit Note” means a promissory note of the Dutch Parent
Borrower payable to any Lender or its registered assigns, in substantially the
form of Exhibit C-2 hereto, evidencing the aggregate Indebtedness under the
Dutch Subfacility of the Dutch Parent Borrower to such Lender resulting from the
Dutch Revolving Credit Loans made by such Lender.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Facility Availability” means, as of any date of determination thereof by
the Administrative Agent, (x) the lesser of (1) the Borrowing Base and (2) the
aggregate Revolving Credit Commitments, minus (y) the aggregate Revolving Credit
Exposure.

“Excess Global Availability” means, as of any date of determination thereof, the
sum of:

(A) (x) the lesser of (1) the Borrowing Base and (2) the aggregate Revolving
Credit Commitments hereunder minus (y) the aggregate Revolving Credit Exposure
hereunder,

plus

 

-30-



--------------------------------------------------------------------------------

(B) the aggregate Revolving Credit Commitment (as defined in the CF Credit
Agreement) under the CF Revolving Credit Facilities minus the aggregate
Revolving Credit Exposure (as defined in the CF Credit Agreement) under the CF
Revolving Credit Facilities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) each Subsidiary listed on Schedule 1.01C hereto, (c) any
Subsidiary that is prohibited by contractual requirements (other than
contractual requirements entered into by such Subsidiary to avoid guaranteeing
or otherwise being liable for the Obligations) or applicable Law from
guaranteeing or otherwise being liable for the Obligations, (d) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition financed with secured
Indebtedness incurred pursuant to Section 7.03(g) and each Restricted Subsidiary
thereof that guarantees such Indebtedness; provided that each such Restricted
Subsidiary shall cease to be an Excluded Subsidiary under this clause (e) if
such secured Indebtedness is repaid or becomes unsecured or if such Restricted
Subsidiary ceases to guarantee such secured Indebtedness, as applicable, (f) any
other Subsidiary (other than the Dutch Parent Borrower) with respect to which,
in the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Parent Borrower), the cost or other consequences (including any
adverse tax consequences) of becoming a Subsidiary Borrower shall be excessive
in view of the benefits to be obtained by the Lenders therefrom and (g) each
Unrestricted Subsidiary.

“Existing Credit Facility” means the Parent Borrower’s existing asset based
revolving credit facility under that certain credit agreement dated as of
September 25, 2007, as amended.

“Existing Letters of Credit” means all letters of credit outstanding on the
Closing Date, as described on Schedule 1.01E.

“Existing Revolving Credit Loan Tranche” has the meaning specified in
Section 2.16(a).

“Existing Term Loan” means all Term Loans (as defined in the CF Credit
Agreement) under the CF Facility that were not extended pursuant to an amendment
and restatement agreement dated as of August 2, 2012.

“Extending Revolving Credit Commitments” has the meaning specified in
Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.16(a).

“Extending Revolving Credit Loans” has the meaning specified in Section 2.16(a).

“Extension Request” has the meaning specified in Section 2.16(a)

 

-31-



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Parent Borrower in
good faith.

“FATCA” has the meaning specified in Section 3.01(g).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Financial Covenant” has the meaning specified in Section 7.15(a).

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated EBITDA of the Parent Borrower minus Capital Expenditures
minus Cash Taxes, in each case for such Test Period, to (b) Fixed Charges for
such Test Period.

“Fixed Charges” means, with respect to any period, without duplication, the sum
of (a) consolidated cash interest expense (net of cash interest income to the
extent excluded from Consolidated EBITDA), calculated for such period for the
Parent Borrower and its Restricted Subsidiaries on a consolidated basis, for
such period plus (b) the aggregate amount of all cash dividend payments on
Disqualified Equity Interests of the Parent Borrower during such period and
(c) scheduled cash principal payments of Funded Debt (including payments in
respect of Capitalized Leases but excluding payments in respect of intercompany
debt owed among Loan Parties).

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any material employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
Holdings or any Subsidiary of Holdings with respect to employees employed
outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Parent Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
Outstanding Amount of the L/C Obligations with respect to Letters of Credit
issued by such L/C Issuer other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to

 

-32-



--------------------------------------------------------------------------------

the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding
Swing Line Loans under the U.S. Subfacility other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders under the U.S. Subfacility.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Parent Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one (1) year from the
date of its creation or matures within one (1) year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
(1) year from such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one (1) year from such date, including Indebtedness in respect of the
Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Parent
Borrower notifies the Administrative Agent that the Parent Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Parent
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee

 

-33-



--------------------------------------------------------------------------------

against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or monetary other obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranty Agreements” means the collective reference to the Dutch Guaranty and
the U.S. Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and infectious or medical wastes regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, a Joint Bookrunner or
an Affiliate of any of the foregoing on the Closing Date or at the time it
enters into a Secured Hedge Agreement, in its capacity as a party thereto,
whether or not such Person subsequently ceases to be an Agent, a Lender or an
Affiliate of any of the foregoing.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Availability” has the meaning specified in Section 2.14(a).

“Incremental Facilities” has the meaning specified in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

-34-



--------------------------------------------------------------------------------

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Holdings and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Parent Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Parent Borrower and its
Affiliates.

 

-35-



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.08.

“Intercreditor Agreement” means the amended and restated intercreditor agreement
dated as of the date hereof among the Parent Borrower, the Administrative Agent
and the CF Administrative Agent, substantially in the form attached as
Exhibit I, as amended, restated, supplemented or otherwise modified from time to
time in accordance therewith and herewith.

“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of the Subfacility under which such Loan was made;
provided that if any Interest Period for a Eurocurrency Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan of any Class (including a Swing Line Loan), the
first Business Day after the end of each of March, June, September and
December and the applicable Maturity Date of the Subfacility under which such
Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent generally available from each Lender
of such Eurocurrency Rate Loan, nine or twelve months (or such period of less
than one (1) month as may be consented to by the Administrative Agent), as
selected by the Parent Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date for the
Class of Loans under which such Eurocurrency Rate Loan is a part.

“Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its Permitted Discretion, (a) with respect to
changes in the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as negatively affect the market
value of the Eligible Inventory, (b) Shrink Reserves and (c) otherwise Eligible
Inventory that is located in a third party facility.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity

 

-36-



--------------------------------------------------------------------------------

Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of Holdings and its Subsidiaries,
intercompany loans, advances, or Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business) or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent changes in the value of such Investment, net of any return
representing a return of capital with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Parent Borrower.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof (other than Cash Equivalents), (b) debt
securities or debt instruments with an Investment Grade Rating, but excluding
any debt securities or instruments constituting loans or advances among the
Parent Borrower and its Subsidiaries, (c) investments in any fund that invests
exclusively in investments of the type described in clauses (a) and (b), which
fund may also hold immaterial amounts of cash pending investment or distribution
and (d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments, in each case,
consistent with the Parent Borrower’s cash management and investment practices.

“IP Rights” has the meaning specified in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Parent Borrower (or any of its Subsidiaries) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Bookrunner” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Bank, N.A., Barclays Bank PLC, Citigroup Global
Markets Inc., Goldman, Sachs & Co. and J.P. Morgan Securities LLC.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Bank, N.A., Barclays Bank PLC, Citigroup Global Markets Inc.,
Goldman, Sachs Lending Partners LLC and J.P. Morgan Securities LLC, each in its
capacity as a Joint Lead Arranger under this Agreement.

 

-37-



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning specified in Section 10.18.

“Junior Financing” has the meaning specified in Section 7.12(a)(i).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Landlord Lien” means any Lien of a landlord on any Borrower’s property, granted
by statute.

“Landlord Lien Reserve” means an amount equal to up to two months’ rent for all
of the Borrowers’ leased locations where Eligible Inventory is located in each
Landlord Lien State, other than leased locations with respect to which the
Administrative Agent shall have received a landlord’s waiver or subordination of
lien in form reasonably satisfactory to the Administrative Agent.

“Landlord Lien State” means (i) each of Washington, Virginia and Pennsylvania
and (ii) such other state(s) that the Administrative Agent determines after the
Closing Date and notifies the Parent Borrower thereof, that, as a result of a
change in law (or in the interpretation or application thereof by any
Governmental Authority) occurring after the Closing Date a landlord’s claim for
rent has priority by operation of law over the Lien of the Administrative Agent
in any of the Collateral consisting of Eligible Inventory.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan or Commitment under any Subfacility hereunder as of
such date of determination.

“L/C Advance” means any Dutch L/C Advance or U.S. L/C Advance.

“L/C Borrowing” means any Dutch L/C Borrowing or U.S. L/C Borrowing.

“L/C Credit Extension” means any Dutch L/C Credit Extension or U.S. L/C Credit
Extension.

“L/C Issuer” means each of the Dutch L/C Issuers and U.S. L/C Issuers.

“L/C Obligation” means any Dutch L/C Obligation or U.S. L/C Obligation.

“L/C Sublimit” means each of the Dutch L/C Sublimit and the U.S. L/C Sublimit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

-38-



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.

“Letter of Credit” means the collective reference to Dutch Letters of Credit and
U.S. Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease be deemed a Lien.

“Liquidity Event” means any time that Excess Global Availability on any day is
less than 10% of the sum of (i) the Aggregate Commitments and (ii) the Revolving
Credit Commitments (as defined in the CF Credit Agreement). For purposes hereof,
the occurrence of a Liquidity Event shall be deemed continuing until Excess
Global Availability has exceeded the threshold set forth above for thirty
(30) consecutive days, in which case a Liquidity Event shall no longer be deemed
to be continuing for purposes of this Agreement.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan, a Swing Line Loan or a Protective
Advance.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Revolving
Credit Notes, (iii) the Guaranty Agreements, (iv) the Collateral Documents,
(v) the Issuer Documents and (vi) the Intercreditor Agreement.

“Loan Parties” means, collectively, (i) Holdings and (ii) each Borrower.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01F to this Agreement.

 

-39-



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a circumstance or condition affecting the
business, operations, assets, liabilities (actual or contingent) or financial
condition of Holdings and its Subsidiaries, taken as a whole, that would
materially adversely affect (a) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (b) the rights and remedies of
the Lenders or the Administrative Agent under any Loan Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Domestic Subsidiaries (a) whose total assets at the last day
of the most recent Test Period were equal to or greater than 2.5% of Total
Assets at such date or (b) whose gross revenues for such Test Period were equal
to or greater than 2.5% of the consolidated gross revenues of the Parent
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Domestic Subsidiaries that are not Subsidiary
Borrowers solely because they do not meet the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended fiscal quarter of the Parent Borrower for which
financial statements have been delivered pursuant to Section 6.01 or more than
5.0% of the gross revenues of the Parent Borrower and the Restricted
Subsidiaries for the period of four consecutive fiscal quarters ending as of the
last day of such fiscal quarter, then the Parent Borrower shall, not later than
45 days after the date by which financial statements for such quarter are
required to be delivered pursuant to this Agreement, designate in writing to the
Administrative Agent one or more of such Domestic Subsidiaries as “Material
Domestic Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and comply with the provisions of Section 6.11 applicable to
such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of
the most recent Test Period were equal to or greater than 2.5% of Total Assets
at such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Parent Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP; provided that if, at any time and from time to time after
the Closing Date, any Dutch Subsidiaries that are not Subsidiary Borrowers
solely because they do not meet the thresholds set forth in clauses (a) or
(b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the Parent Borrower for which
financial statements have been delivered pursuant to Section 6.01, or more than
5.0% of the gross revenues of the Parent Borrower and the Restricted
Subsidiaries for the period of four consecutive fiscal quarters ending as of the
last day of such fiscal quarter, then the Parent Borrower shall, not later than
45 days after the date by which financial statements for such quarter are
required to be delivered pursuant to this Agreement, designate in writing to the
Administrative Agent one or more of such Dutch Subsidiaries as “Material Foreign
Subsidiaries” to the extent required such that the foregoing condition ceases to
be true and comply with the provisions of Section 6.11 applicable to such
Subsidiary.

 

-40-



--------------------------------------------------------------------------------

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means, initially, July 25, 2017; provided that the Maturity Date
may be extended pursuant to Section 2.16 or shortened pursuant to
Section 2.06(b); if such day is not a Business Day, the Maturity Date shall be
the Business Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Monthly Borrowing Base Certificate” has the meaning specified in
Section 6.01(e).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Parent Borrower or any of
their respective ERISA Affiliates makes or is obligated to make contributions,
or during the period since May 31, 2005, has made or been obligated to make
contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof (determined in accordance with the
appraisal prepared prior to the Closing Date), net of all costs of liquidation
thereof, as based upon the most recent Inventory appraisal conducted in
accordance with this Agreement and expressed as a percentage of Cost of such
Inventory.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Subsidiary of the Parent Borrower that is not a Loan
Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Obligations” means all (w) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (x) obligations of any Loan Party arising under any Secured
Hedge Agreement, (y) obligations of any Loan Party and its Subsidiaries arising
with respect to any Other Liabilities and (z) Cash Management Obligations.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have

 

-41-



--------------------------------------------------------------------------------

obligations under the Loan Documents) include the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document.

“Option Accounting Issues” means, with respect to the Parent Borrower and its
Subsidiaries, any failure to (x) properly document the measurement date for any
stock option grant, (y) record stock option expense (or other items relating
thereto) in accordance with GAAP or (z) issue stock options in accordance with
the terms of any applicable stock plan, in each case to the extent occurring
prior to June 4, 2007.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries and/or (b) any transaction which arises out of any
Bank Product entered into with any Loan Party, as each may be amended from time
to time.

“Other Taxes” has the meaning specified in Section 3.01(h).

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans of any
Class and Swing Line Loans on any date, the aggregate principal amount expressed
in Dollar Equivalent thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans of any Class (including any
refinancing of outstanding Unreimbursed Amounts under Letters of Credit or L/C
Credit Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the aggregate amount expressed in Dollar Equivalent thereof on such
date after giving effect to any related L/C Credit Extension occurring on such
date and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.

“Outstanding Debt Reserves” means an amount equal up to the aggregate principal
amount of Existing Term Loans outstanding at any time after December 24, 2014.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined

 

-42-



--------------------------------------------------------------------------------

by the Administrative Agent, an L/C Issuer, or the Swing Line Lender, as
applicable, in accordance with banking industry rules on interbank compensation,
and (b) with respect to any amount denominated in Euros, the rate of interest
per annum at which overnight deposits in Euros, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or Affiliate of the Administrative Agent in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

“Parallel Obligations” has the meaning specified in Section 9.16.

“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(f).

“Participating Member State” means each state so described in any EMU
Legislation.

“Payment Conditions” means, at any time of determination, that (a) no Default or
Event of Default exists or would arise as a result of the making of the subject
Specified Payment, and (b) either (x) Excess Facility Availability shall be not
less than 25% of the Aggregate Commitments immediately after giving effect to
the making of such Specified Payment or (y)(i) Excess Global Availability shall
not be less than 15% of the sum of (1) the Aggregate Commitments and (2) the
Revolving Credit Commitments (as defined in the CF Credit Agreement) and
(ii) the Fixed Charge Coverage Ratio as of the end of the most recently ended
Test Period shall be greater than or equal to 1.0 to 1.0 after giving Pro Forma
Effect to such Specified Payment as if such Specified Payment (if applicable to
such calculation) had been made as of the first day of such period.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the U.S. Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings, the
Parent Borrower or any of their respective ERISA Affiliates or to which
Holdings, the Parent Borrower or any of their respective ERISA Affiliates
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since May 31, 2005.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Discretion” means, the Administrative Agent’s commercially reasonable
judgment, exercised in good faith in accordance with customary business
practices for comparable asset-based lending transactions, as to any factor,
event, condition or other

 

-43-



--------------------------------------------------------------------------------

circumstance arising after the Closing Date or based on facts not known to the
Administrative Agent as of the Closing Date which the Administrative Agent
reasonably determines: (x) with respect to Accounts, (a) will or reasonably
could be expected to adversely affect in any material respect the value of any
Eligible Accounts, the enforceability or priority of the Administrative Agent’s
Liens thereon or the amount which the Administrative Agent, the Lenders or the
L/C Issuer would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of such Eligible Accounts
or (b) evidences that any collateral report or financial information delivered
to the Administrative Agent by any Person on behalf of the Parent Borrower is
incomplete, inaccurate or misleading in any material respect. In exercising such
judgment, the Administrative Agent may consider, without duplication, factors
already included in or tested by the definition of Eligible Accounts, and any of
the following: (i) changes after the Closing Date in any material respect in any
concentration of risk with respect to Eligible Accounts and (ii) any other
factors arising after the Closing Date that change in any material respect the
credit risk of lending to the Borrowers on the security of the Eligible Accounts
and (y) with respect to Inventory: (a) will or reasonably could be expected to
adversely affect in any material respect the value of any Eligible Inventory,
the enforceability or priority of the Administrative Agent’s Liens thereon or
the amount which the Administrative Agent, the Lenders or any L/C Issuer would
be likely to receive (after giving consideration to delays in payment and costs
of enforcement) in the liquidation of such Eligible Inventory or (b) evidences
that any collateral report or financial information delivered to the
Administrative Agent by any Person on behalf of any Borrower is incomplete,
inaccurate or misleading in any material respect. In exercising such judgment,
the Administrative Agent may consider, without duplication, such factors already
included in or tested by the definition of Eligible Inventory, as well as any of
the following: (i) changes after the Closing Date in any material respect in
demand for, pricing of, or product mix of Inventory; (ii) changes after the
Closing Date in any material respect in any concentration of risk with respect
to the Inventory; and (iii) any other factors arising after the Closing Date
that change in any material respect the credit risk of lending to the Borrowers
on the security of the Inventory.

“Permitted Holders” means each of (i) the Sponsor Group and (ii) the Management
Stockholders.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(b) or Section 7.03(e), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended (except by virtue of amortization or prepayment of such Indebtedness
prior to the time of incurrence of such Permitted Refinancing), (c) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to Section 7.03(e), at the time thereof, no Event of Default shall have
occurred and be continuing, (d) if

 

-44-



--------------------------------------------------------------------------------

such Indebtedness being modified, refinanced, refunded, renewed or extended is
Junior Financing, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Parent Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Parent
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (iii) such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, refunded, renewed or extended, and (e) in the case of any
Permitted Refinancing in respect of the CF Facilities, such Permitted
Refinancing is not secured by any portion of (i) the Dutch Collateral or
(ii) the U.S. Collateral except on a junior basis pursuant to one or more
security agreements subject to the Intercreditor Agreement (or another
intercreditor agreement containing terms that are at least as favorable to the
Secured Parties as those contained in the Intercreditor Agreement).

“Permitted Subordinated Notes” means senior subordinated notes issued by a
Borrower, provided that (a) the terms of such notes provide for customary
subordination of such notes to the Obligations and do not provide for any
scheduled repayment, mandatory redemption, sinking fund obligation or other
payment prior to the Maturity Date, other than customary offers to purchase upon
a change of control, asset sale or casualty or condemnation event and customary
acceleration rights upon an event of default and (b) the covenants, events of
default, guarantees and other terms for such notes (provided that such notes
shall have interest rates and redemption premiums determined by the Board of
Directors of the Parent Borrower to be market rates and premiums at the time of
issuance of such notes), taken as a whole, are determined by the Board of
Directors of the Parent Borrower to be market terms on the date of issuance and
in any event are not more restrictive on the Parent Borrower and the Restricted
Subsidiaries, or materially less favorable to the Lenders, than the terms of the
Senior Subordinated Notes and do not require the maintenance or achievement of
any financial performance standards other than as a condition to taking
specified actions, provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Parent Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Parent
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

 

-45-



--------------------------------------------------------------------------------

“Permitted Subordinated Notes Documentation” means any notes, instruments,
agreements and other credit documents governing any Permitted Subordinated
Notes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by Holdings, the
Parent Borrower or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under any Revolving Credit Facility having an aggregate Outstanding Amount in
excess of $10,000,000.

“Principal Obligations” has the meaning specified in Section 9.16.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Parent Borrower, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the Parent Borrower in good faith as a result
of (a) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Parent Borrower and the Restricted Subsidiaries; provided that, (i) at the
election of the Parent Borrower, such Pro Forma Adjustment shall not be required
to be determined for any Acquired Entity or Business or Converted Restricted
Subsidiary to the extent the aggregate consideration paid in connection with
such acquisition was less than $100,000,000 and (ii) so long as such actions are
taken during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, it may be assumed that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.

 

-46-



--------------------------------------------------------------------------------

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant hereunder, that (A) to the extent applicable, the Pro Forma
Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Disposition of all or substantially all Equity Interests in any Subsidiary
of Holdings or any division, product line, or facility used for operations of
Holdings or any of its Subsidiaries, shall be excluded, and (ii) in the case of
a Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Parent Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test or covenant solely to the extent that such adjustments
are consistent with the definition of Consolidated EBITDA and give effect to
events (including operating expense reductions) that are (as determined by the
Parent Borrower in good faith) (i)(x) directly attributable to such transaction,
(y) expected to have a continuing impact on Holdings, the Parent Borrower and
the Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Subfacility or Subfacilities at such time and the denominator of
which is the amount of the Aggregate Commitments under the applicable
Subfacility or Subfacilities at such time; provided that if such Commitments
have been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Prohibition” has the meaning specified in Section 10.28.

“Projections” has the meaning specified in Section 6.01(c).

“Protective Advance” has the meaning specified in Section 2.01(b).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings (or
any direct or indirect parent thereof), (a) the terms of which do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligation
prior to the Maturity Date (as in effect on the Closing Date) (other than
customary offers to purchase upon a change of control,

 

-47-



--------------------------------------------------------------------------------

asset sale or event of loss and customary acceleration rights after an event of
default), (b) the covenants, events of default, guarantees and other terms of
which (other than interest rate and redemption premiums), taken as a whole, are
not more restrictive to the Parent Borrower and the Restricted Subsidiaries than
those in the Senior Subordinated Notes Indentures; provided that a certificate
of a Responsible Officer of the Parent Borrower is delivered to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Parent Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Parent Borrower within
such period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), (c) that does not require any
payments in cash of interest or other amounts in respect of the principal
thereof prior to the earlier to occur of (i) the date that is five (5) years
from the date of the issuance or incurrence thereof and (ii) the date that is
ninety-one (91) days after the Maturity Date (as in effect on the Closing Date)
(it being understood that this clause (c) shall not prohibit Indebtedness the
terms of which permit the issuer thereof to elect, at its option, to make
payments in cash of interest or other amounts in respect of the principal
thereof prior to the date determined in accordance with clauses (i) and (ii) of
this clause (c)) and (d) that is not Guaranteed by the Parent Borrower or any
Restricted Subsidiary.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Parent Borrower and its Subsidiaries for the most recent fiscal quarter ended at
least forty (40) days before the Closing Date.

“Receivables Reserves” means, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves, subject to Section 2.15 as the Administrative Agent in the
Administrative Agent’s Permitted Discretion determines as being appropriate with
respect to the determination of the collectability in the ordinary course of
business of Eligible Accounts, including, without limitation, on account of bad
debts and dilution.

“Register” has the meaning specified in Section 10.07(d).

“Reportable Event” means, with respect to any Plan any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

“Reports” has the meaning specified in Section 9.15(b).

 

-48-



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans of a given Class, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (other than Protective
Advances and with the aggregate principal amount expressed in Dollar Equivalents
thereof of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Subfacility Lenders” means, with respect to any Subfacility on any
date of determination, Lenders having more than 50% of the sum of the (a) Total
Outstandings under such Subfacility (other than Protective Advances and with the
aggregate principal amount expressed in Dollar Equivalents thereof of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, if and as applicable, under such Subfacility being deemed
“held” by such Lender for purposes of this definition) and (b) aggregate unused
Commitments under such Subfacility; provided that the unused Commitment and the
portion of the Total Outstandings under such Subfacility held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of the Required Subfacility Lenders.

“Reserves” means all, if any, Availability Reserves, Landlord Lien Reserves,
Bank Products Reserves, Inventory Reserves, Receivables Reserves, Outstanding
Debt Reserves, and any and all other reserves which the Administrative Agent
deems necessary in its Permitted Discretion to maintain with respect to Eligible
Accounts or Eligible Inventory that have been established in accordance with
Section 2.15 including warranty reserves, it being understood that Reserves on
the Closing Date shall be equal to the amount stated as Reserves on the
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 4.01(a)(ix).

“Responsible Officer” means the chief executive officer, president, vice
president, managing director (bestuurder), chief financial officer, treasurer or
assistant treasurer or other similar officer or Person performing similar
functions of a Loan Party and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Parent
Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Parent
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Parent Borrower’s stockholders, partners or members (or
the equivalent Persons thereof).

 

-49-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary, and specifically includes each Subsidiary Borrower
and, at all times following the effectiveness of the Dutch Subfacility, the
Dutch Parent Borrower.

“Restructuring” means a collective reference to the transactions described on
Schedule 1.01D.

“Revaluation Date” means (a) with respect to any Dutch Revolving Credit Loan,
each of the following: (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in Euros, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in Euros pursuant to Section 2.02, and (iii) such additional
dates as the Administrative Agent shall determine or the Required Subfacility
Lenders under the Dutch Subfacility shall require; and (b) with respect to any
Dutch Letter of Credit, each of the following: (i) each date of issuance of a
Dutch Letter of Credit denominated in Euros, (ii) each date of an amendment of
any such Dutch Letter of Credit having the effect of increasing the amount
thereof (solely with respect to the increased amount), (iii) each date of any
payment by an Dutch L/C Issuer under any Dutch Letter of Credit denominated in
Euros and (iv) such additional dates as the Administrative Agent or the Dutch
L/C Issuer shall determine or the Required Subfacility Lenders under the Dutch
Subfacility shall require.

“Revolver Extension Amendment” has the meaning specified in Section 2.16(c).

“Revolver Extension Election” has the meaning specified in Section 2.16(b).

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Credit Borrowing” means the collective reference to Dutch Revolving
Credit Borrowings and U.S. Revolving Credit Borrowings.

“Revolving Credit Commitment” means the collective reference to Dutch Revolving
Credit Commitments and U.S. Revolving Credit Commitments.

“Revolving Credit Exposure” means the collective reference to Dutch Revolving
Credit Exposure and U.S. Revolving Credit Exposure.

“Revolving Credit Facilities” means the collective reference to the U.S.
Subfacility and the Dutch Subfacility and each Class of Commitments in respect
of any such Subfacility is referred to as a “Revolving Credit Facility.”

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Loan Extension Series” has the meaning specified in
Section 2.16(b).

 

-50-



--------------------------------------------------------------------------------

“Revolving Credit Note” means the collective reference to the Dollar Revolving
Credit Note and the Euro Revolving Credit Note.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party (or entered
into by Parent Borrower and existing at the time of the Closing Date) or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Additional Lender, each Hedge Bank, each Cash Management Bank, each
Affiliate of a Lender that provide Bank Products that constitute Obligations,
the Supplemental Administrative Agent and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.01(c) or
9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement Supplement” has the meaning specified in the U.S. Security
Agreement or Dutch Security Agreement, as the case may be.

“Security Agreements” means, collectively, (i) the U.S. the Security Agreement,
(ii) the Dutch Security Agreement and (iii) the UK Security Agreement.

“Security Trustee” means Bank of America, N.A.

“Senior Notes” means the Parent Borrower’s 6.500% senior notes due 2020.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
August 8, 2012, as the same may be amended, modified, replaced or refinanced to
the extent permitted by this Agreement.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Parent Borrower for such Test Period.

“Senior Subordinated Notes” means, collectively, the Parent Borrower’s
(i) 11.625% senior subordinated notes due 2017 and (ii) 6.500% senior
subordinated notes due 2020.

“Senior Subordinated Notes Indentures” means (i) the indenture for the 11.625%
senior subordinated notes, dated as of September 25, 2007 and (ii) the indenture
for the 6.500% senior subordinated notes due 2020, dated October 2, 2012, in
each case, as the same may be amended, modified, replaced or refinanced to the
extent permitted by this Agreement.

 

-51-



--------------------------------------------------------------------------------

“Series” has the meaning specified in Section 2.16(a).

“Shrink” means Inventory identified by the Parent Borrower as lost, misplaced,
or stolen.

“Shrink Reserve” means an amount reasonably estimated by the Administrative
Agent to be equal to that amount which is required in order that the Shrink
reflected in current retail stock ledger of the Parent Borrower and its
Subsidiaries would be reasonably equivalent to the Shrink calculated as part of
the Borrowers’ most recent physical inventory (it being understood and agreed
that no Shrink Reserve established by the Administrative Agent shall be
duplicative of any Shrink as so reflected in the current retail stock ledger of
the Parent Borrower and its Subsidiaries or estimated by the Parent Borrower for
purposes of computing the Borrowing Base other than at month’s end).

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Payment” means (a) any Investments made pursuant to Section 7.02(o),
(b) any Restricted Payment made pursuant to Section 7.06(m) or (c) any payment
made pursuant to Section 7.12(a)(i)(E).

“Specified Subsidiary” means, at any date of determination, (a) each Material
Subsidiary of the Parent Borrower (i) whose total assets at the last day of the
most recent Test Period were equal to or greater than 10.0% of Total Assets at
such date or (ii) whose gross revenues for such Test Period were equal to or
greater than 10.0% of the consolidated gross revenues of the Parent Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP and (b) each other Material Subsidiary that is the subject
of an Event of Default under Section 8.01(f) or Section 8.01(g) and that, when
such Material Subsidiary’s total assets or gross revenues are aggregated with
the total assets or gross revenues, as applicable, of each other Material
Subsidiary that is the subject of an Event of Default under Section 8.01(f) or
Section 8.01(g) would constitute a Specified Subsidiary under clause (a) above.

 

-52-



--------------------------------------------------------------------------------

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation or
Revolving Commitment Increase that by the terms of this Agreement requires such
test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

“Sponsor Group” means (i) Banc of America Capital Investors V, L.P., Bear Growth
Capital Partners, LP, WCP Fund II, L.P. and their respective Affiliates and
Persons, funds or partnerships managed by any of them or any of their respective
Affiliates, but not including, however, any of their respective portfolio
companies and (ii) the Sponsors.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsors or their advisors and the
Parent Borrower.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.

“Sponsors” means Blackstone Capital Partners V L.P., GS Capital Partners VI,
L.P., KKR 2006 Fund L.P., TPG Partners V, L.P. and their respective Affiliates
and funds or partnerships managed by any of them or any of their respective
Affiliates, but not including, however, any of their respective portfolio
companies.

“Spot Rate” means the exchange rate, as determined by the Agent, that is
applicable to conversion of one currency into another currency, which is (a) the
exchange rate reported by Bloomberg (or other commercially available source
designated by the Administrative Agent) as of the end of the preceding Business
Day in the financial market for the first currency; or (b) if such report is
unavailable for any reason, the spot rate for the purchase of the first currency
with the second currency as in effect during the preceding Business Day in the
Administrative Agent’s principal foreign exchange trading office for the first
currency.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors of the Federal Reserve System
of the United States of America. Eurocurrency Rate Loans shall be deemed to be
subject to such reserve, liquid asset or similar requirements without benefit of
or credit for proration, exemptions or offsets that may be available from time
to time to any Lender under Regulation D or any other applicable law, rule or
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

-53-



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subfacility” means the U.S. Subfacility and the Dutch Subfacility, as the
context may require.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.

“Subsidiary Borrowers” means the collective reference to Dutch Subsidiary
Borrowers and U.S. Subsidiary Borrowers.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supermajority Lenders” means, as of any date of determination, Lenders having
75% or more of the sum of the (a) Total Outstandings (with the aggregate
principal amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Supermajority
Lenders.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

-54-



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan under the U.S.
Subfacility pursuant to Section 2.04.

“Swing Line Facility” means the revolving credit facility made available under
the U.S. Subfacility by the Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate principal amount of the U.S. Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the U.S. Revolving
Credit Commitments.

“Syndication Agents” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Bank, N.A., Barclays Bank PLC, Citigroup Global Markets Inc.,
Goldman Sachs Lending Partners LLC and J.P. Morgan Securities LLC, as
syndication agents under this Agreement.

“TARGET Day” means any day on which the Trans-European Automated Realtime Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Parent Borrower ended on or prior to such
time (taken as one accounting period) in respect of which financial statements
for each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b). A Test Period may be designated by
reference to the last day thereof (i.e., the “May 31, 2013 Test Period” refers
to the period of four consecutive fiscal quarters of the Parent Borrower ended
May 31, 2013, and a Test Period shall be deemed to end on the last day thereof.

 

-55-



--------------------------------------------------------------------------------

“Threshold Amount” means $75,000,000.

“Total Assets” means the total assets of the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Parent Borrower delivered pursuant to Section 6.01(a) or (b).

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Parent Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UFCA” has the meaning specified in Section 10.24.

“UFTA” has the meaning specified in Section 10.24.

“UK Secured Parties” means, collectively, the Administrative Agent, the Lenders
under the Dutch Subfacility, each Additional Lender under the Dutch Subfacility,
each Hedge Bank, each Cash Management Bank, each Affiliate of a Lender under the
Dutch Subfacility that provide Bank Products that constitute Obligations, the
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.01(c) or 9.02.

“UK Security Agreement” means the floating charge governed by English law
between the Dutch Parent Borrower and the Administrative Agent.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Parent Borrower
listed on Schedule 1.01B, (ii) any Subsidiary of the Parent Borrower designated
by the board of directors of the Parent Borrower as an Unrestricted Subsidiary
pursuant to Section 6.14 subsequent to the date hereof and (iii) any Subsidiary
of an Unrestricted Subsidiary, in each case, until such Person ceases to be an
Unrestricted Subsidiary of the Parent Borrower in accordance with Section 6.14
or ceases to be a Subsidiary of the Parent Borrower.

 

-56-



--------------------------------------------------------------------------------

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Borrowers” means the Parent Borrower and each U.S. Subsidiary Borrower.

“U.S. Borrowing Base” means, on any date, solely in respect of the U.S.
Borrowers, an amount equal to (x) 85% multiplied by the book value of Eligible
Accounts plus (y) 85% of Net Orderly Liquidation Value of Eligible Inventory
minus (z) any Reserves; provided that (A) the portion of the U.S. Borrowing Base
attributable to clause (y) shall not exceed 65% of the U.S. Borrowing Base,
(B) the portion of the U.S. Borrowing Base attributable to Eligible Consignment
Inventory shall not exceed the greater of $137,000,000 and 50% of the U.S.
Borrowing Base attributable to Eligible Inventory and (C) the portion of the
U.S. Borrowing Base attributable to Eligible Accounts where the Account Debtor
is a non-U.S. Person (other than Dutch Borrowers) shall not exceed $10,000,000.

“U.S. Collateral” means, all the “Collateral” (or equivalent term) as defined in
the U.S. Security Agreement.

“U.S. Concentration Account” has the meaning specified in Section 6.15(c).

“U.S. Guaranty” means the guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties pursuant to clause (b)(i)
of the definition of “Collateral and Guarantee Requirement,” substantially in
the form of Exhibit F-1.

“U.S. L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any U.S. L/C Borrowing in accordance with its Pro Rata
Share under the U.S. Subfacility.

“U.S. L/C Borrowing” means an extension of credit under the U.S. Subfacility
resulting from a drawing under any U.S. Letter of Credit that has not been
reimbursed on the applicable Honor Date or refinanced as a Revolving Credit
Borrowing.

“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit
under the U.S. Subfacility, the issuance thereof or extension of the expiry date
thereof, or the renewal or increase of the amount thereof.

“U.S. L/C Issuer” means Bank of America and any other Lender that becomes a U.S.
L/C Issuer in accordance with Section 2.03(l) or 10.07(j), in each case, in its
capacity as an issuer of U.S. Letters of Credit hereunder, or any successor
issuer of U.S. Letters of Credit hereunder (collectively, the “U.S. L/C
Issuers”).

 

-57-



--------------------------------------------------------------------------------

“U.S. L/C Obligation” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding U.S. Letters of
Credit (whether or not (i) such maximum amount is then in effect under any such
U.S. Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such U.S. Letter of Credit or (ii) the conditions to drawing can
then be satisfied) plus the aggregate of all Unreimbursed Amounts in respect of
U.S. Letters of Credit, including all U.S. L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a U.S. Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such U.S. Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“U.S. L/C Sublimit” means with respect to the U.S. Subfacility an amount equal
to $100,000,000.

“U.S. Lender” has the meaning specified in Section 3.01(e).

“U.S. Letter of Credit” means any letter of credit issued under the U.S.
Subfacility in respect of the U.S. Borrowers. A U.S. Letter of Credit may be a
commercial letter of credit or a standby letter of credit.

“U.S. Protective Advance” has the meaning specified in Section 2.01(b).

“U.S. Revolving Credit Borrowing” means a borrowing under the U.S. Subfacility
consisting of Revolving Credit Loans of the same Type and Class and, in the case
of Eurocurrency Rate Loans, having the same Interest Period and currency made by
each of the Lenders pursuant to Section 2.01(a).

“U.S. Revolving Credit Commitment” means, as to each Lender its obligation to
(a) make U.S. Revolving Credit Loans to the U.S. Borrowers pursuant to
Section 2.01(a), (b) purchase participations in U.S. L/C Obligations in respect
of Letters of Credit, (c) purchase participations in Swing Line Loans and
(d) purchase participations in U.S. Protective Advances, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth,
and opposite such Lender’s name on Schedule 2.01 under the caption “U.S.
Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate U.S.
Revolving Credit Commitments of all Lenders shall be $400,000,000 on the Closing
Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement, including pursuant to any applicable U.S. Revolving
Commitment Increase.

“U.S. Revolving Credit Exposure” means, as to each Lender, the sum of the
Outstanding Amount of such Lender’s U.S. Revolving Credit Loans, its Pro Rata
Share of the U.S. L/C Obligations, its Pro Rata Share of the Swing Line
Obligations and its Pro Rata Share of the aggregate principal amount of all
outstanding U.S. Protective Advances at such time; provided that the amount of
any outstanding U.S. Protective Advances shall be disregarded solely for the
purposes of calculating Excess Global Availability and Excess Facility
Availability and solely to the extent that the making of such U.S. Protective
Advance would result in the occurrence of a Cash Dominion Event or a Liquidity
Event.

 

-58-



--------------------------------------------------------------------------------

“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“U.S. Security Agreement” means the Security Agreement executed by the
applicable U.S. Borrowers, substantially in the form of Exhibit G-1, together
with each other Security Agreement Supplement executed and delivered pursuant to
Section 6.11.

“U.S. Subsidiary Borrowers” means (a) each Domestic Subsidiary that is a party
hereto as of the Closing Date and (b) each Material Domestic Subsidiary that
becomes a party to this Agreement after the Closing Date pursuant to
Section 6.11 or otherwise.

“Weekly Monitoring Event” means the Parent Borrower has failed to maintain
Excess Facility Availability of at least 12.5% of Aggregate Commitments for five
(5) consecutive Business Days, and the Administrative Agent has notified the
Parent Borrower thereof. For purposes of this Agreement, the occurrence of a
Weekly Monitoring Event shall be deemed continuing at the Administrative Agent’s
option until Excess Facility Availability has exceeded at least 12.5% of
Aggregate Commitments for thirty (30) consecutive days, in which case a Weekly
Monitoring Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that a Weekly Monitoring Event shall be deemed continuing
(even if Excess Global Availability exceeds the required amount for thirty
(30) consecutive days) at all times in any four fiscal quarter period after a
Weekly Monitoring Event has occurred and been discontinued on two occasions in
such four fiscal quarter period.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Works Council” means an employee participation body (medezeggenschapsorgaan)
within the meaning of the Dutch WCA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

-59-



--------------------------------------------------------------------------------

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Annual Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Total Leverage Ratio, the
Senior Secured Leverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated with respect to such period and such Specified Transaction on a Pro
Forma Basis.

SECTION 1.04. Dutch Terms. In this Agreement, where it relates to a Dutch
entity, a reference to:

(a) a necessary action to authorize where applicable, includes without
limitation, obtaining unconditional positive advice (advies) from each competent
Works Council;

(b) negligence means schuld;

(c) gross negligence means grove schuld;

 

-60-



--------------------------------------------------------------------------------

(d) a Lien includes any mortgage (hypotheek), pledge (pandrecht), retention of
title arrangement (eigendomsvoorbehoud), right of retention (recht van
retentie), right to reclaim goods (recht van reclame), and, in general, any
right in rem, created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);

(e) willful misconduct means opzet;

(f) a winding-up, administration or dissolution in each case a Dutch entity
being:

(i) declared bankrupt (faillet verklaard); or

(ii) dissolved (ontbonden);

(g) a moratorium includes surseance van betaling and granted a moratorium
includes surseance verleend;

(h) any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under section 36 of the 1990 Dutch
Tax Collection Act (invorderingswet 1990);

(i) a trustee in bankruptcy includes a curator;

(j) an administrator includes a bewindvoerder;

(k) a receiver or an administrative receiver does not include a curator or a
bewindvoerder; and

(l) an attachment includes a beslag.

SECTION 1.05. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.06. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.07. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to (i) New York City time in the case of the
U.S. Subfacility or Borrowings or Loans in Dollars and (ii) London, England time
in the case of the Dutch Subfacility or Borrowings or Loans in Euros.

 

-61-



--------------------------------------------------------------------------------

SECTION 1.08. Currency Equivalents Generally.

(a) The Administrative Agent or the applicable Dutch L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent of Credit Extensions and Outstanding Amounts
denominated in Euros and shall provide notice of the same to the Parent
Borrower. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between Dollars and
Euros until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent as so determined by the Administrative Agent or
the Dutch L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of an Dutch Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Dutch Letter of Credit is denominated in
Euros, such amount shall be the relevant Euro equivalent of such Dollar amount
(rounded to the nearest unit of Euros, with 0.5 of a unit being rounded upward),
as determined by the Administrative Agent or the applicable Dutch L/C Issuer, as
the case may be.

(c) For purposes of determining compliance with Sections 7.01, 7.02 and 7.03
with respect to any Dollar denominated restriction on Indebtedness, Investments
or Liens, the dollar equivalent of such Indebtedness, Investment or Lien, as
applicable, denominated in a currency other than Dollars shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness, Investment or Lien, as applicable, was first committed or incurred
and, no Default shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced; provided further
that, for the avoidance of doubt, the foregoing provisions of this Section 1.07
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.

(d) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating Net Income in the Parent
Borrower’s annual financial statements delivered pursuant to Section 6.01(a);
provided, however, that the foregoing shall not be deemed to apply to the
determination of any amount of Indebtedness.

 

-62-



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans; Protective Advances.

(a) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make (i) loans denominated in
Dollars to the U.S. Borrowers as elected by the Parent Borrower pursuant to
Section 2.02 (each such loan, a “U.S. Revolving Credit Loan”) from time to time,
on any Business Day after the Closing Date until the Maturity Date in an
aggregate principal amount not to exceed at any time outstanding the amount of
such Lender’s U.S. Revolving Credit Commitment or (ii) loans denominated in
Euros to the Dutch Borrowers as elected by the Dutch Parent Borrower pursuant to
Section 2.02 (each such loan, a “Dutch Revolving Credit Loan” and together with
U.S. Revolving Credit Loan, a “Revolving Credit Loan”) from time to time, on any
Business Day after the Dutch Closing Date until the Maturity Date in an
aggregate principal amount not to exceed at any time outstanding the amount of
such Lender’s Dutch Revolving Credit Commitment; provided that (A) after giving
effect to any U.S. Revolving Credit Borrowing, the aggregate Outstanding Amount
of the U.S. Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all U.S. L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Protective Advances
under the U.S. Subfacility shall not exceed such Lender’s U.S. Revolving Credit
Commitment, and (B) after giving effect to any Dutch Revolving Credit Borrowing,
the aggregate Outstanding Amount of the Dutch Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all Dutch
L/C Obligations plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Protective Advances under the Dutch Subfacility, shall not exceed such
Lender’s Dutch Revolving Credit Commitments. Within the limits of each Lender’s
Revolving Credit Commitment under each applicable Subfacility, and subject to
the other terms and conditions hereof, the U.S. Borrowers may borrow under this
Section 2.01(a), and reborrow under this Section 2.01(a) under the U.S.
Subfacility and the Dutch Borrowers may borrow under this Section 2.01(a), and
reborrow under this Section 2.01(a) under the Dutch Subfacility; provided that
(A) in the case of the U.S. Subfacility, such U.S. Revolving Credit Loans shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at such time in the aggregate U.S. Revolving Credit Exposures’ exceeding
the lesser of (x) the U.S. Borrowing Base and (y) the aggregate U.S. Revolving
Credit Commitments and (B) in the case of the Dutch Subfacility, such Dutch
Revolving Credit Loans shall not, after giving effect thereto and to the
application of the proceeds thereof, result at such time in the aggregate Dutch
Revolving Credit Exposures’ exceeding the lesser of (x) the Dutch Borrowing Base
and (y) the Dutch Revolving Credit Commitments, in each case as then in effect
(subject to Section 2.01(b)) and the Borrowers may prepay under Section 2.05.
For the avoidance of doubt, and for purposes of this Agreement, the U.S.
Borrowers shall be permitted to borrow only under the U.S. Subfacility and
against the U.S. Borrowing Base and the Dutch Borrowers shall be permitted to
borrow only under the Dutch Subfacility and against the Dutch Borrowing Base.
Revolving Credit Loans under either Subfacility may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

-63-



--------------------------------------------------------------------------------

(b) Subject to the limitations set forth below (and notwithstanding anything to
the contrary in the second sentence of Section 2.01(a) or in Article IV), the
Administrative Agent is authorized by the Borrowers and the Lenders, from time
to time in the Administrative Agent’s sole discretion (but shall have absolutely
no obligation), to make Revolving Credit Loans that are Base Rate Loans under
the U.S. Subfacility on behalf of all Lenders to the U.S. Borrowers or to make
Revolving Credit Loans that are Base Rate Loans under the Dutch Subfacility on
behalf of all Lenders to the Dutch Borrowers, at any time that any condition
precedent set forth in Article IV has not been satisfied or waived, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(x) to preserve or protect the U.S. Collateral or the Dutch Collateral as
applicable, or any portion thereof or (y) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations under the
U.S. Subfacility or the Dutch Subfacility (each such loan in respect of the U.S.
Collateral, a “U.S. Protective Advance” and in respect of the Dutch Collateral,
a “Dutch Protective Advance” and collectively, “Protective Advance”). Any
Protective Advance may be made in a principal amount that would cause the
aggregate amount of the Lenders’ Revolving Credit Exposures to exceed the
Borrowing Base and/or the Lenders’ U.S. Revolving Credit Exposures or the Dutch
Revolving Credit Exposures to exceed the U.S. Borrowing Base or the Dutch
Borrowing Base, as applicable; provided that no Protective Advance may be made
to the extent that, after giving effect to such Protective Advance (together
with the outstanding principal amount of any outstanding Protective Advances)
the aggregate principal amount of all Protective Advances outstanding hereunder
would exceed 5.0% of the Borrowing Base as determined on the date of such
proposed Protective Advance; provided further that the aggregate principal
amount of all outstanding Protective Advances plus the aggregate Revolving
Credit Exposures at such time shall not exceed the Aggregate Commitments as then
in effect. Each Protective Advance shall be secured by the Liens in favor of the
Administrative Agent on behalf of the Secured Parties in and to the U.S.
Collateral and shall constitute Obligations under the U.S. Subfacility or to the
Dutch Collateral and shall constitute Obligations under the Dutch Subfacility,
as applicable. The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and will become effective prospectively upon the
Administrative Agent’s receipt thereof. The making of a Protective Advance on
any one occasion shall not obligate the Administrative Agent to make any
Protective Advance on any other occasion and under no circumstance shall the
Borrowers have the right to require that a Protective Advance be made. At any
time that the conditions precedent set forth in Article IV have been satisfied
or waived, the Administrative Agent may request the Lenders to make a Revolving
Credit Loan under the U.S. Subfacility or the Dutch Subfacility, as applicable,
to repay a Protective Advance. At any other time, the Administrative Agent may
require the Lenders to fund their risk participations described in
Section 2.01(c).

(c) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or an Event of Default), each Lender
under the U.S. Subfacility or the Dutch Subfacility, as applicable, shall be
deemed, without further action by any party hereto, unconditionally and
irrevocably to have purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Pro Rata Share. From and after the date, if any, on which any
Lender is required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Pro Rata Share of all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Protective Advance.

 

-64-



--------------------------------------------------------------------------------

(d) Each Lender may, at its option, make any Loan (for which the Dutch Borrowers
are eligible to make a Borrowing pursuant to Section 2.01(a) of this Agreement)
available to any Dutch Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not (i) affect the obligation of such Dutch Borrower to repay such
Loan in accordance with the terms of this Agreement or (ii) oblige such Dutch
Borrower to make any payment that becomes due as a result of making any Loan
through such foreign or domestic branch or Affiliate of such Lender (including,
for the avoidance of doubt any payments under Article III of this Agreement).

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing under the U.S. Subfacility (other than Swing Line Borrowings
and U.S. Protective Advances with respect to which this Section 2.02 shall not
apply), each conversion of Revolving Credit Loans under the U.S. Subfacility
from one Type to the other, and each continuation of Eurocurrency Rate Loans
under the U.S. Subfacility shall be made upon the Parent Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone. Each
Borrowing under the Dutch Subfacility (other than Dutch Protective Advances with
respect to which this Section 2.02 shall not apply), each conversion of
Revolving Credit Loans under the Dutch Subfacility from one Type to the other,
and each continuation of Eurocurrency Rate Loans under the Dutch Subfacility
shall be made upon the Dutch Parent Borrower’s irrevocable notice to the
Administrative Agent, in the form of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Dutch Parent
Borrower or the Parent Borrower (on behalf of the Dutch Parent Borrower). Each
such notice must be received by the Administrative Agent not later than 12:00
noon (i) three (3) Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans, any Borrowings of Base Rate Loans under
the Dutch Subfacility or any conversion of Base Rate Loans to Eurocurrency Rate
Loans, and (ii) one (1) Business Day before the requested date of any Borrowing
of Base Rate Loans under the U.S. Subfacility; provided that any such notice
referred to in subclauses (i) or (ii) above may be delivered on the Closing Date
in the case of the initial Credit Extensions. Each telephonic notice by the
Parent Borrower in respect of the U.S. Subfacility pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Parent Borrower. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof and in respect of
the Dutch Subfacility, Euro equivalents thereof. Except as provided in Sections
2.03(c) and 2.04(c) and except for Protective Advances, which shall be made in
the amounts required by Section 2.01(b), each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof and in respect of the Dutch Subfacility, Euro
equivalents thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Parent Borrower is requesting a Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the

 

-65-



--------------------------------------------------------------------------------

Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Subfacility under which the Loans are to be borrowed,
(v) the Type of Loans to be borrowed or to which existing Revolving Credit Loans
are to be converted and (vi) if applicable, the duration of the Interest Period
with respect thereto. If the Parent Borrower fails to specify a Type of Loan in
a Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Parent Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
Protective Advances may not be converted to Eurocurrency Rate Loans under any
circumstances.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Parent Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is on the Closing Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrowers on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Parent Borrower; provided that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Parent Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings under the relevant Subfacility and second, to the
Borrowers as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, the
Administrative Agent or the Required Facility Lenders may require that no Loans
under the applicable Subfacility may be converted to or continued as
Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Adjusted Eurocurrency Rate by the Administrative Agent shall be conclusive in
the absence of manifest error. At any time when Base Rate Loans are outstanding,
the Administrative Agent shall notify the Parent Borrower and the Lenders of any
change in the Administrative Agent’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

 

-66-



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans of a given
Class from one Type to the other, and all continuations of Loans of a given
Class as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect unless otherwise agreed between the Parent Borrower and the
Administrative Agent.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrowers on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the applicable
Borrowers severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrowers until the date
such amount is repaid to the Administrative Agent at (i) in the case of the
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrowers which have paid interest the amount of such
interest paid by such Borrowers for such period. If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such a payment to the
Administrative Agent.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (1)(A) each U.S. L/C
Issuer agrees, in reliance upon the agreements of the other Lenders under the
U.S. Subfacility set forth in this Section 2.03, (x) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue U.S. Letters of Credit for the account of the U.S.
Borrowers (provided that any U.S. Letter of Credit may be for the benefit of any
Subsidiary of the Parent Borrower) and to amend or renew U.S. Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (y) to honor
drawings under the U.S. Letters of Credit and (B) the Lenders under the U.S.
Subfacility severally agree to participate in U.S.

 

-67-



--------------------------------------------------------------------------------

Letters of Credit issued pursuant to this Section 2.03; provided that U.S. L/C
Issuers shall not be obligated to make U.S. L/C Credit Extensions with respect
to U.S. Letters of Credit, and Lenders shall not be obligated to participate in
U.S. Letters of Credit if, as of the date of the applicable U.S. Letter of
Credit, (I) the U.S. Revolving Credit Exposure of any Lender would exceed such
Lender’s U.S. Revolving Credit Commitment, (II) the Outstanding Amount of the
U.S. L/C Obligations would exceed the aggregate commitments under the U.S.
Subfacility, (III) the Outstanding Amount of all U.S. L/C Obligations would
exceed the U.S. L/C Sublimit, or (IV) the aggregate U.S. Revolving Credit
Exposure would exceed the lesser of (1) the U.S. Borrowing Base and (2) the
aggregate commitments under the U.S. Subfacility, (2)(A) each Dutch L/C Issuer
agrees, in reliance upon the agreements of the other Lenders under the Dutch
Subfacility set forth in this Section 2.03, (x) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Dutch Letters of Credit for the account of the Dutch
Borrowers (provided that any Letter of Credit may be for the benefit of any
Subsidiary of the Dutch Parent Borrower) and to amend or renew Dutch Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drawings under the Dutch Letters of Credit and (B) the Lenders under the
Dutch Subfacility severally agree to participate in Dutch Letters of Credit
issued pursuant to this Section 2.03; provided that Dutch L/C Issuers shall not
be obligated to make Dutch L/C Credit Extensions with respect to Dutch Letters
of Credit, and Lenders shall not be obligated to participate in Dutch Letters of
Credit if, as of the date of the applicable Dutch Letter of Credit, (I) the
Dutch Revolving Credit Exposure of any Lender would exceed such Lender’s Dutch
Revolving Credit Commitment, (II) the Outstanding Amount of the Dutch L/C
Obligations would exceed the aggregate commitments under the Dutch Subfacility,
(III) the Outstanding Amount of all Dutch L/C Obligations would exceed the Dutch
L/C Sublimit, or (IV) the aggregate Dutch Revolving Credit Exposure would exceed
the lesser of (1) the Dutch Borrowing Base and (2) the aggregate commitments
under the Dutch Subfacility; provided further that L/C Issuers shall not be
obligated to make L/C Credit Extensions with respect to Letters of Credit, and
Lenders shall not be obligated to participate in Letters of Credit if, as of the
date of the applicable Letter of Credit, (I) the Revolving Credit Exposure of
any Lender would exceed such Lender’s Revolving Credit Commitment, (II) the
Outstanding Amount of the L/C Obligations would exceed the Aggregate
Commitments, (III) the Outstanding Amount of all L/C Obligations would exceed
the L/C Sublimit, or (IV) the aggregate Revolving Credit Exposure would exceed
the lesser of (1) the Borrowing Base and (2) the Aggregate Commitments. Each
request by a Borrower for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the Borrowers that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(1) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by the L/C Issuer and the Administrative Agent;
or

 

-68-



--------------------------------------------------------------------------------

(2) the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless (1) each Appropriate Lender
shall have approved such expiry date or (2) the Outstanding Amount of the L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars
(with regard to a U.S. L/C Borrowing) or Euros (with regard to a Dutch L/C
Borrowing); or

(D) any Lender under the applicable Revolving Credit Facility is a Defaulting
Lender at such time, unless such L/C Issuer has entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate such L/C Issuer’s
risk with respect to the participation in Letters of Credit by such Defaulting
Lender, including by cash collateralizing such Defaulting Lender’s Pro Rata
Share of the L/C Obligations.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Appropriate Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 

-69-



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower or the Dutch Parent Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Parent Borrower or the Dutch Parent Borrower. Such Letter of Credit
Application must be received by the relevant L/C Issuer and the Administrative
Agent not later than 12:00 noon at least two (2) Business Days prior to the
proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (g) the currency in which the requested Letter of Credit will be
denominated; and (h) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Parent Borrower or the Dutch Parent Borrower and, if
not, such L/C Issuer will provide the Administrative Agent with a copy thereof.
Unless the relevant L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrowers (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Parent Borrower or Dutch Parent Borrower so requests in any
applicable Letter of Credit Application, the relevant L/C Issuer shall agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the relevant L/C Issuer to prevent any such renewal at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Nonrenewal Notice Date”) in each such twelve-month period to be
agreed upon at the time

 

-70-



--------------------------------------------------------------------------------

such Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the applicable Borrower shall not be required to make a specific request
to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time until an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time, to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received actual notice (which may be by telephone or
in writing) sufficiently in advance of the Nonrenewal Notice Date from the
Administrative Agent or any Lender, as applicable, or the Parent Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied (it being understood that such notice shall not be presumptively
sufficient unless such notice is provided not less than five (5) Business Days
in advance of such Nonrenewal Notice Date).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Parent Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Parent Borrower and the Administrative Agent thereof. Not later
than 11:00 a.m. on the first Business Day following the date of any payment by
the L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrowers under the applicable Subfacility shall reimburse the L/C Issuer in an
amount equal to the amount of such drawing. If such Borrowers fail to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing expressed in Dollars or the Dollar Equivalent of such amount (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share thereof. In such event, in the case of an Unreimbursed Amount under a
Letter of Credit, the Borrowers under the applicable Subfacility shall be deemed
to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments of the Appropriate Lenders, and
subject to the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Appropriate Lender (including any such Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer at the
Administrative Agent’s Office for

 

-71-



--------------------------------------------------------------------------------

payments in an amount equal to its Pro Rata Share of any Unreimbursed Amount in
respect of a Letter of Credit not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent (which may be the same
Business Day such notice is provided if such notice is provided prior to 12:00
noon), whereupon, subject to the provisions of Section 2.03(c)(iii), each
Appropriate Lender that so makes funds available shall be deemed to have made a
Revolving Credit Loan that is a Base Rate Loan to the Borrowers under the
applicable Subfacility in such amount. The Administrative Agent shall remit the
funds so received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount of a Letter of Credit that is not
fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrowers under the applicable Subfacility shall be deemed to have
incurred from the relevant L/C Issuer a L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Appropriate Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute a L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the relevant L/C Issuer, the Borrowers or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Parent Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrowers to reimburse the relevant L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the relevant L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the

 

-72-



--------------------------------------------------------------------------------

foregoing. A certificate of the relevant L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Appropriate Lender such Lender’s L/C Advance in
respect of such payment in accordance with this Section 2.03(d), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from any Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Appropriate Lender its Pro Rata Share thereof (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s L/C Advance was outstanding) in the same funds as those received
by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The Obligations of the Lenders under this clause (d)(ii) shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or Holdings may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-73-



--------------------------------------------------------------------------------

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty Agreements or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrowers to the extent
permitted by applicable Law) suffered by any Borrower that are caused by acts or
omissions of such L/C Issuer constituting gross negligence or willful misconduct
on the part of such L/C Issuer.

(f) Role of L/C Issuers. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
under the applicable Subfacility hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (iii) of this
Section 2.03(f); provided that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by any Borrower that were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and

 

-74-



--------------------------------------------------------------------------------

not in limitation of the foregoing, each L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrowers to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c), (ii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, (iii) the Borrower is required
to Cash Collateralize L/C Obligations pursuant to Section 2.17 or (iv) for any
reason, any Letter of Credit under any Subfacility is outstanding at the time of
termination of the Revolving Commitments under such Subfacility, then the
Borrowers under the applicable Subfacility shall Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in the case of clauses (i), (ii) and
(iv), in an amount equal to such Outstanding Amount determined as of the date of
such Event of Default or termination and, in the case of clause (iii), in the
amount specified in Section 2.18), and shall do so not later than 2:00 p.m. on
(x) in the case of the immediately preceding clause (i) or (iii), (1) the
Business Day that the Parent Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 noon or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Parent Borrower
receives such notice and (y) in the case of the immediately preceding clause
(ii), the Business Day on which an Event of Default set forth under
Section 8.01(f) occurs or, if such day is not a Business Day, the Business Day
immediately succeeding such day. For purposes hereof, “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Appropriate Lenders, as collateral
for the L/C Obligations under the applicable Subfacility, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Appropriate Lenders).
Derivatives of such term have corresponding meanings. The Borrowers hereby grant
to the Administrative Agent, for the benefit of the L/C Issuers and the
Appropriate Lenders, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing provided that all such
amounts constitute Applicable Collateral. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents selected by the Administrative Agent in its sole
discretion. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the relevant L/C Issuer. To the extent the
amount of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the relevant Borrowers with respect to the
Applicable Collateral. In the case of clause (i) or (ii) above, if such Event of
Default is cured or waived and no other Event of Default is then occurring and
continuing, the amount of any Cash Collateral shall be refunded to the
applicable Borrowers.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Parent Borrower or the Dutch Parent Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit.

 

-75-



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Appropriate Lender in accordance with its Pro Rata Share
a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit). Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable in Dollars for fees related to
the U.S. Subfacility and Euros for fees related to the Dutch Subfacility on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrowers shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit. Such fronting fees shall be computed on a quarterly basis
in arrears. Such fronting fees shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrowers shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Addition of an L/C Issuer.

(i) A Lender may become an additional L/C Issuer hereunder pursuant to a written
agreement among the Parent Borrower, the Administrative Agent and such Lender.
The Administrative Agent shall notify the Lenders of any such additional L/C
Issuer.

(ii) On the last Business Day of each March, June, September and December (and
on such other dates as the Administrative Agent may request), each L/C Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time together with such other information as the
Administrative Agent may from time to time reasonably request.

 

-76-



--------------------------------------------------------------------------------

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Domestic Subsidiary, the Parent Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit under the U.S. Subfacility. The Parent
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Domestic Subsidiaries inures to the benefit of the Parent Borrower,
and that the Parent Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(n) Existing Letters of Credit. All Existing Letters of Credit outstanding on
the Closing Date shall be deemed to be issued hereunder and shall constitute
Letters of Credit subject to the terms hereof.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Parent Borrower from time to time on any Business Day (other than
the Closing Date) until the Maturity Date in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Share of
the Outstanding Amount of U.S. Revolving Credit Loans and U.S. L/C Obligations
of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s U.S. Revolving Credit Commitment; provided that, after giving effect to
any Swing Line Loan, the aggregate Outstanding Amount of the U.S. Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all U.S. L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s U.S.
Revolving Credit Commitment then in effect. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Parent Borrower may borrow
under this Section 2.04 and reborrow under this Section 2.04 (provided that, in
each such case, such Swing Line Loans shall not, after giving effect thereto and
to the application of the proceeds thereof, result at such time in the aggregate
Revolving Credit Exposures’ exceeding the lesser of (x) the Borrowing Base and
(y) the Aggregate Commitments, in each case as then in effect (subject to
Section 2.01(c)) and the Parent Borrower may prepay under Section 2.05. Each
Swing Line Loan shall be a Base Rate Loan. Swing Line Loans shall only be
denominated in Dollars. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent

 

-77-



--------------------------------------------------------------------------------

Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Parent Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Parent Borrower (which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each Lender under the
U.S. Subfacility make a Base Rate Loan in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to (A) the minimum and multiples
specified therein for the principal amount of Base Rate Loans, (B) whether a
Default or an Event of Default has occurred and is continuing, (C) whether the
conditions set forth in Section 4.02 have been satisfied or (D) any reduction in
the aggregate Revolving Credit Commitments or the Borrowing Base after any such
Swing Line Loans were made. The Swing Line Lender shall furnish the Parent
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender under the U.S.
Subfacility shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar denominated payments not later than
1:00 p.m. on the date specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each such Lender that so makes funds available
shall be deemed to have made a Revolving Credit Loan that is a Base Rate Loan to
the Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender under the U.S. Subfacility fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting

 

-78-



--------------------------------------------------------------------------------

through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) The obligation of each Lender under the U.S. Subfacility to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Parent Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause (d)(ii) shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Parent Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.

 

-79-



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Parent Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice by the Parent Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 12:00 noon
(A) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (2) any partial
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof and in respect of
the Dutch Subfacility, Euro equivalents thereof; and (3) any prepayment of Base
Rate Loans (other than Swing Line Loans and Protective Advances) shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
and in respect of the Dutch Subfacility, Euro equivalents thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the
Subfacility(ies), Class(es) and Type(s) of Loans to be prepaid and the payment
amount specified in such notice shall be due and payable on the date specified
therein. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the Loans pursuant
to this Section 2.05(a) shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares.

(ii) The Parent Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $25,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. All Swing Line Loans shall be
denominated in Dollars only.

(iii) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time, voluntarily prepay Protective Advances in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (2) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple of $100,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

-80-



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of the
Revolving Credit Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

(b) Mandatory.

(i) If, on any date, (I) the aggregate U.S. Revolving Credit Exposures at any
time exceed the aggregate U.S. Revolving Credit Commitments then in effect, the
U.S. Borrowers shall promptly prepay U.S. Protective Advances, if applicable for
a particular Borrower, U.S. Revolving Credit Loans and Swing Line Loans and/or
Cash Collateralize the U.S. L/C Obligations in an aggregate amount equal to such
excess; provided that the U.S. Borrowers shall not be required to Cash
Collateralize the U.S. L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the U.S. Protective Advances, U.S. Revolving
Credit Loans and Swing Line Loans, such aggregate U.S. Revolving Credit
Exposures exceed the aggregate U.S. Revolving Credit Commitments then in effect;
(II) the aggregate Dutch Revolving Credit Exposures at any time exceed the
aggregate Dutch Revolving Credit Commitments then in effect, the Dutch Borrowers
shall promptly prepay Dutch Protective Advances, if applicable for a particular
Borrower, Dutch Revolving Credit Loans and/or Cash Collateralize the Dutch L/C
Obligations in an aggregate amount equal to such excess; provided that the Dutch
Borrowers shall not be required to Cash Collateralize the Dutch L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Dutch Protective Advances and Dutch Revolving Credit Loans, such aggregate Dutch
Revolving Credit Exposures exceed the aggregate Revolving Credit Commitments
then in effect; and (III) the aggregate Revolving Credit Exposures at any time
exceed the aggregate Revolving Credit Commitments then in effect, the Borrowers
under the applicable Subfacility shall promptly prepay Protective Advances,
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Protective Advances, Revolving Credit Loans and Swing Line Loans, such aggregate
Revolving Credit Exposures exceed the aggregate Revolving Credit Commitments
then in effect.

(ii) If, on any date, (I) the aggregate U.S. Revolving Credit Exposures exceed
the lesser of (x) the U.S. Borrowing Base and (y) the aggregate commitments
under the U.S. Subfacility, in each case as then in effect (subject to
Section 2.01(b)), the U.S. Borrowers shall promptly prepay first, U.S.
Protective Advances and second, U.S. Revolving Credit Loans and Swing Line Loans
and/or Cash Collateralize U.S. L/C Obligations in an aggregate amount equal to
such excess; provided that the U.S. Borrowers shall not be required to Cash
Collateralize the U.S. L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the U.S. Protective Advances, U.S. Revolving
Credit Loans and Swing Line Loans, such aggregate U.S. Revolving Credit
Exposures exceed the aggregate U.S. Revolving Credit Commitments then in effect;
(II) the aggregate Dutch Revolving Credit Exposures exceed the lesser of (x) the
Dutch Borrowing Base and (y) the aggregate commitments under the Dutch
Subfacility, in each case as then in effect (subject to Section 2.01(b)), the
Dutch Borrowers shall promptly prepay first, Dutch Protective Advances and
second, Dutch Revolving Credit Loans and/or Cash Collateralize Dutch L/C
Obligations in an aggregate amount equal to such excess; provided that the Dutch
Borrowers shall not be required to Cash Collateralize the Dutch L/C Obligations
pursuant

 

-81-



--------------------------------------------------------------------------------

to this Section 2.05(b) unless after the prepayment in full of the Dutch
Protective Advances and Dutch Revolving Credit Loans, such aggregate Dutch
Revolving Credit Exposures exceed the aggregate Dutch Revolving Credit
Commitments then in effect; and (III) the aggregate Revolving Credit Exposures
exceed the lesser of (x) the Borrowing Base and (y) the Aggregate Commitments,
in each case as then in effect (subject to Section 2.01(b)), the Borrowers under
the applicable Subfacility shall promptly prepay first, Protective Advances and
second, Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize
L/C Obligations in an aggregate amount equal to such excess; provided that the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Protective Advances, Revolving Credit Loans and Swing Line Loans, such aggregate
Revolving Credit Exposures exceed the aggregate Revolving Credit Commitments
then in effect.

(iii) At all times following the establishment of the cash management systems
pursuant to Section 6.15 and after the occurrence and during the continuation of
a Cash Dominion Event and notification thereof by the Administrative Agent to
the Parent Borrower (subject to the provisions of the Security Agreements and
the Intercreditor Agreement), on each Business Day, at or before 1:00 p.m., the
Administrative Agent shall apply all immediately available funds credited to the
Concentration Accounts in accordance with the applicable subclause of
Section 8.03.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, any Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from any Loan Party)
to apply such amount to the prepayment of such Loans in accordance with this
Section 2.05. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from any Loan Party) to apply such amount to the
prepayment of the outstanding Loans in accordance with the relevant provisions
of this Section 2.05.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrowers may, upon written notice by the Parent Borrower to
the Administrative Agent, terminate the unused Commitments of any Series, or
from time to time permanently reduce the unused Commitments of any Series, in
each case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent one (1) Business Day prior to the date of
termination or reduction, (ii) any such partial reduction

 

-82-



--------------------------------------------------------------------------------

shall be in an aggregate amount of $500,000 or any whole multiple of $100,000 in
excess thereof and in respect of the Dutch Subfacility, Euro equivalents thereof
and (iii) if, after giving effect to any reduction of the Commitments, either
L/C Sublimit or the Swing Line Sublimit exceeds the amount of the applicable
Subfacility, such sublimit shall be automatically reduced by the amount of such
excess. Except as provided above, the amount of any such Revolving Credit
Commitment reduction shall not be applied to either L/C Sublimit or the Swing
Line Sublimit unless otherwise specified by the Parent Borrower. Notwithstanding
the foregoing, the Borrowers may rescind or postpone any notice of termination
of the Commitments if such termination would have resulted from a refinancing of
the Revolving Credit Facility, which refinancing shall not be consummated or
otherwise shall be delayed.

(b) Mandatory. The Revolving Credit Commitments shall terminate on the Maturity
Date unless otherwise extended pursuant to the terms of this Agreement;
provided, however, that, if, as of December 23, 2014, there is outstanding an
aggregate Dollar Equivalent principal amount of the Existing Term Loans in
excess of $200,000,000, then all Subfacilities hereunder shall mature, and all
Commitments hereunder will terminate, on December 24, 2014.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of either L/C Sublimit or the Swing Line Sublimit
or the unused Commitments of any Class under this Section 2.06. Upon any
reduction of unused Commitments of any Class, the Commitment of each Lender of
such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All Commitment Fees accrued until
the effective date of any termination of the Revolving Credit Commitments shall
be paid on the effective date of such termination.

SECTION 2.07. Repayment of Loans.

(a) Revolving Credit Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for each Series the aggregate principal amount of all of its Revolving Credit
Loans under such Series outstanding on such date under which it has made a
Borrowing.

(b) Swing Line Loans. The Parent Borrower shall repay each Swing Line Loan on
the Maturity Date applicable to the U.S. Subfacility.

(c) Protective Advances. The applicable Borrowers shall repay to the
Administrative Agent the then unpaid amount of each Protective Advance on the
Maturity Date applicable to the relevant Series of the U.S. Subfacility and the
Dutch Subfacility.

(d) For the avoidance of doubt, all Loans made under the U.S. Subfacility shall
be repaid in Dollars and all Loans made under the Dutch Subfacility shall be
repaid in Euros, whether pursuant to Section 2.05 of this Agreement, this
Section 2.07 or otherwise.

 

-83-



--------------------------------------------------------------------------------

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurocurrency Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) The Borrowers shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the avoidance of doubt, all interest on Loans made under the U.S.
Subfacility shall be payable in Dollars and all interest on Loans made under the
Dutch Subfacility shall be payable in Euros.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(i)
and (j):

(a) Commitment Fee. With respect to each Subfacility, the Borrowers shall pay to
the Administrative Agent for the account of each Lender under each Subfacility
in accordance with its Pro Rata Share, a Commitment Fee then in effect for the
applicable Class of Revolving Credit Commitments times the actual daily amount
by which the aggregate Revolving Credit Commitment under such Subfacility
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans under
such Subfacility and (B) the Outstanding Amount of L/C Obligations under such
Subfacility; provided that any Commitment Fee accrued or payable with respect to
any of the Revolving Credit Commitments under such Subfacility of a Defaulting
Lender shall be subject to Section 2.17. The Commitment Fees for a Class of
commitments shall accrue at all times from the Closing Date until the relevant
Maturity Date of the applicable Class of commitments, including at any time
during which one or more of the conditions in Article IV is not met, and any
such accrued and unpaid fees shall be due and payable quarterly in arrears on
the first Business Day after the end of each of March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date for such Subfacility. The Commitment Fee shall be
calculated quarterly in arrears and if there is any change in the Commitment Fee
during any quarter, the actual daily amount shall be computed and multiplied by
the Commitment Fee separately for each period during such quarter that such
Commitment Fee was in effect. For the avoidance of doubt, Swing Line Loans
shall, for purposes of the Commitment Fees only, not be deemed to be a
utilization of any Subfacility.

 

-84-



--------------------------------------------------------------------------------

(b) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrowers and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Dollar Revolving Credit Note or Dutch Revolving Credit Note payable to such
Lender, as applicable, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Dollar
Revolving Credit Note or Dutch Revolving Credit Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

-85-



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in immediately available funds not later than 2:00 p.m.
on the date specified herein in Dollars in respect of the U.S. Subfacility and
in Euros in respect of the Dutch Subfacility. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. Subject to Section 1.06, all payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Parent Borrower has notified the Administrative Agent, prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder for the account of any Lender or an L/C Issuer hereunder, that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to such
Lender or L/C Issuer. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then such
Lender or L/C Issuer shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender or
L/C Issuer in immediately available funds, together with interest thereon in
respect of each day from and including the date such amount was made available
by the Administrative Agent to such Lender or L/C Issuer to the date such amount
is repaid to the Administrative Agent in immediately available funds at the
applicable Overnight Rate from time to time in effect.

 

-86-



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time under the applicable Subfacility
and (b) the Outstanding Amount of all L/C Obligations outstanding at such time
under the applicable Subfacility, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Appropriate
Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances

 

-87-



--------------------------------------------------------------------------------

described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Borrowers may at any time or from time to time after the Closing Date,
by notice by the Parent Borrower to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more increases in the amount of the Revolving Credit Commitments
under either the U.S. Subfacility or the Dutch Subfacility (each such increase,
a “Revolving Commitment Increase” or, collectively, “Incremental Facilities”);
provided that (i) any Revolving Commitment Increase for the U.S. Subfacility
shall be on the terms (including the Latest Maturity Date of any Class of
Commitments under such Subfacility) and pursuant to the documentation applicable
to the U.S. Subfacility, (ii) any Revolving Commitment Increase for the Dutch
Subfacility shall be on the terms (including the Latest Maturity Date of any
Class of Commitments under such Subfacility) and pursuant to the documentation
applicable to the Dutch Subfacility, (iii) each Incremental Facility shall be in
an aggregate principal amount that is not less than $25,000,000 (provided that
such amount may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental
Facilities shall not exceed $100,000,000 (the “Incremental Availability”) and
(iv) upon the effectiveness of any Incremental Amendment referred to below, no
Default shall have occurred and be continuing. Each notice from the Parent
Borrower pursuant to this Section shall set forth the requested amount and
proposed terms of the relevant Incremental Facilities. Incremental Facilities
may be provided by any existing Lender (it being understood that no existing
Lender will have an obligation to provide a portion of any Incremental
Facilities), in each case on terms permitted in this Section 2.14 and otherwise
on terms reasonably acceptable to the Administrative Agent) or by any other bank
or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”), provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Lender’s or Additional Lender’s providing such Incremental
Facilities if such consent would be required under Section 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Lender. Commitments in respect of Incremental Facilities
shall become Commitments (or in the case of a Revolving Commitment Increase to
be provided by an existing Lender, an increase in such Lender’s applicable
Revolving

 

-88-



--------------------------------------------------------------------------------

Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrowers, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree. The
Borrowers shall use Incremental Facilities for any purpose not prohibited by
this Agreement. Upon each increase in the Revolving Credit Commitments under any
Subfacility pursuant to this Section 2.14, (x) each Lender under such
Subfacility immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Revolving Commitment Increase (each a “Revolving Commitment Increase Lender”) in
respect of such increase, and each such Revolving Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans (in case of the Revolving Commitment Increase under the U.S.
Subfacility only) under such Subfacility such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Lender (including
each such Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Lenders under such Subfacility
represented by such Lender’s Revolving Credit Commitment and (y) if, on the date
of such increase, there are any Revolving Credit Loans outstanding under such
Subfacility, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments under such Subfacility), which prepayment shall be
accompanied by accrued interest on the Revolving Credit Loans being prepaid and
any costs incurred by any Lender in accordance with Section 3.05. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Reserves. Notwithstanding anything to the contrary, the
Administrative Agent may at any time and from time to time in the exercise of
its Permitted Discretion establish and increase or decrease Reserves (which may
be applicable to any or all Subfacilities in the Administrative Agent’s
Permitted Discretion); provided that the Administrative Agent shall have
provided the Parent Borrower at least three (3) Business Days’ prior written
notice of

 

-89-



--------------------------------------------------------------------------------

any such establishment or increase; and provided further that the Administrative
Agent may only establish or increase a Reserve after the date hereof based on an
event, condition or other circumstance arising after the Closing Date or based
on facts not known to the Administrative Agent as of the Closing Date. The
amount of any Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition, other circumstance or new fact
that is the basis for the Reserve. Upon delivery of such notice, the
Administrative Agent shall be available to discuss the proposed Reserve or
increase, and the Borrowers may take such action as may be required so that the
event, condition, circumstance or new fact that is the basis for such Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion. In no
event shall such notice and opportunity limit the right of the Administrative
Agent to establish or change such Reserve, unless the Administrative Agent shall
have determined in its Permitted Discretion that the event, condition, other
circumstance or new fact that is the basis for such new Reserve or such change
no longer exists or has otherwise been adequately addressed by the Borrowers.
Notwithstanding anything herein to the contrary, Reserves shall not duplicate
eligibility criteria contained in the definition of “Eligible Inventory” and
vice versa, or reserves or criteria deducted in computing the Net Orderly
Liquidation Value of Eligible Inventory and vice versa.

SECTION 2.16. Extended Revolving Credit Commitments.

(a) The Parent Borrower may at any time and from time to time request that all
or a portion of the Revolving Credit Commitments (and related Revolving Credit
Loans and other related extensions of credit) of a given Class (each, an
“Existing Revolving Credit Loan Tranche”) be converted to extend the scheduled
maturity date(s) with respect to all or a portion of such Revolving Credit
Commitments (any such Revolving Credit Commitments which have been so converted,
“Extended Revolving Credit Commitments,” and the revolving loans thereunder,
“Extended Revolving Credit Loans”) and to provide for other terms consistent
with this Section 2.16. In order to establish any Extended Revolving Credit
Commitments, the Parent Borrower shall provide an extension request (an
“Extension Request”) to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the applicable Existing Revolving
Credit Loan Tranche) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which shall (x) be identical as offered to
each Lender under such applicable Existing Revolving Credit Loan Tranche and
offered pro rata to each Lender under such Existing Revolving Credit Loan
Tranche and (y) be identical to the Revolving Credit Commitments under the
Existing Revolving Credit Loan Tranche from which such Extended Revolving Credit
Commitments are to be converted, except that: (i) the scheduled amortization
payments, if any, of principal, scheduled or mandatory commitment reductions
and/or scheduled final maturity date of the Extended Revolving Credit Loans
shall be as set forth in the applicable Revolver Extension Amendment, subject to
the provisos below, (ii) the fees and interest rates with respect to the
Extended Revolving Credit Loans may be different than the fees and interest
rates for the Revolving Credit Loans of such Existing Revolving Credit Loan
Tranche, in each case, to the extent provided in the applicable Revolver
Extension Amendment, (iii) the Revolver Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date which applied to the respective Existing Revolving Credit Loan
Tranche with respect to which the Extension Request is being made and
(iv) Extended Revolving Credit Commitments may have optional prepayment terms
(including call protection and prepayment premiums) and mandatory commitment
reduction and repayment terms as may be

 

-90-



--------------------------------------------------------------------------------

agreed by the Borrower and the Lenders thereof; provided that, in no event shall
the final maturity date of any Extended Revolving Credit Loans of a given
Revolving Credit Loan Extension Series at the time of establishment thereof be
earlier than the Latest Maturity Date which applied to the respective Existing
Revolving Credit Loan Tranche with respect to which the Extension Request is
being made. Any Class of Extended Revolving Credit Commitments converted
pursuant to any Extension Request shall be designated a series (each, a
“Revolving Credit Loan Extension Series” or “Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments converted from an Existing Revolving
Credit Loan Tranche may, to the extent provided in the applicable Revolver
Extension Amendment, be designated as an increase in any previously established
Class of Revolving Credit Commitments.

(b) The Parent Borrower shall provide the applicable Extension Request (which
may be in the form of a term sheet posted to a website for the benefit of the
Lenders) at least two (2) Business Days (or such shorter time as the
Administrative Agent may agree) prior to the date on which Lenders under the
Existing Revolving Credit Loan Tranche are requested to respond (although any
changes to terms previously announced shall only require such shorter time as
the Administrative Agent may agree), and shall agree to such procedures, if any,
as may be reasonably requested by, or acceptable to, the Administrative Agent,
in each case acting reasonably to accomplish the purposes of this Section 2.16.
Any Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or
a portion of its Revolving Credit Commitments under the Existing Revolving
Credit Loan Tranche subject to such Extension Request converted into Extended
Revolving Credit Commitments shall notify the Administrative Agent (each, a
“Revolver Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Revolving Credit Commitments under the
Existing Revolving Credit Loan Tranche which it has elected to request be
converted into Extended Revolving Credit Commitments (subject to any customary
minimum denomination requirements imposed by the Administrative Agent). In the
event that the aggregate amount of Revolving Credit Commitments under the
Existing Revolving Credit Loan Tranche in respect of which applicable Extending
Revolving Credit Lenders shall have accepted the relevant Extension Request
exceeds the amount of Extended Revolving Credit Commitments requested to be
extended pursuant to the Extension Request, Revolving Credit Commitments subject
to Revolver Extension Elections shall be converted to Extended Revolving Credit
Commitments on a pro rata basis (subject to rounding by the Administrative
Agent, which shall be conclusive) based on the aggregate amount of Revolving
Credit Commitments included in each such Revolver Extension Election.

(c) Extended Revolving Credit Commitments shall be established pursuant to an
amendment (each, a “Revolver Extension Amendment”) to this Agreement among the
Borrowers, the Loan Parties, the Administrative Agent, each Extending Revolving
Credit Lender providing an Extended Revolving Credit Commitment thereunder (and
any Lender agreeing to act as an L/C Issuer or Swing Line Lender thereunder (it
being understood that no Lender shall be under any obligation to do so)) which
shall be consistent with the provisions set forth in Section 2.16(a) above and
reasonably satisfactory to the Administrative Agent. The effectiveness of any
Revolver Extension Amendment shall, to the extent reasonably requested by the
Administrative Agent, be subject to receipt by the Administrative Agent of
(i) board resolutions and officers’ certificates consistent with those delivered
on the Closing Date, (ii) customary opinions of counsel to the Loan Parties
reasonably acceptable to the Administrative Agent and (iii) reaffirmation

 

-91-



--------------------------------------------------------------------------------

agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Revolver Extension
Amendment. Each of the parties hereto hereby (A) agrees that this Agreement and
the other Loan Documents may be amended pursuant to a Revolver Extension
Amendment, without the consent of any other Lenders, to the extent reasonably
required to (i) reflect the existence and terms of the Extended Revolving Credit
Commitments incurred pursuant thereto (including changes and additional terms as
agreed by the relevant Lenders and permitted pursuant to Section 2.16(a)) and
(ii) effect such other amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to effect the provisions of this
Section. The Lenders (by executing and delivering this Agreement and thereby
binding themselves and all successors and assigns) hereby expressly and
irrevocably, for the benefit of all parties hereto, authorize the Administrative
Agent to enter into any such Revolver Extension Amendment and (B) consents to
the transactions contemplated by this Section 2.16 (including, payment of
interest, fees or premiums in respect of any Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Revolver Extension
Amendment).

(d) Notwithstanding anything to the contrary contained above, at any time
following the establishment of a Revolving Credit Loan Extension Series, the
Parent Borrower may offer any Lender of the relevant Existing Revolving Credit
Loan Tranche (without being required to make the same offer to any or all other
Lenders) who failed to make a Revolver Extension Election in respect of all or a
portion of its Revolving Credit Commitments on or prior to the date specified in
the Extension Request relating to such Revolving Credit Loan Extension Series
the right to convert all or any portion of its Revolving Credit Commitments (and
related extensions of credit) under the respective Existing Revolving Credit
Loan Tranche into Extended Revolving Credit Commitments (and related extensions
of credit) under such Revolving Credit Loan Extension Series; provided that
(A) such offer and any related acceptance shall be on identical terms to those
offered to the Lenders who agreed to convert their Revolving Credit Commitments
under the Existing Revolving Credit Loan Tranche into Extended Revolving Credit
Commitments pursuant to the respective Extension Request and (B) any Lender
which agrees to an extension pursuant to this clause (d) shall enter into a
joinder agreement to the respective Revolver Extension Amendment in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Lender, the Administrative Agent, the Borrowers and the other Loan Parties
(and the Required Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such joinder agreement). In addition, if so provided in the
relevant Revolver Extension Amendment, participations in Letters of Credit may,
with the consent of the relevant L/C Issuer, be reallocated from any then
existing Revolving Credit Loan Tranche under the same Subfacility to such
Revolving Credit Loan Extension Series in accordance with the terms of such
Revolver Extension Amendment.

SECTION 2.17. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

-92-



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.09) in respect of any Class of
Loans or Commitments, shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to each applicable L/C Issuer and, with respect to a
Defaulting Lender under the U.S. Subfacility, the Swing Line Lender hereunder;
third, as the Parent Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fourth, if so determined by the
Administrative Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or the Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, such L/C
Issuer or the Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; sixth,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and seventh, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or a payment made by an L/C Issuer pursuant to
a Letter of Credit and such Lender is a Defaulting Lender under clause (a) of
the definition thereof, such payment shall be applied solely to pay the relevant
Loans of, and disbursements owed to, the relevant non-Defaulting Lenders on a
pro rata basis prior to being applied pursuant to Section 2.03(g). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to Section 2.03(g) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. Each Defaulting Lender shall be entitled to receive a
Commitment Fee pursuant to Section 2.09(a) for a period during which that Lender
is a Defaulting Lender only to the extent allocable to the outstanding principal
amount of the Revolving Loans funded by it. Each Defaulting Lender shall be
entitled to receive Letter of Credit fees pursuant to Sections 2.03(i) and
(j) for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which the Defaulting Lender has provided Cash Collateral pursuant to
Section 2.03(g).

 

-93-



--------------------------------------------------------------------------------

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure and Cash
Collateralization of Excess Exposure. During any period in which there is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in Swing
Line Loans and Letters of Credit pursuant to Sections 2.03 and 2.04 and the
payments of participation fees pursuant to Sections 2.03(i) and 2.03(j), the
“Pro Rata Share” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided
that (i) such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans under any Subfacility shall not exceed the positive difference, if any, of
(1) the Revolving Credit Commitment of that non-Defaulting Lender under such
Subfacility minus (2) the aggregate principal amount of the Revolving Credit
Loans of that Lender under such Subfacility. To the extent the reallocation
above does not fully cover the amount of L/C Obligations and Swing Line Loans
under any Subfacility, the Borrower shall repay Swing Line Loans (if applicable)
and/or Cash Collateralize Letters of Credit, in each case, under such
Subfacility to the extent necessary to eliminate such excess.

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
the Swing Line Lender and each L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares (without giving effect to Section 2.17(a)(iv)) and the Borrowers shall be
entitled to the return of any Cash Collateral posted to cover any excess
exposure, whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c) The Parent Borrower may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than two (2) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.17(a)(ii) will
apply to all amounts thereafter paid by the Borrowers for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent, any Issuing Bank, the Swing Line Lender or any Lender may
have against such Defaulting Lender. The Administrative Agent and the Lenders
agree that the pro rata payment and commitment reduction and termination
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

-94-



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by law, any and all payments by the Borrowers (the term
Borrower under Article III being deemed to include any Subsidiary for whose
account a Letter of Credit is issued) or Holdings to or for the account of any
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding, in the case of each Agent and each Lender, (i) taxes imposed
on or measured by its net income (including branch profits) imposed by reason of
any connection between it and any jurisdiction other than by executing or
entering into any Loan Document, receiving payments thereunder or having been a
party to, performed its obligations under, or enforced, any Loan Documents,
(ii) franchise (and similar) taxes imposed on it in lieu of net income taxes,
(iii) in the case of any Loan made to the Parent Borrower or any U.S. Subsidiary
Borrower, any U.S. federal withholding taxes imposed in respect of an Assignee
(pursuant to an assignment under Section 10.07) on the date it becomes an
Assignee to the extent such tax is in excess of the tax that would have been
applicable had such assigning Lender not assigned its interest arising under any
Loan Document (unless such assignment is at the express written request of the
Parent Borrower) and (iv) any withholding taxes imposed as a result of the
failure of any Agent or Lender to comply with either the provisions of
Section 3.01(b) through (e), as applicable, (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges and liabilities being hereinafter referred to as “Taxes”). If a
Borrower, Holdings, the Administrative Agent or, in the case of U.S. federal
withholding tax, any other applicable withholding agent, is required to deduct
any Taxes or Other Taxes (as defined below) from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (i) the sum payable
by the Borrowers or Holdings shall be increased as necessary so that after all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01(a)) have been made, each of such Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower, Holdings, the Administrative Agent or,
in the case of withholding tax, any other applicable withholding agent, shall
make such deductions, (iii) such Borrower, Holdings, the Administrative Agent
or, in the case of U.S. federal withholding tax, any other applicable
withholding agent, shall pay the full amount deducted to the relevant taxing
authority, and (iv) within thirty (30) days after the date of such payment (or,
if receipts or evidence are not available within thirty (30) days, as soon as
practicable thereafter), such Borrower or Holdings shall furnish to such Agent
or Lender (as the case may be) the original or a facsimile copy of a receipt
evidencing payment thereof to the extent such a receipt has been made available
to such Borrower or Holdings. If a Borrower or Holdings fails to pay any Taxes
or Other Taxes that is required by law to pay, when due to the appropriate
taxing authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence that has been made available to
such Borrower or Holdings, such Borrower or Holdings shall indemnify such Agent
and such Lender for any incremental Taxes that may become payable by such Agent
or such Lender arising out of such failure.

 

-95-



--------------------------------------------------------------------------------

(b) Any Lender that is entitled to an exemption from or reduction of any
withholding tax with respect to any payments hereunder or under any other Loan
Document shall, to the extent it is legally able to do so, deliver to the
applicable Borrower and to applicable Agent, at the time or times reasonably
requested by such Borrower or the Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.

Without limiting the generality of the foregoing, with respect to any Loan made
to the Parent Borrower or any U.S. Subsidiary Borrower, , each Agent or Lender
(including an Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”), to the extent it is
legally able to do so, shall complete and deliver to the Parent Borrower and the
Administrative Agent prior to the date on which the first payment is due
hereunder, an accurate, complete and original signed copy of whichever of the
following is applicable: (i) Internal Revenue Service Form W-8BEN certifying
that it is entitled to benefits under an income tax treaty to which the United
States is a party that reduces the rate of withholding tax on payments of
interest to zero; (ii) Internal Revenue Service Form W-8ECI certifying that the
income receivable pursuant to any Loan Document is effectively connected with
the conduct of a trade or business in the United States; or (iii) if the Foreign
Lender is not (A) a bank described in Section 881(c)(3)(A) of the Code, (B) a
10-percent shareholder described in Section 871(h)(3)(B) of the Code, or (C) a
controlled foreign corporation related to the Parent Borrower within the meaning
of Section 864(d) of the Code, a certificate to that effect in substantially the
form attached hereto as Exhibit J and an Internal Revenue Service Form W-8BEN,
certifying that the Foreign Lender is not a United States person.

(c) If a payment made hereunder to a Foreign Lender would be subject to U.S.
federal withholding tax imposed by FATCA (as defined in Section 3.01(g) hereof)
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Parent Borrower or other
applicable Borrower and the Administrative Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Parent Borrower,
other applicable Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Parent Borrower, other applicable Borrower or the
Administrative Agent as may be necessary for the Parent Borrower or other
applicable Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA, and to determine the amount, if any, to deduct
and withhold from such payment.

(d) Thereafter and from time to time, each Lender shall, to the extent it is
legally entitled to do so, (i) promptly submit to the Parent Borrower or other
applicable Borrower and the Administrative Agent such additional duly completed
and signed copies of one or more of such forms described in subsections (b) and
(c) of this Section 3.01, or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United

 

-96-



--------------------------------------------------------------------------------

States taxing authorities) as may then be available to secure an exemption from
or reduction in the rate of withholding tax (A) on or before the date that any
such form, certificate or other evidence expires or becomes obsolete, (B) after
the occurrence of a change in the Lender’s circumstances requiring a change in
the most recent form, certificate or evidence previously delivered by it to the
Parent Borrower or other applicable Borrower and the Administrative Agent, and
(C) from time to time thereafter if reasonably requested by the Parent Borrower,
other applicable Borrower or the Administrative Agent, and (ii) promptly notify
the Parent Borrower or other applicable Borrower and the Administrative Agent of
any change in the Lender’s circumstances which would modify or render invalid
any claimed exemption or reduction.

(e) Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(3) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Parent Borrower and the Administrative Agent an accurate,
complete and original signed Internal Revenue Service Form W-9 or successor form
certifying that such Agent or Lender is not subject to United States backup
withholding tax (i) on or prior to the Closing Date (or on or prior to the date
it becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete, (iii) after the occurrence of a change in the
Agent’s or Lender’s circumstances requiring a change in the most recent form
previously delivered by it to the Parent Borrower and the Administrative Agent,
and (iv) from time to time thereafter if reasonably requested by the Parent
Borrower or the Administrative Agent.

(f) Notwithstanding anything else herein to the contrary, if, with respect to
any Loan made to the Parent Borrower or any U.S. Subsidiary Borrower, a Foreign
Lender is subject to U.S. federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent first becomes a party to this
Agreement, such U.S. federal withholding tax (including additions to tax,
penalties and interest imposed with respect to such U.S. federal withholding
tax) shall be considered excluded from Taxes except to the extent the Foreign
Lender’s assignor was entitled to additional amounts or indemnity payments prior
to the assignment. Further, the Borrowers shall not be required pursuant to this
Section 3.01 to pay any additional amount to, or to indemnify, any Lender or
Agent, as the case may be, to the extent that such Lender or such Agent becomes
subject to Taxes subsequent to the Closing Date (or, if later, the date such
Lender or Agent becomes a party to this Agreement) solely as a result of a
change in the place of organization or place of doing business of such Lender or
Agent or a change in the Lending Office of such Lender (other than at the
written request of the Parent Borrower to change such Lending Office).

(g) Notwithstanding anything else herein, the Borrowers shall not be required
pursuant to this Section 3.01 to pay any additional amount to, or to indemnify,
any Lender or Agent, as the case may be, for or on an account of any U.S.
federal withholding tax imposed under Sections 1471 through 1474 of the Code as
of the date hereof (including, for the avoidance of doubt, any agreements with
governmental authorities implementing such provisions) and any amended or
successor provisions that are substantively comparable and not materially more
onerous to comply with (including any implementing regulations or other
administrative or judicial guidance that may be issued with respect thereto)
(“FATCA”). Any such tax (including additions to tax, penalties and interest
imposed with respect to such U.S. federal withholding tax) shall be considered
excluded from Taxes.

 

-97-



--------------------------------------------------------------------------------

(h) The Borrowers agree to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(including additions to tax, penalties and interest related thereto) excluding,
in each case, such amounts that result from an Assignment and Assumption, grant
of a Participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document,
except to the extent that any such change is requested or required in writing by
the Parent Borrower (all such non-excluded taxes described in this
Section 3.01(h) being hereinafter referred to as “Other Taxes”).

(i) If any Taxes or Other Taxes are directly asserted against any Agent or
Lender with respect to any payment received by such Agent or Lender in respect
of any Loan Document, such Agent or Lender may pay such Taxes or Other Taxes and
the Borrowers will promptly pay such additional amounts so that each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such Taxes or Other Taxes been asserted whether or not such Taxes or
other Taxes were correctly or legally imposed or asserted. Payments under this
Section 3.01(i) shall be made within ten (10) days after the date Parent
Borrower receives written demand for payment from such Agent or Lender.

(j) A Participant shall not be entitled to receive any greater payment under
Section 3.01 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Parent Borrower’s prior
written consent, such consent not to be unreasonably withheld.

(k) If any Lender or Agent determines, in its sole discretion, that it is
entitled to receive a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrowers
pursuant to this Section 3.01, it shall use its reasonable best efforts to
receive such refund and upon receipt of such refund shall promptly remit such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section 3.01 with respect to the Taxes or
Other Taxes giving rise to such refund plus any interest included in such refund
by the relevant taxing authority attributable thereto) to the Borrowers, net of
all reasonable out of pocket expenses of the Lender or Agent, as the case may
be, and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund); provided that the Borrowers, upon the
request of the Lender or Agent, as the case may be, agree promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall provide the Parent Borrower with a copy of any notice of assessment or
other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that such Lender or Agent may delete any
information therein that such Lender or Agent deems confidential in its
reasonable discretion). Nothing herein contained shall interfere with the right
of a Lender or Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or Agent to claim any tax refund or make available its tax
returns or any other information it reasonably deems confidential or require any
Lender to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remission or repayments to which it may be entitled.

 

-98-



--------------------------------------------------------------------------------

(l) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (i) with respect to such Lender it will, if
requested by the Parent Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another Lending Office for any Loan or Letter of Credit
affected by such event and by completing and delivering or filing any tax
related forms which would reduce or eliminate any amount of Taxes or Other Taxes
required to be deducted or withheld or paid by Borrowers; provided that such
efforts are made at the Borrowers’ expense and on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.01(l) shall affect or postpone any of the
Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.01(a) or (h).

(m) The Borrowers and Administrative Agent may deduct and withhold any taxes
required by any Laws to be deducted and withheld from any payment under any of
the Loan Documents.

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the applicable Adjusted Eurocurrency Rate, then, on notice thereof by such
Lender to the Borrowers through the Administrative Agent, any obligation of such
Lender to make or continue any affected Eurocurrency Rate Loans or to convert
Base Rate Loans to such Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Parent Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans and shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all then
outstanding affected Eurocurrency Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that by reason of any changes affecting the applicable interbank eurodollar
market adequate and reasonable means do not exist for determining the Adjusted
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Adjusted Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that deposits are not being offered to banks in the relevant interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, in each case due to circumstances arising on or after
the date hereof, the Administrative Agent will promptly so notify the Parent
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or

 

-99-



--------------------------------------------------------------------------------

maintain any affected Eurocurrency Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Parent Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
date hereof, there shall be any increase in the cost to such Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Loans or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes covered by Section 3.01, or which would
have been so covered but for an exclusion included therein (which shall include,
for the avoidance of doubt, the imposition of, or any change in the rate of, any
such taxes payable by such Lender), (ii) reserve requirements contemplated by
Section 3.04(c) and (iii) the requirements of the European Central Bank
reflected in the Mandatory Cost) does not represent the cost to such Lender of
complying with the requirements of any applicable Law in relation to its making,
funding or maintaining of Eurocurrency Rate Loans, then from time to time within
fifteen (15) days after demand by such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction. At any time when any Eurocurrency Rate Loan is affected by the
circumstances described in this Section 3.04(a), the Borrowers may either (i) if
the affected Eurocurrency Rate Loan is then being made pursuant to a Borrowing,
cancel such Borrowing by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that the Parent
Borrower receives any such demand from such Lender or (ii) if the affected
Eurocurrency Rate Loan is then outstanding and is denominated in Dollars, upon
at least three (3) Business Days’ notice to the Administrative Agent, require
the affected Lender to convert such Eurocurrency Rate Loan into a Base Rate
Loan, if applicable.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the relevant Borrowers shall promptly
pay to such Lender such additional amounts as will compensate such Lender for
such reduction after receipt of such demand.

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency

 

-100-



--------------------------------------------------------------------------------

funds or deposits, additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Parent Borrower shall have received at least fifteen (15) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or cost
from such Lender. If a Lender fails to give notice fifteen (15) days prior to
the relevant Interest Payment Date, such additional interest or cost shall be
due and payable fifteen (15) days from receipt of such notice.

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Parent Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.04(d) shall affect or postpone
any of the Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

(e) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities,
pursuant to Basel III, shall in each case be deemed to be a change in Law under
subsection (a) above and/or a change in Law regarding capital adequacy under
subsection (b) above, as applicable, regardless of the date enacted, adopted or
issued.

(f) Notwithstanding any other provision of this Section, no Lender or L/C Issuer
shall demand compensation for any increased cost or reduction pursuant to this
Section 3.04 if it shall not at the time be the general policy or practice of
such Lender or L/C Issuer to demand such compensation in similar circumstances
under comparable provisions of other credit agreements.

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

 

-101-



--------------------------------------------------------------------------------

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Parent Borrower;

including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurocurrency Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Parent Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or Lender may use any
reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrowers shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Parent Borrower of the event that
gives rise to such claim; provided that, if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrowers under Section 3.04, the Borrowers may, by
notice by the Parent Borrower to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurocurrency Rate Loans, or to convert Base Rate
Loans into Eurocurrency Rate Loans, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c) If any Lender gives notice to the Parent Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.

SECTION 3.07. Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02

 

-102-



--------------------------------------------------------------------------------

or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Parent Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to and in accordance with Section 10.07(b) (with
the assignment fee to be paid by the Borrowers, in the case of clauses (i) and
(iii) only) all of its rights and obligations (other than Other Liabilities)
under this Agreement (or, with respect to clause (iii) above, all of its rights
and obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrowers to find a replacement Lender or other such
Person; and provided further that in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to the applicable departure, waiver or amendment of
the Loan Documents. No such replacement shall be deemed to be a waiver of any
rights that the Borrowers, the Administrative Agent or any other Lender shall
have against the replaced Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Revolving Credit Notes evidencing
such Loans to the Borrowers or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof). Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans, (B) the assignee Lender shall purchase, at
par, all Loans, accrued interest, accrued fees and other amounts owing to the
assigning Lender as of the date of replacement and (C) upon such payment
(regardless of whether such replaced Lender has executed an Assignment and
Assumption or delivered its Revolving Credit Notes to the Borrowers or the
Administrative Agent), the assignee Lender shall become a Lender hereunder and
the assigning Lender shall cease to constitute a Lender hereunder with respect
to such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time when it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Parent Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders or the
Supermajority Lenders in accordance with the terms of Section 10.01 or all the
Lenders or the Supermajority Lenders with respect to a certain

 

-103-



--------------------------------------------------------------------------------

Class of the Loans and (iii) the Required Lenders have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to Effectiveness and Initial Credit Extension Under
U.S. Subfacility. The obligation of each Lender to make a Credit Extension
hereunder is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Parent Borrower and the Administrative
Agent, and upon satisfaction of such conditions precedent, the Subfacilities
shall be deemed to be effective:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement and the Guaranty Agreements by the
Parent Borrower;

(ii) a Dollar Revolving Credit Note executed by the U.S. Borrowers in favor of
each Lender that has requested a Dollar Revolving Credit Note at least two
(2) Business Days in advance of the Closing Date;

(iii) each Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with evidence that all other actions,
recordings and filings that the Administrative Agent may deem reasonably
necessary to satisfy the Collateral and Guarantee Requirement shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to the Administrative Agent;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require, dated on or about the Closing Date
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Closing Date;

(v) (1) an opinion from Cleary Gottlieb Steen & Hamilton LLP, New York counsel
to the Loan Parties substantially in the form of Exhibit H-1, (2) an

 

-104-



--------------------------------------------------------------------------------

opinion from Ice Miller LLP, Indiana counsel to the Loan Parties substantially
in the form of Exhibit H-2, (3) an opinion from Young Conaway Stargatt & Taylor,
LLP, Delaware counsel to the Loan Parties substantially in the form of
Exhibit H-3 and (4) an opinion from Edwards Wildman Palmer LLP, Florida counsel
to the Loan Parties substantially in the form of Exhibit H-4;

(vi) a certificate attesting to the Solvency of the Parent Borrower and its
Subsidiaries (taken as a whole) on the Closing Date after giving effect to any
Credit Extensions hereunder, from the Chief Financial Officer of the Parent
Borrower;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Administrative Agent
has been named as loss payee and/or additional insured, as applicable, under
each insurance policy with respect to such insurance as to which the
Administrative Agent shall have requested to be so named;

(viii) copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to each of the
Loan Parties (other than each Dutch Borrower); and

(ix) a Borrowing Base Certificate of the Parent Borrower, certified as complete
and correct in all material respects, which calculates the Borrowing Base as of
September 30, 2012; and

(x) a certificate setting forth reasonably detailed calculations with respect to
the Average Daily Excess Facility Availability (based on the Borrowing Base
Certificate furnished to the Administrative Agent pursuant to
Section 4.01(a)(ix) of this Agreement) and Excess Global Availability signed by
a Responsible Officer of the Parent Borrower.

(b) All fees and expenses required to be paid hereunder and invoiced on or
before the Closing Date shall have been paid in full in cash.

(c) The Intercreditor Agreement shall have been duly executed and delivered by
each party thereto, and shall be in full force and effect.

(d) The Joint Lead Arrangers shall have received on or prior to the Closing Date
all documentation and other information reasonably requested in writing by them
and mutually agreed to be required to be obtained by the Administrative Agent or
any Lender at least five (5) Business Days prior to the Closing Date in order to
allow the Arrangers and the Lenders to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (including but not limited to names, addresses and tax
identification numbers (if applicable)).

(e) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, any releases, terminations
and such other documents as Administrative Agent may reasonably request to
evidence and effectuate the termination of the Existing Credit Facility.

 

-105-



--------------------------------------------------------------------------------

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than any Protective Advance and
any Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

(a) The representations and warranties of the Parent Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Excess Facility Availability shall be not less than zero.

Each Request for Credit Extension (other than any Protective Advance and any
Committed Loan Notice requesting only a conversion of Loans to the other Type or
a continuation of Eurocurrency Rate Loans) submitted by a Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

SECTION 4.03. Conditions to Initial Credit Extension Under Dutch Subfacility.
The obligation of each Lender to make a Credit Extension under the Dutch
Subfacility is subject to satisfaction of the following additional conditions
precedent (the date on which such conditions are satisfied, the “Dutch Closing
Date”), except as otherwise agreed between the Parent Borrower, the Required
Subfacility Lenders in respect of the Dutch Subfacility and the Administrative
Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement (or any joinder to this Agreement),
the Dutch Guaranty and any cross-guaranty agreement among the Dutch Borrowers in
form and substance reasonably satisfactory to the Administrative Agent;

 

-106-



--------------------------------------------------------------------------------

(ii) a Euro Revolving Credit Note executed by the Dutch Borrowers in favor of
each Lender that has requested a Euro Revolving Credit Note at least two
(2) Business Days in advance of the Dutch Closing Date;

(iii) the Dutch Security Agreement and such additional Collateral Documents,
duly executed by each Dutch Borrower party thereto, together with evidence that
all other actions, recordings and filings (including lien search results) that
the Administrative Agent may deem reasonably necessary to satisfy the Collateral
and Guarantee Requirement shall have been taken, completed or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Dutch Borrower as the
Administrative Agent may reasonably require (including, for the avoidance of
doubt but only to the extent applicable, the unconditional and positive advice
of each competent Works Council), dated on or about the Dutch Closing Date,
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

(v) an opinion from Allen & Overy LLP, European counsel to the Loan Parties
dated as of the Dutch Closing Date and reasonably satisfactory to the
Administrative Agent substantially in the form of Exhibit H-5;

(vi) a Borrowing Base Certificate of the Dutch Parent Borrower, certified as
complete and correct in all material respects, which calculates the Borrowing
Base as of September 30, 2012, including a calculation of the Dutch Borrowing
Base; and

(vii) a certificate setting forth reasonably detailed calculations with respect
to the Average Daily Excess Facility Availability (based on the Borrowing Base
Certificate furnished to the Administrative Agent pursuant to
Section 4.03(a)(vi) of this Agreement) and Excess Global Availability signed by
a Responsible Officer of the Parent Borrower.

(b) the Administrative Agent shall have received a current appraisal with
respect to the assets of the Dutch Borrowers, from an appraiser satisfactory to
the Administrative Agent and shall be satisfied with the results thereof;

(c) the Administrative Agent shall have conducted a field examination with
respect to the Dutch Borrowers and shall be satisfied with the results thereof;

 

-107-



--------------------------------------------------------------------------------

(d) the Dutch Borrowers shall have established an account at Bank of America’s
London Branch meeting the requirements of Section 6.15(h) (the “Dutch
Concentration Account”);

(e) the U.S. Borrowers shall have reconfirmed their security and guaranty
obligations with respect to the Obligations under the Dutch Subfacility; and

(f) the Joint Lead Arrangers shall have received on or prior to the Dutch
Closing Date all documentation and other information reasonably requested in
writing by them and mutually agreed to be required to be obtained by the
Administrative Agent or any Lender at least five (5) Business Days prior to the
Dutch Closing Date in order to allow the Joint Lead Arrangers and the Lenders to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act (including but not limited to names,
addresses and tax identification numbers (if applicable)).

ARTICLE V

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Material Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing, or has taken actions necessary
for it to be in good standing, under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has all corporate or other organizational power and authority
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and in good standing (to the extent such concept exists) under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all applicable Laws, orders, writs, injunctions and orders
(including, for the avoidance of doubt, the United States Foreign Corrupt
Practices Act of 1977, as amended, and rules promulgated by the U.S. Treasury
Department Office of Foreign Assets Control) and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action. The execution, delivery and performance by each Loan
Party of each Loan Document to which such Person is a party will not
(a) contravene the terms of any of such Person’s Organization Documents,
(b) result in any breach or contravention of, or the creation of any Lien upon
any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01) under (i) any material
Contractual Obligation to which such Person is a party or affecting

 

-108-



--------------------------------------------------------------------------------

such Person or the properties of such Person or any of its Subsidiaries or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any applicable material Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(b) and (c), to the extent that such breach, contravention or violation would
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Parent
Borrower and its Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, (A) except as otherwise
expressly noted therein and (B) subject, in the case of the Quarterly Financial
Statements, to changes resulting from audit, normal year end audit adjustments
and the absence of footnotes.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Parent Borrower and its Subsidiaries for each fiscal year
ending after the Closing Date until the fifth anniversary of the Closing Date,
copies of which have been furnished to the Administrative Agent prior to the
Closing Date, and all Projections delivered pursuant to Section 6.01 have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time made, it being understood
that projections as to future events are not to be viewed as facts and actual
results may vary materially from such forecasts.

 

-109-



--------------------------------------------------------------------------------

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Parent Borrower, overtly threatened
in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Parent Borrower or any of the Restricted
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect.

SECTION 5.07. Labor Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of the Parent Borrower or its Subsidiaries pending
or, to the knowledge of the Parent Borrower, threatened; (b) hours worked by and
payment made based on hours worked to employees of each of the Parent Borrower
or its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Laws dealing with wage and hour matters; and (c) all
payments due from any of the Parent Borrower or its Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant party.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.09. Environmental Matters.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party and each of its Subsidiaries is in compliance with
all Environmental Laws in all jurisdictions in which each Loan Party and each of
its Subsidiaries, as the case may be, is currently doing business (including
having obtained all Environmental Permits) and (ii) none of the Loan Parties or
any of their respective Subsidiaries has become subject to any pending, or to
the knowledge of the Parent Borrower, threatened Environmental Claim or any
other Environmental Liability.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at or from any
currently or formerly operated real estate or facility relating to its business
in a manner that would reasonably be expected to have a Material Adverse Effect.

SECTION 5.10. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Parent Borrower and its Subsidiaries have timely filed all Federal
and state and other tax returns and reports required to be filed, and have
timely paid all Federal and state and other taxes, assessments, fees and other
governmental charges (including satisfying its withholding tax obligations)
levied or imposed on their properties, income or assets or otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.

 

-110-



--------------------------------------------------------------------------------

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred within the one-year period prior to the date
on which this representation is made or deemed made; (ii) no Pension Plan has an
“accumulated funding deficiency” (as defined in Section 412 of the Code),
whether or not waived and, on and after the effectiveness of the Pension Act, no
Pension Plan has failed to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Pension Plan; (iii) none of Holdings, the Parent Borrower or any of their
respective ERISA Affiliates has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) none of
Holdings, the Parent Borrower or any of their respective ERISA Affiliates has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) none of Holdings, the Parent Borrower
or any of their respective ERISA Affiliates has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect to
each of the foregoing clauses of this Section 5.11(b), as would not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) Except where noncompliance or the incurrence of a material obligation would
not reasonably be expected to result in a Material Adverse Effect, each Foreign
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and neither Holdings nor any Subsidiary has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan. Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Plan which is required to be funded, determined as of
the end of the most recently ended fiscal year of a Loan Party or Subsidiary
(based on the actuarial assumptions used for purposes of the applicable
jurisdiction’s financial reporting requirements), did not exceed the current
value of the assets of such Foreign Plan, and (ii) for each Foreign Plan which
is not required to be funded, the obligations of such Foreign Plan are properly
accrued.

SECTION 5.12. Subsidiaries. As of the Closing Date, neither Holdings nor any
Borrower has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in Holdings, the
Parent Borrower and the Material Subsidiaries have been validly issued and are
fully paid and nonassessable, and all Equity Interests owned by Holdings or any
Borrower are owned free and clear of all security interests of any person except
(i) those created under the Collateral Documents and (ii) any nonconsensual Lien
that is permitted under Section 7.01. As of the Closing Date, Schedule 5.12
(a) sets forth the name and jurisdiction of each Subsidiary, (b) sets forth the
ownership interest of Holdings, the Parent Borrower and any other Subsidiary in
each Subsidiary, including the percentage of such ownership and (c) identifies
each Subsidiary that is a Subsidiary the Equity Interests of which are required
to be pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

 

-111-



--------------------------------------------------------------------------------

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) No Borrower is an “investment company” under the Investment Company Act of
1940.

SECTION 5.14. Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such factual information and data shall not include projections
and pro forma financial information or information of a general economic or
general industry nature.

SECTION 5.15. Intellectual Property; Licenses, Etc. The Parent Borrower and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Parent Borrower, the operation of the respective businesses of the Parent
Borrower or any of its Subsidiaries as currently conducted does not infringe
upon, misuse, misappropriate or violate any rights held by any Person except for
such infringements, misuses, misappropriations or violations individually or in
the aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Parent Borrower, threatened against any Loan Party or
Subsidiary, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

SECTION 5.16. Solvency. On the Closing Date after giving effect to any Credit
Extensions hereunder the Parent Borrower and its Subsidiaries, on a consolidated
basis, are Solvent.

SECTION 5.17. Subordination of Junior Financing. The Obligations are “Designated
Senior Debt,” “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
the Senior Subordinated Notes Indentures, any indenture governing any senior
subordinated notes issued in a Permitted Refinancing of any Permitted
Subordinated Notes Documentation.

 

-112-



--------------------------------------------------------------------------------

SECTION 5.18. Patriot Act. On the Closing Date, each of Holdings, the Borrowers
and their Restricted Subsidiaries is in compliance in all material respects with
the Patriot Act, and Holdings and the Borrowers have provided to the
Administrative Agent all information related to Holdings, the Borrowers and the
Restricted Subsidiaries (including but not limited to names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent at least five (5) Business Days prior to the Closing Date
and mutually agreed to be required by the PATRIOT Act to be obtained by the
Administrative Agent or any Lender.

SECTION 5.19. Centre of Main Interests. Each Loan Party whose jurisdiction of
incorporation or organization (as applicable to its legal form) is in a member
state of the European Union has its “centre of main interests” (as that term is
used in Article 3(1) of the Council Regulation (EC) No. 1346/2000 of 29 May 2000
on Insolvency Proceedings (the “European Regulation”)) in its jurisdiction of
incorporation or organization.

SECTION 5.20. Dutch Borrowers. Each Dutch Borrower is in compliance with the
Dutch WCA, except as could not reasonably be expected to have a Material Adverse
Effect.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Other Liabilities) hereunder that is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized), the Parent Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each of the Restricted Subsidiaries to:

SECTION 6.01. Financial Statements; and Borrowing Base Certificates. Deliver to
the Administrative Agent for prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Parent Borrower, a consolidated balance sheet of the
Parent Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent Borrower,

 

-113-



--------------------------------------------------------------------------------

a consolidated balance sheet of the Parent Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Parent Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Parent Borrower and its Subsidiaries in
accordance with GAAP, subject only to changes resulting from audit, normal
year-end adjustments and the absence of footnotes;

(c) within ninety (90) days after the end of each fiscal year of the Parent
Borrower, a reasonably detailed consolidated budget for the following fiscal
year as customarily prepared by management of the Parent Borrower for its
internal use (including a projected consolidated balance sheet of the Parent
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material;

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;

(e) on or prior to the 25th day of each calendar month, a Borrowing Base
Certificate showing the Borrowing Base and the calculation of Excess Facility
Availability, in each case as of the close of business on the last day of the
immediately preceding calendar month (or, at the option of the Parent Borrower,
as of a more recent date) each such Borrowing Base Certificate to be certified
as complete and correct in all material respects on behalf of the Parent
Borrower by a Responsible Officer of the Parent Borrower (each a “Monthly
Borrowing Base Certificate”); and, solely during the continuance of a Weekly
Monitoring Event, a Borrowing Base Certificate showing the Parent Borrower’s
reasonable estimate (which shall be based on the most current accounts
receivable aging reasonably available and shall be calculated in a consistent
manner with the most recent Monthly Borrowing Base Certificates delivered
pursuant to this Section) of the Borrowing Base (but not the calculation of
Excess Facility Availability) as of the close of business on the last day of the
immediately preceding calendar week, unless the Administrative Agent otherwise
agrees, shall be furnished on Wednesday of each week (or, if Wednesday is not a
Business Day, on the next succeeding Business Day); provided that any Borrowing
Base Certificate delivered pursuant to this Section 6.01(e) other than with
respect to month’s end may be based on such estimates by the Parent Borrower as
the Parent Borrower may deem necessary;

 

-114-



--------------------------------------------------------------------------------

(f) at the time of the delivery of the Monthly Borrowing Base Certificate
provided for in Section 6.01(e), the Parent Borrower shall provide Inventory
reports by category and location, together with a reconciliation to the
corresponding Borrowing Base Certificate, a reasonably detailed calculation of
Eligible Inventory, and a reconciliation of the Borrowers’ Inventory between the
amounts shown in the Parent Borrower’s stock ledger and any Inventory reports
delivered pursuant to this clause (f); provided, that any Borrowing Base
Certificate delivered other than with respect to month’s end may be based on
such estimates by the Borrowers of Shrink and other amounts as the Borrowers may
deem necessary; and

(g) at the time of the delivery of the Monthly Borrowing Base Certificate
provided for in Section 6.01(e), the Parent Borrower shall provide a current
accounts receivable aging along with a reconciliation between the amounts that
appear on such aging and the amount of accounts receivable presented on the
concurrently delivered balance sheet.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Parent Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Parent Borrower that holds
all of the Equity Interests of the Parent Borrower or (B) the Parent Borrower’s
or such entity’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of clauses (A) and (B), (i) to the extent such
information relates to a parent of the Parent Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Parent Borrower (or such
parent), on the one hand, and the information relating to the Parent Borrower
and the Restricted Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent Borrower;

(b) no later than ten (10) days after the end of each fiscal quarter, a
certificate setting forth reasonably detailed calculations with respect to the
Average Daily Excess Facility Availability (based on the most recent monthly or
weekly Borrowing Base Certificate furnished to the Administrative Agent) and
Excess Global Availability signed by a Responsible Officer of the Parent
Borrower;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Parent

 

-115-



--------------------------------------------------------------------------------

Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(d) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the CF Credit
Agreement, the Senior Notes Indenture, the Senior Subordinated Notes Indentures,
or any Permitted Subordinated Notes Documentation, in each case, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold
Amount and not otherwise required to be furnished to the Administrative Agent
pursuant to any other clause of this Section 6.02;

(e) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 2.03(a) of the
U.S. Security Agreement and Section 6.1 of the Dutch Security Agreement or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report), (ii) a description of each event,
condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Parent Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Closing Date and the date
of the last such list; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Parent Borrower posts
such documents, or provides a link thereto on the Parent Borrower’s website on
the Internet at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on the Parent Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Parent Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Parent Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein to the contrary, in every

 

-116-



--------------------------------------------------------------------------------

instance the Parent Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative Agent.
Each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent, the
Syndication Agents and/or the Joint Lead Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Parent
Borrower or its securities) (each, a “Public Lender”). The Borrowers hereby
agree that they will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Syndication Agents, the Joint Lead Arrangers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Parent
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any Governmental Authority, (ii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iii) the occurrence of any ERISA Event that, in any
such case, has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Parent Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrowers have taken and propose to take with respect thereto.

 

-117-



--------------------------------------------------------------------------------

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (i) any such tax, assessment, charge or levy
is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (b) take all reasonable action to maintain all corporate
rights and privileges (including its good standing) except, in the case of
(a) or (b), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect or pursuant to a transaction permitted by
Article VII.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and consistent with
past practice.

SECTION 6.07. Maintenance of Insurance. Maintain with insurance companies that
the Parent Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Parent Borrower and the
Restricted Subsidiaries) as are customarily carried under similar circumstances
by such other Persons; provided that, notwithstanding the foregoing, in no event
shall the Parent Borrower or any Restricted Subsidiary be required to obtain or
maintain insurance that is more restrictive than its normal course of practice.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Parent Borrower or such Restricted Subsidiary, as the case may be.

 

-118-



--------------------------------------------------------------------------------

SECTION 6.10. Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than the records of the Board of Directors of such Loan Party
or such Restricted Subsidiary) and to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants, all at the
reasonable expense of the Parent Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Parent Borrower; provided that, excluding any such visits
and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Parent Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Parent Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Parent Borrower or a
Restricted Subsidiary (as the case may be) the opportunity to participate in any
discussions with the Parent Borrower’s or that Restricted Subsidiary’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Parent Borrower or any of the Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

(b) Independently of or in connection with the visits and inspections provided
for in clause (a) above, but not more than twice a year (unless required by
applicable law or an Event of Default or Liquidity Event has occurred and is
continuing) upon the request of the Administrative Agent after reasonable prior
notice, the Parent Borrower will, and will cause each Restricted Subsidiary that
is a Borrower to, permit the Administrative Agent or professionals reasonably
acceptable to the Parent Borrower (including investment bankers, consultants,
accountants, lawyers and appraisers) retained by the Administrative Agent to
conduct appraisals, commercial finance examinations and other evaluations,
including, without limitation, (i) of the Parent Borrower’s practices in the
computation of the Borrowing Base, and (ii) inspecting, verifying and auditing
the Collateral. The Parent Borrower shall pay the reasonable, documented,
out-of-pocket fees and expenses of the Administrative Agent or such
professionals with respect to such evaluations and appraisals.

 

-119-



--------------------------------------------------------------------------------

SECTION 6.11. Additional Borrowers and Covenant to Give Security. At the
Borrowers’ expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Material Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party (unless such Material
Domestic Subsidiary does not provide a guarantee of the obligations under the CF
Facilities), the designation in accordance with Section 6.14 of any existing
direct or indirect wholly owned Material Domestic Subsidiary as a Restricted
Subsidiary (other than an Excluded Subsidiary) or any Domestic Subsidiary
becoming a wholly owned Material Domestic Subsidiary (other than an Excluded
Subsidiary):

(i) within forty five (45) days after such formation, acquisition or designation
or such longer period as the Administrative Agent may agree in its reasonable
discretion:

(A) cause each such Material Domestic Subsidiary that is required to become a
Subsidiary Borrower pursuant to clause (c) below to duly execute and deliver to
the Administrative Agent Security Agreement Supplements and other security
agreements and documents, as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the U.S.
Security Agreement and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

(B) take and cause such Material Domestic Subsidiary and each direct or indirect
parent of such Material Domestic Subsidiary that is required to become a
Subsidiary Borrower pursuant to clause (c) below to take whatever action
(including the filing of Uniform Commercial Code financing statements) may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law), and

(ii) within forty-five (45) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Borrowers reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request;

(b) the Borrowers shall obtain the security interests set forth on
Schedule 1.01A on or prior to the dates corresponding to such security interests
set forth on Schedule 1.01A;

 

-120-



--------------------------------------------------------------------------------

(c) subject to any applicable limitations set forth in the Collateral Documents
and hereunder, the Parent Borrower will cause each direct or indirect Material
Domestic Subsidiary (excluding any Excluded Subsidiary) formed or otherwise
purchased or acquired after the date hereof (including pursuant to a Permitted
Acquisition) and each other Material Domestic Subsidiary that ceases to
constitute an Excluded Subsidiary to execute a joinder to this Agreement in
order to become a Subsidiary Borrower hereunder with respect to the U.S.
Subfacility;

(d) in the event any U.S. Subsidiary Borrower is released from its guarantee
under the CF Facilities, it shall be automatically released from its Obligations
hereunder, in which case any pledge or security interest granted by it under the
Collateral Documents shall also be automatically released and any assets thereof
shall no longer constitute any portion of the Borrowing Base; promptly after
such release, upon written request from the Parent Borrower, at the expense of
the Parent Borrower, the Administrative Agent shall (i) authorize the Parent
Borrower (or other person or entity designated by the Parent Borrower as its
delegate for this purpose) to file a Uniform Commercial Code amendment necessary
to effectuate or reflect such release in the public record, (ii) sign, as many
as may be reasonably requested from time to time by the Parent Borrower, all
necessary documentation to evidence the release of the Liens on the Collateral,
and (iii) deliver any Collateral under the control of the Administrative Agent
to the Parent Borrower;

(e) subject to any applicable limitations set forth in the Collateral Documents
and hereunder, the Dutch Parent Borrower may, at its option, cause any direct or
indirect Material Foreign Subsidiary that is a Dutch Subsidiary (excluding any
Excluded Subsidiary) formed or otherwise purchased or acquired after the
effectiveness of the Dutch Subfacility (including pursuant to a Permitted
Acquisition) and any other Material Foreign Subsidiary that is a Dutch
Subsidiary that ceases to constitute an Excluded Subsidiary, to execute a
joinder to this Agreement, a Dutch cross-guaranty agreement (or any similar
agreement) in form and substance reasonably satisfactory to the Administrative
Agent, and other Collateral Documents reasonably requested and reasonably
satisfactory to the Administrative Agent in order to become a Dutch Subsidiary
Borrower hereunder with respect to the Dutch Subfacility.

Notwithstanding anything to the contrary, the Lenders shall have received at
least five (5) Business Days’ notice of any entity becoming a Subsidiary
Borrower hereunder.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

 

-121-



--------------------------------------------------------------------------------

SECTION 6.13. Further Assurances. Subject to the provisions of the Collateral
and Guarantee Requirement and any applicable limitations in any Collateral
Document, promptly upon reasonable request by the Administrative Agent
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

SECTION 6.14. Designation of Subsidiaries. The board of directors of the Parent
Borrower may at any time designate any Restricted Subsidiary (other than the
Dutch Parent Borrower) as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Senior Secured
Leverage Ratio for the Test Period immediately preceding such designation is
less than or equal to 4.5 to 1.0 (calculated on a Pro Forma Basis) (and, as a
condition precedent to the effectiveness of any such designation, the Parent
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating satisfaction of such test)
and (iii) no Subsidiary may be designated as an Unrestricted Subsidiary if,
after such designation, it would be a “Restricted Subsidiary” for the purpose of
the CF Facilities, the Senior Notes, the Senior Subordinated Notes or any other
Junior Financing or any other Indebtedness of any Loan Party. The designation of
any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
the Parent Borrower therein at the date of designation in an amount equal to the
net book value of the Parent Borrower’s investment therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

SECTION 6.15. Cash Management Systems.

(a) Annexed hereto as Schedule 6.15(a) is a schedule of all DDAs, that are
maintained by the U.S. Borrowers, which Schedule includes, with respect to each
depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

(b) Within ninety (90) days after the Closing Date (or such longer period as the
Administrative Agent may agree in its sole reasonable discretion), each U.S.
Borrower shall enter into a blocked account agreement (each, a “Blocked Account
Agreement”), reasonably satisfactory to the Administrative Agent, with respect
to the DDAs existing as of the Closing Date listed on Schedule 6.15(b) attached
hereto (collectively, the “Blocked Accounts”). Each U.S. Borrower hereby agrees
that, once the initial Blocked Account Agreements are entered into, all cash
received by such U.S. Borrower in any DDA that is not a Blocked Account (other
than (i) petty cash accounts funded in the ordinary course of business, the
deposits in which shall not aggregate more than $250,000 or exceed $50,000, in
each case, or the equivalent thereof, with respect to any one account (or in
each case, such greater amounts to which the Administrative Agent may agree),
and (ii) payroll, trust and tax withholding accounts funded in the ordinary
course of business and required by applicable Law) will be promptly transferred
into a Blocked Account. After entering into the initial Blocked Account
Agreement, there shall be at all times thereafter at least one Blocked Account
in the U.S.

 

-122-



--------------------------------------------------------------------------------

(c) Each Blocked Account Agreement entered into by a U.S. Borrower shall permit
the Administrative Agent to instruct the depository, after the occurrence and
during the continuance of a Cash Dominion Event (and receipt by the U.S.
Borrower of notice thereof from the Administrative Agent), to transfer on each
Business Day of all available cash receipts to the concentration account
maintained by the Administrative Agent at Bank of America (the “U.S.
Concentration Account,” and together with the account established pursuant to
Section 4.03(d), the “Concentration Accounts”), from:

(i) the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts; and

(iii) each Blocked Account (including all cash deposited therein from each DDA).

If, at any time during the continuance of a Cash Dominion Event, any cash or
Cash Equivalents owned by any U.S. Borrower (other than (i) petty cash accounts
funded in the ordinary course of business, the deposits in which shall not
aggregate more than $250,000 or exceed $50,000 in each case, or the equivalent
thereof with respect to any one account (or in each case, such greater amounts
to which the Administrative Agent may agree), and (ii) payroll, trust and tax
withholding accounts funded in the ordinary course of business and required by
Applicable Law) are deposited to any account, or held or invested in any manner,
otherwise than in a Blocked Account that is subject to a Blocked Account
Agreement (or a DDA which is swept daily to a Blocked Account), the
Administrative Agent may require the applicable U.S. Borrower to close such
account and have all funds therein transferred to a Blocked Account, and all
future deposits made to a Blocked Account which is subject to a Blocked Account
Agreement. In addition to the foregoing, during the continuance of a Cash
Dominion Event, at the request of the Administrative Agent, each of the U.S.
Borrowers shall provide the Administrative Agent with an accounting of the
contents of the Blocked Accounts, which shall identify, to the reasonable
satisfaction of the Administrative Agent, the proceeds from the Collateral which
were deposited into a Blocked Account and swept to the U.S. Concentration
Account.

(d) The U.S. Borrowers may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate Blocked Account Agreements (except with respect to any
payroll, trust, and tax withholding accounts or unless expressly waived by the
Administrative Agent) consistent with and to the extent required by the
provisions of this Section 6.15 and otherwise reasonably satisfactory to the
Administrative Agent. The U.S. Borrowers shall furnish the Administrative Agent
with prior written notice of its intention to open or close a Blocked Account
and the Administrative Agent shall promptly notify the Parent Borrower as to
whether the Administrative Agent shall require a Blocked Account Agreement with
the Person with whom such account will be maintained.

 

-123-



--------------------------------------------------------------------------------

(e) The U.S. Borrowers may also maintain one or more disbursement accounts that
are not Blocked Accounts to be used by the U.S. Borrowers for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

(f) So long as no Cash Dominion Event has occurred and is continuing, the U.S.
Borrowers may direct, and shall have sole control over, the manner of
disposition of funds in the Blocked Accounts.

(g) Each Dutch Borrower hereby agrees, after the occurrence and during the
continuance of (i) a Cash Dominion Event (and delivery of notice thereof from
the Administrative Agent), no less than once per calendar month, to transfer to
the Dutch Concentration Account an amount equal to the Dollar Equivalent of the
value of all Inventory released, sold or transferred from such Dutch Borrower
during such period or (ii) any Event of Default (and delivery of notice thereof
from the Administrative Agent), on each Business Day, to transfer to the Dutch
Concentration Account an amount equal to the Dollar Equivalent of the value of
all Inventory released, sold or transferred from such Dutch Borrower on such
Business Day. In addition, during the continuance of a Cash Dominion Event or
any Event of Default, as applicable, at the request of the Administrative Agent,
each of the Dutch Borrowers shall provide the Administrative Agent with an
accounting of the Dutch Concentration Account which shall identify, to the
reasonable satisfaction of the Administrative Agent, the released Inventory in
respect of which proceeds were deposited into the Dutch Concentration Account.

(h) The Concentration Accounts shall at all times be under the sole dominion and
control of the Administrative Agent. Each Borrower hereby acknowledges and
agrees that (i) such Borrower has no right of withdrawal from the Concentration
Accounts, (ii) the funds on deposit in the Concentration Accounts shall at all
times continue to be collateral security for all of the Obligations under the
applicable Subfacilities, and (iii) the funds on deposit in the Concentration
Accounts shall be applied as provided in this Agreement. In the event that,
notwithstanding the provisions of this Section 6.15, during the continuation of
a Cash Dominion Event, any Borrower receives or otherwise has dominion and
control of any such proceeds or collections, such proceeds and collections shall
be held in trust by such Borrower for the Administrative Agent, shall not be
commingled with any of such Borrower’s other funds or deposited in any account
of such Borrower and shall promptly be deposited into the Concentration Accounts
or dealt with in such other fashion as such Borrower may be instructed by the
Administrative Agent.

(i) Any amounts received in the Concentration Accounts at any time when all of
the Obligations then due with respect to such Concentration Accounts have been
and remain fully repaid shall be remitted to the operating account of the
applicable Borrowers maintained with the Administrative Agent.

(j) The Administrative Agent shall promptly (but in any event within one
Business Day) furnish written notice to each Person with whom a Blocked Account
is maintained of any termination of a Cash Dominion Event.

(k) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the Concentration Accounts
on the Business Day on which deposited, provided that such deposit is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Obligations are being paid in full, by 2:00 p.m. on that Business Day);

 

-124-



--------------------------------------------------------------------------------

(ii) Funds paid to the Administrative Agent, other than by deposit to a
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Obligations are being paid in full, by 2:00 p.m. on that Business Day);

(iii) If a deposit to a Concentration Account or payment is not available to the
Administrative Agent until after 4:00 p.m. on a Business Day, such deposit or
payment shall be deemed to have been made at 9:00 a.m. on the then next Business
Day;

(iv) If any item deposited to a Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the applicable Loan
Account and the applicable Borrowers shall indemnify the Secured Parties against
all reasonable out-of-pocket claims and losses resulting from such dishonor or
return;

(v) All amounts received under this Section 6.15 shall be applied in the manner
set forth in Section 8.03.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Other Liabilities) hereunder which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized), the Parent Borrower shall not (and,
solely with respect to Section 7.14, Holdings shall not), nor shall the Parent
Borrower permit any Restricted Subsidiary to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the date hereof; provided that any Lien securing
Indebtedness in excess of (x) $10,000,000 individually or (y) $35,000,000 in the
aggregate (when taken together with all other Liens outstanding in reliance on
this clause (b) that are not set forth on Schedule 7.01(b)) shall only be
permitted to the extent such Lien is listed on Schedule 7.01(b);

 

-125-



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business, so long as, in each case, such Liens
arise in the ordinary course of business;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Parent Borrower or any Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Parent
Borrower and its Subsidiaries, taken as a whole, and any exception on the title
policies issued in connection with the Mortgaged Property (as defined in the CF
Credit Agreement);

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capitalized Leases;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender
and (ii) Liens on assets of Restricted Subsidiaries that are Non-Loan Parties
securing Indebtedness of such Restricted Subsidiaries permitted pursuant to
Section 7.03(n);

 

-126-



--------------------------------------------------------------------------------

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Parent Borrower and its Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and that are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or
Section 7.02(o) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n) Liens on property of any Foreign Subsidiary that is not a Dutch Subsidiary
or a Loan Party securing Indebtedness of such Foreign Subsidiary incurred
pursuant to Section 7.03(b), Section 7.03(g), Section 7.03(n) or
Section 7.03(v);

(o) Liens in favor of the Parent Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (g);

 

-127-



--------------------------------------------------------------------------------

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Parent Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any of the Restricted Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Parent Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent Borrower and the Restricted
Subsidiaries (for which purpose in respect of any pooled deposit or sweep
accounts held in the Netherlands Liens that are guarantees or rights of pledge
are also permitted) or (iii) relating to purchase orders and other agreements
entered into with customers of the Parent Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by the Parent Borrower
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v) (i) Liens on the Equity Interests of any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition to secure Indebtedness incurred pursuant to
Section 7.03(g) in connection with such Permitted Acquisition and (ii) Liens on
the assets of such Restricted Subsidiary and any of its Subsidiaries to secure
Indebtedness (or to secure a Guarantee of such Indebtedness) incurred pursuant
to Section 7.03(g) in connection with such Permitted Acquisition;

(w) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Subsidiaries are located;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) Liens securing Indebtedness under the CF Credit Agreement (or any Permitted
Refinancing in respect thereof); provided such Liens are subject to the
Intercreditor Agreement (or, in the case of any Permitted Refinancing thereof,
another intercreditor agreement containing terms that are at least as favorable
to the Secured Parties as those contained in the Intercreditor Agreement);

 

-128-



--------------------------------------------------------------------------------

(aa) [Reserved];

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent Borrower and its Subsidiaries, taken as a whole;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i), (p) and (v) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03(e), and (B) proceeds
and products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03; and

(ee) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$300,000,000 and 2.75% of Total Assets, in each case determined as of the date
of incurrence.

Notwithstanding the foregoing, the Parent Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or suffer to exist any Lien
on any Collateral other than (i) Liens securing the Obligations, (ii) Liens
otherwise permitted by Sections 7.01(a), (c), (d), (e), (g), (h), (j), (k), (q),
(t), (w), (z), (bb), (cc) and (dd) (in the case of Liens permitted under
Section 7.01(dd), solely to the extent they relate to Liens permitted under
Section 7.01(z)) and (iii) additional Liens permitted hereunder pursuant to any
other clause of Section 7.01 attaching to Collateral having an aggregate fair
value not to exceed $20,000,000 at any time outstanding.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Parent Borrower or any of the Restricted Subsidiaries in
assets that are Cash Equivalents or Investment Grade Securities;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Parent Borrower and the Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of the Parent
Borrower (or any direct or indirect parent thereof; provided that, to the extent
such loans or advances are made in cash, the amount of such loans and advances
used to acquire such Equity Interests shall be contributed to the Parent
Borrower in cash) and (iii) for purposes not described in the foregoing clauses
(i) and (ii), in an aggregate principal amount outstanding under this clause
(iii) not to exceed $10,000,000;

 

-129-



--------------------------------------------------------------------------------

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by any Borrower in any other Borrower, (ii) by any
Restricted Subsidiary that is not a Borrower in any other Restricted Subsidiary
that is not a Borrower, (iii) by any Restricted Subsidiary that is not a
Borrower in any Borrower, (iv) by any Borrower in any Restricted Subsidiary that
is not a Borrower; provided that (A) any such Investments made pursuant to this
clause (iv) in the form of intercompany loans shall be evidenced by notes that
have been pledged (individually or pursuant to a global note) to the
Administrative Agent for the benefit of the Lenders (it being understood and
agreed that any Investments permitted under this clause (iv) that are not so
evidenced as of the Closing Date are not required to be so evidenced and pledged
until the date that is ninety (90) days after the Closing Date) and (B) any such
Investments made pursuant to this clause (iv) shall only be permitted if the
Payment Conditions are satisfied and (v) made or arising in connection with the
Restructuring.

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03 (other
than 7.03(d)), 7.04, 7.05 and 7.06, respectively;

(g) Investments (i) existing on the date hereof or made pursuant to legally
binding written contracts in existence on the date hereof or (ii) contemplated
on the date hereof and, in each case, set forth on Schedule 7.02(g) and any
modification, replacement, renewal, reinvestment or extension of any of the
foregoing; provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Subsidiary of the Parent Borrower
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(j) (each, a “Permitted Acquisition”):

 

-130-



--------------------------------------------------------------------------------

(A) to the extent required by the Collateral and Guarantee Requirement and the
Collateral Documents, the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and each applicable
Loan Party and any such newly created or acquired Subsidiary (and, to the extent
required under the Collateral and Guarantee Requirement, the Subsidiaries of
such created or acquired Subsidiary) shall be Borrowers and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement);

(B) to the extent such Investments are made in Persons that do not become Loan
Parties, the Payment Conditions shall have been satisfied;

(C) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Senior Secured Leverage Ratio for the Test Period immediately
preceding such purchase or other acquisition is less than or equal to 6.0 to 1.0
(calculated on a Pro Forma Basis) and, satisfaction of such test shall be
evidenced by a certificate from the Chief Financial Officer of the Parent
Borrower demonstrating such satisfaction calculated in reasonable detail; and

(E) the Parent Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) [Reserved];

(l) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

-131-



--------------------------------------------------------------------------------

(n) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with Section 7.06(f) or (g);

(o) so long as the Payment Conditions have been satisfied, other Investments;

(p) [Reserved];

(q) advances of payroll payments to employees in the ordinary course of
business;

(r) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Parent Borrower (or by any direct or indirect
parent thereof);

(s) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into the Parent Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(t) Guarantees by the Parent Borrower or any of the Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(u) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(v) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course;

(w) [Reserved];

(x) [Reserved];

(y) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment made pursuant to clauses (d)(iv),
(j)(B) or (o) of this Section 7.02; and

(z) other Investments that, together with any Restricted Payments made pursuant
to Section 7.06(n) and payments made pursuant to Section 7.12(a)(i)(E), do not
exceed in the aggregate at any time outstanding $75,000,000.

 

-132-



--------------------------------------------------------------------------------

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, provided that the Parent Borrower may incur Indebtedness and any
Restricted Subsidiary may incur Indebtedness if (x) immediately before and after
such incurrence, no Default shall have occurred and be continuing and (y) the
Total Leverage Ratio for the Test Period immediately preceding such incurrence
would be less than or equal to 7.5 to 1.0 (calculated on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom) as if such
Indebtedness had been incurred and the application of the proceeds therefrom had
occurred on the first day of such Test Period); provided that Restricted
Subsidiaries that are Non-Loan Parties may not incur Indebtedness pursuant to
the foregoing exception in an aggregate principal amount at any time outstanding
in excess of the greater of $300,000,000 and 2.75% of Total Assets, in each case
determined at the time of incurrence. The limitations set forth in the
immediately preceding sentence shall not apply to any of the following items:

(a) Indebtedness of the Parent Borrower and the Restricted Subsidiaries under
the Loan Documents;

(b) (i) Indebtedness existing on the date hereof; provided that any Indebtedness
that is in excess of (x) $10,000,000 individually or (y) $35,000,000 in the
aggregate (when taken together with all other Indebtedness outstanding in
reliance on this clause (b) that is not set forth on Schedule 7.03(b)) shall
only be permitted under this clause (b) to the extent such Indebtedness is set
forth on Schedule 7.03(b) and any Permitted Refinancing thereof and
(ii) intercompany Indebtedness outstanding on the date hereof;

(c) Guarantees by the Parent Borrower and the Restricted Subsidiaries in respect
of Indebtedness of the Parent Borrower or any of the Restricted Subsidiaries
otherwise permitted hereunder (except that a Restricted Subsidiary that is not a
Loan Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness
that such Restricted Subsidiary could not otherwise incur under this
Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary of
the Senior Subordinated Notes or any other Junior Financing shall be permitted
unless such Restricted Subsidiary shall have also become a Subsidiary Borrower
hereunder and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

(d) Indebtedness of the Parent Borrower or any of the Restricted Subsidiaries
owing to the Parent Borrower or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 7.02; provided that, all such
Indebtedness of any U.S. Loan Party owed to any Person that is not a Loan Party
shall be subject to the subordination terms set forth in Section 4.03 of the
U.S. Security Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions,
(iii) Indebtedness arising under Capitalized Leases other than

 

-133-



--------------------------------------------------------------------------------

those in effect on the date hereof or entered into pursuant to subclauses
(i) and (ii) of this clause (e) and, in each case, any Permitted Refinancing
thereof; provided that the aggregate principal amount of Indebtedness at any one
time outstanding incurred pursuant to this clause (e) shall not exceed the
greater of $250,000,000 and 2.25% of Total Assets, in each case determined at
the time of incurrence;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantees thereof;

(g) Indebtedness of the Parent Borrower or any Restricted Subsidiary (i) assumed
in connection with any Permitted Acquisition or (ii) incurred to finance a
Permitted Acquisition, in each case, that is secured only by the assets or
business acquired in the applicable Permitted Acquisition (including any
acquired Equity Interests) (and any Permitted Refinancing of the foregoing) and
so long as the aggregate principal amount of such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed the greater of
$200,000,000 and 2.0% of Total Assets, in each case determined at the time of
incurrence;

(h) [Reserved];

(i) Indebtedness representing deferred compensation to employees of the Parent
Borrower and its Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Parent Borrower (or any
direct or indirect parent thereof) permitted by Section 7.06;

(k) Indebtedness incurred by the Parent Borrower or any of the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments;

(l) Indebtedness consisting of obligations of the Parent Borrower and the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the 2007 Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(n) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed the greater of $550,000,000 and 5.0% of Total Assets, in each case
determined

 

-134-



--------------------------------------------------------------------------------

at the time of incurrence; provided that a maximum of the greater of
$300,000,000 and 2.75% of Total Assets in aggregate principal amount of such
Indebtedness may be incurred by Non-Loan Parties, in each case determined at the
time of incurrence;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Parent Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business or consistent with past practice, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent Borrower or any of the Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) any liability arising under a declaration of joint and several liability
(hoofdelijke aansprakelijkheid) as referred to in article 2:403 of the Dutch
civil code;

(s) any liability arising by operation of law as a result of the existence of a
fiscal unity (fiscale eenheid) between the Dutch Parent Borrower and any of its
Affiliates incorporated in the Netherlands;

(t) Indebtedness in an aggregate principal amount not to exceed the greater of
$4,375,000,000 and such amount such that the Senior Secured Leverage Ratio for
the immediately preceding Test Period is less than or equal to 4.50 to 1.00 at
the time of incurrence (calculated on a Pro Forma Basis) at any time outstanding
under the CF Facilities, any Credit Agreement Refinancing Indebtedness (as
defined in the CF Credit Agreement), and any Permitted Refinancing thereof;

(u) (i) Indebtedness in respect of the Senior Notes and the Senior Subordinated
Notes (including any guarantees thereof), the exchange notes and related
exchange guarantees to be issued in exchange for such Senior Notes and Senior
Subordinated Notes pursuant to the respective registration rights agreement
entered into in connection with the issuance of such Senior Notes and the Senior
Subordinated Notes, if any; provided that the aggregate principal amount at any
time outstanding of the Indebtedness incurred pursuant to this clause (u)(i)
shall not exceed $2,565,000,000 plus any increase in the aggregate principal
amount thereof arising from the payment of interest in kind and (ii) in each
case, any Permitted Refinancing thereof;

(v) Indebtedness incurred by a Foreign Subsidiary that is not a Dutch Subsidiary
or a Loan Party which, when aggregated with the principal amount of all other
Indebtedness incurred pursuant to this clause (v) and then outstanding, does not
exceed $50,000,000;

 

-135-



--------------------------------------------------------------------------------

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above and (x) through (z) below;

(x) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(y) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Parent Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; and

(z) Indebtedness in respect of (i) Permitted Subordinated Notes to the extent
the Net Cash Proceeds (as defined in the CF Credit Agreement) therefrom are
immediately after the receipt thereof, offered to prepay indebtedness of the
Parent Borrower to the extent required by the CF Credit Agreement and (ii) any
Permitted Refinancing of the foregoing.

Notwithstanding the foregoing, no Restricted Subsidiary that is a Non-Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Borrower.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (b) through (z) (other than clauses (t) and
(u)) above, the Parent Borrower shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such item of Indebtedness (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided that (i) all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred on such date in reliance only on the exception in clause (a) of
Section 7.03, (ii) all Indebtedness outstanding under

 

-136-



--------------------------------------------------------------------------------

the CF Facilities will be deemed to have been incurred on such date in reliance
only on the exception of clause (t) of Section 7.03 and (iii) all Indebtedness
outstanding under the Senior Notes and the Senior Subordinated Notes will be
deemed to have been incurred on such date in reliance only on the exception of
clause (u) of Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Holdings or any Restricted Subsidiary (other than the Dutch Parent Borrower)
may merge or consolidate with the Parent Borrower (including a merger, the
purpose of which is to reorganize the Parent Borrower into a new jurisdiction);
provided that (x) the Parent Borrower shall be the continuing or surviving
Person, (y) such merger or consolidation does not result in the Parent Borrower
ceasing to be incorporated under the Laws of the United States, any state
thereof or the District of Columbia and (z) in the case of a merger or
consolidation of Holdings with and into the Parent Borrower, Holdings shall have
no direct Subsidiaries at the time of such merger or consolidation other than
the Parent Borrower and, after giving effect to such merger or consolidation,
the direct parent of the Parent Borrower shall expressly assume all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Parent Borrower
that is not a Loan Party and (ii) any Restricted Subsidiary may liquidate or
dissolve or change its legal form if the Parent Borrower determines in good
faith that such action is in the best interests of the Parent Borrower and its
Restricted Subsidiaries and if not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Parent Borrower or
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (i) the transferee must be a Loan Party or
(ii) to the extent constituting an Investment or giving rise to the incurrence
of Indebtedness, such Investment must be a permitted Investment in or such
Indebtedness must be Indebtedness of a Restricted Subsidiary which is not a Loan
Party in accordance with Sections 7.02 and 7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Parent Borrower
may merge with any other Person; provided that (i) the Parent Borrower shall be
the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Parent Borrower (any such
Person, the “Successor

 

-137-



--------------------------------------------------------------------------------

Borrower”), (A) the Successor Borrower shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (B) the Successor Borrower shall expressly assume all
the obligations of the Parent Borrower under this Agreement and the other Loan
Documents to which the Parent Borrower is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each U.S. Subsidiary Borrower, unless it is the other party to such merger
or consolidation, shall have by a supplement to the U.S. Security Agreement
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (D) the Parent Borrower shall
have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Parent Borrower under this
Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person (i) in order to effect
an Investment permitted pursuant to Section 7.02 or (ii) for any other purpose;
provided that (A) the continuing or surviving Person shall be the Parent
Borrower or a Restricted Subsidiary, which together with each of its Restricted
Subsidiaries, shall have complied with the applicable requirements of
Section 6.11; and (B) in the case of subclause (ii) only, if (1) the merger or
consolidation involves a Subsidiary Borrower and such Subsidiary Borrower is not
the surviving Person, the surviving Restricted Subsidiary shall expressly assume
all the obligations of such Subsidiary Borrower under this Agreement and the
other Loan Documents to which the Subsidiary Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent and (2) the Senior Secured Leverage Ratio for the Test
Period immediately preceding such merger or consolidation is less than or equal
to 4.5 to 1.0 (calculated on a Pro Forma Basis); and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Parent Borrower and the Restricted Subsidiaries;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned in the
ordinary course of business);

 

-138-



--------------------------------------------------------------------------------

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased);

(d) Dispositions of property to the Parent Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that the Fair Market Value of all property so Disposed of in reliance on this
clause (f) (taken together with the aggregate Fair Market Value of all property
Disposed of pursuant to Section 7.05(j)) shall not exceed the greater of
$250,000,000 and 2.25% of Total Assets per year, in each case determined at the
time of Disposition;

(g) Dispositions of Cash Equivalents and Investment Grade Securities;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Parent
Borrower and the Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to casualty events;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; and (ii) with respect to any Disposition pursuant to this clause
(j) for a purchase price in excess of $50,000,000, the Parent Borrower or any of
the Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(a),
Section 7.01(l) and clauses (i) and (ii) of Section 7.01(t)); provided, however,
that for the purposes of this clause (ii), (A) any liabilities (as shown on the
Parent Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Parent Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by such Restricted Subsidiary
from such transferee that are converted by such Restricted Subsidiary into cash
(to the extent of the cash received) within 180 days following the closing of
the applicable Disposition and (C) any Designated Non-Cash Consideration
received in

 

-139-



--------------------------------------------------------------------------------

respect of such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of the greater
of $100,000,000 and 1.0% of Total Assets at the time of the receipt of such
Designated Non-Cash Consideration, with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(n) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Parent
Borrower or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07; and

(o) the unwinding of any Swap Contract;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e), Section 7.05(i) and Section 7.05(l) and
except for Dispositions from a Borrower to another Borrower), shall be for no
less than the Fair Market Value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than a Loan Party, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Parent
Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Parent
Borrower and to its other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to the Parent
Borrower and any of its other Restricted Subsidiaries and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

(b) (i) the Parent Borrower may redeem in whole or in part any of its Equity
Interests for another class of Equity Interests or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new

 

-140-



--------------------------------------------------------------------------------

Equity Interests, provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Equity Interests are at least as advantageous to the Lenders as those
contained in the Equity Interests redeemed thereby or (ii) the Parent Borrower
and each of its Restricted Subsidiaries may declare and make dividend payments
or other distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c) [reserved];

(d) to the extent constituting Restricted Payments, the Parent Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04 (other than a merger or
consolidation of Holdings and the Parent Borrower) or 7.08 (other than
Section 7.08(a), (f), (j) or (k));

(e) repurchases of Equity Interests in Holdings, the Parent Borrower or any of
the Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

(f) the Parent Borrower may pay (or make Restricted Payments to allow any direct
or indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Parent Borrower
(or of any such direct or indirect parent of the Parent Borrower) by any future,
present or former employee, director, consultant or distributor (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Parent Borrower (or any direct or
indirect parent of the Parent Borrower) or any of its Subsidiaries upon the
death, disability, retirement or termination of employment of any such Person or
otherwise pursuant to any employee or director equity plan, employee or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, consultant or distributor of the Parent Borrower (or any
direct or indirect parent of the Parent Borrower) or any of its Subsidiaries;

(g) the Parent Borrower may make Restricted Payments to Holdings or to any
direct or indirect parent of Holdings:

(i) the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability to each
foreign, federal, state or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Holdings (or
such direct or indirect parent) that includes the Parent Borrower and/or any of
its Subsidiaries, to the extent such tax liability does not exceed the lesser of
(A) the taxes that would have been payable by the Parent Borrower and/or its
Subsidiaries as a stand-alone group and (B) the actual tax liability of
Holdings’ consolidated, combined, unitary or affiliated group (or, if Holdings
is not the parent of the actual group, the taxes that would have been paid by
Holdings, the Parent Borrower and/or the Parent Borrower’s Subsidiaries as a
stand-alone group), reduced by any such payments paid or to be paid directly by
the Parent Borrower or its Subsidiaries;

 

-141-



--------------------------------------------------------------------------------

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) its operating costs and
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, attributable to the ownership
or operations of the Parent Borrower and its Subsidiaries;

(iii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Parent Borrower
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Parent
Borrower or a Restricted Subsidiary or (2) the merger (to the extent permitted
in Section 7.04) of the Person formed or acquired into the Parent Borrower or a
Restricted Subsidiary in order to consummate such Permitted Acquisition, in each
case, in accordance with the requirements of Section 6.11;

(v) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) costs, fees and expenses
(other than to Affiliates) related to any equity or debt offering permitted by
this Agreement (whether or not successful); and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Parent
Borrower and the Restricted Subsidiaries;

(h) the Parent Borrower or any of the Restricted Subsidiaries may (a) pay cash
in lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration (i) such payment would have
complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing;

 

-142-



--------------------------------------------------------------------------------

(j) the declaration and payment of dividends on the Parent Borrower’s common
stock following the first public offering of the Parent Borrower’s common stock
or the common stock of any of its direct or indirect parents after the Closing
Date, of up to 6% per annum of the net proceeds received by or contributed to
the Parent Borrower in or from any such public offering, other than public
offerings with respect to the Parent Borrower’s common stock registered on Form
S-4 or Form S-8;

(k) payments made or expected to be made by the Parent Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases in connection
with the exercise of stock options;

(l) in addition to the foregoing Restricted Payments and so long as the Payment
Conditions have been satisfied, the Parent Borrower may make additional
Restricted Payments;

(m) beginning on the fifth anniversary of the date of issuance of any Qualified
Holding Company Debt so long as no Default has occurred and is continuing, the
Parent Borrower may pay dividends to Holdings so long as the proceeds thereof
are promptly applied to fund cash interest payments or “AHYDO catch-up” payments
on Qualified Holding Company Debt, so long as on a Pro Forma Basis after giving
effect to the payment of such dividends, the Senior Secured Leverage Ratio for
the most recently ended Test Period would not be greater than 4.5 to 1.0; and

(n) other Restricted Payments that, together with any Investments made pursuant
to Section 7.02(z) and payments made pursuant to Section 7.12(a)(i)(E), do not
exceed in the aggregate at any time outstanding $75,000,000.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Parent Borrower and the Restricted Subsidiaries on the Closing
Date or any business reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Parent Borrower, whether or not in the ordinary
course of business, other than:

(a) transactions between or among the Parent Borrower or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

(b) transactions on terms substantially as favorable to the Parent Borrower or
such Restricted Subsidiary as would be obtainable by the Parent Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate,

 

-143-



--------------------------------------------------------------------------------

(c) [reserved],

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Parent Borrower or any of its Subsidiaries or any direct or
indirect parent of the Parent Borrower in connection with the 2007 Transaction,

(e) the payment of management and monitoring fees in an aggregate amount in any
fiscal year not to exceed the amount permitted to be paid pursuant to the
Sponsor Management Agreement as in effect on the date hereof and any Sponsor
Termination Fees not to exceed the amount set forth in the Sponsor Management
Agreement as in effect on the date hereof and related indemnities and reasonable
expenses,

(f) Investments permitted under Section 7.02,

(g) employment and severance arrangements between the Parent Borrower and the
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

(h) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Parent Borrower and the Restricted Subsidiaries or any direct
or indirect parent of the Parent Borrower in the ordinary course of business to
the extent attributable to the ownership or operation of the Parent Borrower and
the Restricted Subsidiaries,

(i) any agreement, instrument or arrangement as in effect as of the Closing Date
and, to the extent entered into following August 11, 2006, involving aggregate
consideration in excess of $5,000,000 individually or $25,000,000 in the
aggregate, set forth on Schedule 7.08, or any amendment thereto (so long as any
such amendment is not disadvantageous to the Lenders when taken as a whole in
any material respect as compared to the applicable agreement as in effect on the
Closing Date as reasonably determined in good faith by the Parent Borrower),

(j) Restricted Payments permitted under Section 7.06,

(k) customary payments by the Parent Borrower and any of the Restricted
Subsidiaries to the Sponsor Group made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures),

(l) transactions in which the Parent Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08,

 

-144-



--------------------------------------------------------------------------------

(m) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the Parent
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
board of directors or the senior management of the Parent Borrower, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party,

(n) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Parent Borrower, any of its
Subsidiaries or any direct or indirect parent thereof,

(o) investments by the Sponsor Group in securities of the Parent Borrower or any
of the Restricted Subsidiaries so long as (A) the investment is being offered
generally to other investors on the same or more favorable terms and (B) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities,

(p) payments to or from, and transactions with, any joint venture in the
ordinary course of business, and

(q) any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
Disposition of assets or Equity Interests in any Restricted Subsidiary permitted
under Section 7.05 that the Borrower determines in good faith are either fair to
the Borrower or otherwise on customary terms for such type of arrangements in
connection with similar transactions.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Revolving Credit Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations that:

(i) (x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14,

 

-145-



--------------------------------------------------------------------------------

(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv) arise in connection with any Lien permitted by Section 7.01(u) or any
Disposition permitted by Section 7.05,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof,

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), 7.03(g) or 7.03(v) to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or, in the case of Indebtedness incurred pursuant to
Section 7.03(g) only, to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) are customary restrictions contained in the CF Credit Agreement, the
Senior Notes Indenture and the Senior Subordinated Notes Indentures, and

(xiii) arise in connection with cash or other deposits permitted under
Section 7.01.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement.

 

-146-



--------------------------------------------------------------------------------

SECTION 7.11. Accounting Changes. Make any change in fiscal year except upon
written notice to the Administrative Agent, in which case, the Parent Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) (i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) the Senior Subordinated Notes or any Permitted Subordinated Notes or
any other Indebtedness that is subordinated to the Obligations expressly by its
terms (other than Indebtedness among the Parent Borrower and its Restricted
Subsidiaries) (collectively, “Junior Financing”), except (A) the refinancing
thereof with the Net Cash Proceeds (as defined in the CF Credit Agreement) of
any Permitted Refinancing, (B) the conversion of any Junior Financing to Equity
Interests (other than Disqualified Equity Interests) of the Parent Borrower or
any of its direct or indirect parents, (C) the prepayment of Indebtedness of the
Parent Borrower or any Restricted Subsidiary owed to Holdings, the Parent
Borrower or a Restricted Subsidiary or the prepayment of any Permitted
Subordinated Notes issued by the Parent Borrower or any Restricted Subsidiary to
Holdings, the Parent Borrower or any Restricted Subsidiary and the prepayment of
any other Junior Financing with the proceeds of any other Junior Financing
otherwise permitted by Section 7.03, (D) so long as the Payment Conditions have
been satisfied, prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity and
(E) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity that, together
with any Investments made pursuant to Section 7.02(z) and Restricted Payments
made pursuant to Section 7.06(n), do not exceed in the aggregate at any time
outstanding $75,000,000 or (ii) make any payment in violation of any
subordination terms of any Junior Financing Documentation.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation or the
Senior Subordinated Notes Indentures without the consent of the Joint Lead
Arrangers.

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries. Permit any
Domestic Subsidiary or any Dutch Subsidiary that is a wholly owned Restricted
Subsidiary to become a non-wholly owned Subsidiary, except (i) to the extent
such Restricted Subsidiary continues to be a Subsidiary Borrower, (ii) in
connection with a Disposition of all or substantially all of the assets or all
of the Equity Interests of such Restricted Subsidiary permitted by Section 7.05
or (iii) as a result of the designation of such Restricted Subsidiary as an
Unrestricted Subsidiary pursuant to Section 6.14.

SECTION 7.14. Holdings. In the case of Holdings, conduct, transact or otherwise
engage in any business or operations other than the following (and activities
incidental thereto): (i) its ownership of the Equity Interests of the Parent
Borrower, (ii) the maintenance of its legal existence (including the ability to
incur fees, costs and expenses relating to such maintenance), (iii) the
performance of its obligations with respect to the Loan Documents, the CF
Facilities, the Senior Notes, the Senior Subordinated Notes, any Permitted
Subordinated Notes, any

 

-147-



--------------------------------------------------------------------------------

Qualified Holding Company Debt, (iv) any public offering of its common stock or
any other issuance of its Equity Interests or any transaction permitted under
Section 7.04, (v) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
its Subsidiaries and guaranteeing the obligations of its Subsidiaries,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Parent Borrower,
(vii) holding any cash or property received in connection with Restricted
Payments made by the Parent Borrower in accordance with Section 7.06 pending
application thereof by Holdings, (viii) providing indemnification to officers
and directors and (ix) conducting, transacting or otherwise engaging in any
business or operations of the type it conducts, transacts or engages in on the
Closing Date.

SECTION 7.15. Financial Covenant.

(a) At any time that Excess Global Availability is less than 10.0% of the sum of
(1) Aggregate Commitments and (2) the Revolving Credit Commitments (as defined
in the CF Credit Agreement), the Fixed Charge Coverage Ratio determined as of
the end of the fiscal quarter most recently ended for which the Administrative
Agent has received financial statements in accordance with Section 6.01 hereof,
shall be not less than 1.00 to 1.00 for the immediately preceding Test Period
(the “Financial Covenant”).

(b) Notwithstanding anything to the contrary contained in Section 7.15(a), in
the event that the Borrowers fail to satisfy the Financial Covenant at any time,
Holdings shall have the right to issue any Qualified Equity Interests of
Holdings for cash or otherwise receive cash contributions to the capital of
Holdings after the last day of the applicable fiscal quarter and through the
date that is no more than 10 Business Days after the date upon which financial
statements are required to be delivered in accordance with Section 6.01 hereof
with regard to such fiscal quarter, and, in each case, to contribute any such
cash to the capital of the Parent Borrower (collectively, the “Cure Right”), and
upon the receipt by the Parent Borrower of such cash (the “Cure Amount”)
pursuant to the exercise by Holdings of such Cure Right the Financial Covenant
shall be recalculated giving effect to an increase in Consolidated EBITDA in the
amount of the Cure Amount, it being understood Consolidated EBITDA shall be
increased solely for the purpose of determining whether the Financial Covenant
shall have been satisfied and not for any other purpose under this Agreement;
and

(c) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) no more than four Cure Rights may be made
during the term of this Credit Agreement, (iii) no Cure Amount shall be greater
than the amount required for purposes of satisfying the Financial Covenant in
the applicable fiscal quarter and (iv) there shall be no pro forma or other
reduction in Indebtedness with the proceeds of any Cure Right for determining
compliance with the financial covenant for the fiscal quarter in which such Cure
Amount is made.

 

-148-



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses
(a) through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. The Borrowers fail to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. Any Borrower, any Restricted Subsidiary or, in the case
of Section 7.14, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a) or 6.05(a) (solely with respect
to the Parent Borrower) or Article VII; or

(c) Other Defaults. (i) Any Borrower fails to perform or observe any covenant or
agreement contained in Section 6.15 (other than any such failure resulting
solely from actions taken by one or more Persons not controlled directly or
indirectly by the Parent Borrower or such Person’s (or Persons’) failure to act
in accordance with the instructions of the Parent Borrower or the Administrative
Agent) and such failure continues unremedied for a period of at least 15
Business Days after a Responsible Officer has obtained knowledge of such default
or (ii) any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days after receipt by the Parent Borrower of written notice thereof
from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise),

 

-149-



--------------------------------------------------------------------------------

or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided further that such failure is unremedied and is not waived
by the holders of such Indebtedness prior to any termination of the Commitments
or acceleration of the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Holdings, the Parent Borrower or any Specified
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property (or
any Loan Party that is a Dutch Subsidiary shall have filed a notice under
Section 36 of the Dutch Collection Act (Invorderingswet 1990)); or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Judgments. There is entered against any Loan Party or any Specified
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Holdings, the Parent Borrower or their respective ERISA
Affiliates under Title IV of ERISA in an aggregate amount which would reasonably
be expected to result in a Material Adverse Effect, (ii) Holdings, the Parent
Borrower or any of their respective ERISA Affiliates fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect, or (iii) with respect to a Foreign Plan a
termination, withdrawal or noncompliance with applicable law or plan terms or
termination, withdrawal or other event similar to an ERISA Event occurs with
respect to a Foreign Plan that would reasonably be expected to result in a
Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted

 

-150-



--------------------------------------------------------------------------------

under Section 7.04 or 7.05) or as a result of acts or omissions by the
Administrative Agent or any Lender or the satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(j) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01, 4.03 or 6.11 shall for any reason (other than pursuant
to the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create, or any Lien purported to be created
by any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral) on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements and except
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied or
failed to acknowledge coverage, or (ii) any of the Equity Interests of the
Parent Borrower ceasing to be pledged pursuant to the U.S. Security Agreement
free of Liens other than Liens created by the U.S. Security Agreement or any
nonconsensual Liens arising solely by operation of Law; or

(k) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing with an aggregate principal amount of not less than
the Threshold Amount or (ii) the subordination provisions set forth in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing, if applicable; or

(l) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions:

(a) declare Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

 

-151-



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Parent Borrower under the Bankruptcy Code of the
United States, the Commitments of each Lender and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Parent Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02),

(a) any amounts (other than proceeds of Collateral) received on account of the
Obligations shall be applied ratably by the Administrative Agent, separately in
respect of each Subfacility, in the following order: first, to payment of that
portion of the Obligations constituting fees, indemnities, expenses and other
amounts (other than principal and interest, but including Attorney Costs payable
under Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such (other than in connection with Cash
Management Obligations, Secured Hedge Agreements or Bank Products); second, to
the repayment of all Protective Advances; third, to payment of that portion of
the Obligations (other than Cash Management Obligations, Secured Hedge
Agreements and Other Liabilities) constituting fees, indemnities and other
amounts (other than principal and interest) payable to the Lenders (including
Attorney Costs payable under Section 10.04 and amounts payable under Article
III); fourth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings; fifth, to the
Administrative Agent for the account of the L/C Issuers, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit; sixth, to the payment of unpaid principal of the Loans and
L/C Borrowings and all other Obligations (but other than Cash Management
Obligations, Swap Termination Value under Secured Hedge Agreements and Other
Liabilities) of the Loan Parties that are due and payable to the Administrative
Agent and the other Secured Parties on such date; seventh, to payment of that
portion of the Obligations constituting the Cash Management Obligations and Swap
Termination Value under Secured Hedge Agreements; eighth, to payment of that
portion of the Obligations constituting Other Liabilities; and last, the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrowers or as otherwise required by Law.

 

-152-



--------------------------------------------------------------------------------

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations under the relevant Subfacility, if any, in the order set
forth above and, if no Obligations remain outstanding, to the Borrowers;

(b) any proceeds of U.S. Collateral received by the Administrative Agent shall
be applied ratably in the following order: first, to payment of that portion of
the Obligations constituting fees, indemnities, expenses and other amounts
(other than principal and interest, but including Attorney Costs payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such (other than in connection with Cash
Management Obligations, Secured Hedge Agreements or Bank Products, or the
Guarantee by the U.S. Borrowers of the Obligations of the Dutch Borrowers) from
the U.S. Borrowers, second, to the repayment of all U.S. Protective Advances
under the U.S. Subfacility, third, to payment of that portion of the Obligations
(other than Cash Management Obligations, Secured Hedge Agreements, Other
Liabilities, and the Guarantee by the U.S. Borrowers of the Obligations of the
Dutch Borrowers) constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders (including Attorney Costs payable
under Section 10.04 and amounts payable under Article III), from the U.S.
Borrowers, including fees payable by the U.S. Borrowers pursuant to
Section 2.09, fourth, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans (other than the Protective Advances)
under the U.S. Subfacility and U.S. L/C Borrowings, fifth, to the Administrative
Agent for the account of the U.S. L/C Issuers, to Cash Collateralize that
portion of U.S. L/C Obligations comprised of the aggregate undrawn amount of
U.S. Letters of Credit, sixth, to the payment of unpaid principal of the Loans
under the U.S. Subfacility (other than Protective Advances) and U.S. L/C
Borrowings and all other Obligations (but other than Cash Management
Obligations, Swap Termination Value under Secured Hedge Agreements, Other
Liabilities and the Guarantee by the U.S. Borrowers of the Obligations of the
Dutch Borrowers) of the U.S. Borrowers that are due and payable to the
Administrative Agent and the other Secured Parties on such date, seventh, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (other than principal and interest, but including
Attorney Costs payable under Section 10.04 and amounts payable under Article
III) payable to the Administrative Agent in its capacity as such (other than in
connection with Cash Management Obligations, Secured Hedge Agreements or Bank
Products) from the Dutch Borrowers, eighth, to the repayment of all Dutch
Protective Advances under the Dutch Subfacility, ninth, to payment of that
portion of the Obligations (other than Cash Management Obligations, Secured
Hedge Agreements and Other Liabilities) constituting fees, indemnities and other
amounts (other than principal and interest) payable to the Lenders (including
Attorney Costs payable under Section 10.04 and amounts payable under Article
III), from the Dutch Borrowers, including fees payable by the Dutch Borrowers
pursuant to Section

 

-153-



--------------------------------------------------------------------------------

2.09, tenth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans under the Dutch Subfacility and Dutch L/C
Borrowings, eleventh, to the Administrative Agent for the account of the Dutch
L/C Issuers, to Cash Collateralize that portion of Dutch L/C Obligations
comprised of the aggregate undrawn amount of Dutch Letters of Credit, twelfth,
to the payment of unpaid principal of the Loans under the Dutch Subfacility and
Dutch L/C Borrowings and all other Obligations (other than Cash Management
Obligations, Secured Hedge Agreements, and Other Liabilities) of the Dutch
Borrowers, that are due and payable to the Administrative Agent and the other
Secured Parties on such date, thirteenth, to payment of that portion of the
Obligations, Swap Termination Value under Secured Hedge Agreements and Cash
Management Obligations of the U.S. Borrowers, fourteenth, to payment of that
portion of the Obligations, Swap Termination Value under Secured Hedge
Agreements and Cash Management Obligations of the Dutch Borrowers, fifteenth, to
payment of that portion of the Obligations of the U.S. Borrowers constituting
Other Liabilities (other than the Guarantee by the U.S. Borrowers of the
Obligations of the Dutch Borrowers), sixteenth, to the payment of any other
Obligations of the Dutch Borrowers, due to the Administrative Agent or any
Lender, and seventeenth, the balance, if any, after all of the Obligations have
been indefeasibly paid in full, to the Borrowers or as otherwise required by
Law; and

(c) any proceeds of Dutch Collateral received by the Administrative Agent shall
be applied ratably in order specified in clauses seventh through twelfth,
fourteenth, sixteenth and seventeenth set forth in paragraph (b) above.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. The provisions of this Article IX (other than
Sections 9.09 and 9.11) are solely for the benefit of the Administrative Agent
and the Lenders, and the Borrowers shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

-154-



--------------------------------------------------------------------------------

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank and/or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto. Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto (including the Intercreditor Agreement), as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty

 

-155-



--------------------------------------------------------------------------------

made by any Borrower or Holdings or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by any Agent under or in
connection with, this Agreement or any other Loan Document, or the execution,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

SECTION 9.04. Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to

 

-156-



--------------------------------------------------------------------------------

any Event of Default as may be directed by the Required Lenders in accordance
with Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and Holdings. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent-Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents)

 

-157-



--------------------------------------------------------------------------------

shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 9.07. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Liabilities, this Section 9.07 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers, provided that such reimbursement by the Lenders shall not affect the
Borrowers’ continuing reimbursement obligations with respect thereto. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

SECTION 9.08. Agents in Their Individual Capacities. Each Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though such Agent were not
an Agent or an L/C Issuer hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent or
its Affiliates may receive information regarding any Loan Party or any of their
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them. With
respect to its Loans, each Agent shall have the same rights and powers under
this Agreement as any other Lender and may exercise such rights and powers as
though it were not an Agent or an L/C Issuer, and the terms “Lender” and
“Lenders” include each Agent in its individual capacity.

SECTION 9.09. Successor Administrative Agent.

(a) The Administrative Agent may resign as the Administrative Agent upon thirty
(30) days’ notice to the Lenders and the Borrowers. If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrowers at all times other than during the existence of an
Event of Default under Section 8.01(f) (which consent of the Borrowers shall not
be unreasonably withheld or delayed). If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrowers, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become

 

-158-



--------------------------------------------------------------------------------

effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to such instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents (if not already discharged therefrom as provided above in
this Section 9.09). After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit issued by Bank of America, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer effectively to assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

(c) If at any time the Administrative Agent becomes a Defaulting Lender pursuant
to clause (d) of the definition thereof, then the Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent after the
Administrative Agent has become a Defaulting Lender pursuant to Section 2.17,
require such Administrative Agent to resign pursuant to Section 9.09(a), and a
successor agent shall be appointed in accordance with Section 9.09(a), with the
written consent of the Required Lenders. Any Loans or Commitments held by such
Administrative Agent shall be assigned in accordance with Section 3.07.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any

 

-159-



--------------------------------------------------------------------------------

claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and the Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Subsidiary Borrower Matters. The Lenders
irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable), the expiration or
termination of all Letters of Credit and any other obligation (including a
guarantee that is contingent in nature), (ii) at the time the property subject
to such Lien is transferred or to be transferred as part of or in connection
with any transfer permitted hereunder or under any other Loan Document to any
Person other than Holdings, the Parent Borrower or any of its Domestic
Subsidiaries that are Restricted Subsidiaries, (iii) subject to Section 10.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders, or (iv) if the property subject to such Lien is owned by a
Subsidiary Borrower, upon release of such Subsidiary Borrower from its
Obligations hereunder pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) that any Subsidiary Borrower shall be automatically released from its
Obligations hereunder or that Holdings shall be automatically released from its
obligations under any Guaranty Agreement if (i) in the case of any Subsidiary
Borrower, such Person

 

-160-



--------------------------------------------------------------------------------

ceases to be a Restricted Subsidiary as a result of a transaction or designation
permitted hereunder or (ii) in the case of Holdings, as a result of a
transaction permitted hereunder; provided that no such release shall occur if
such Subsidiary Borrower continues to be a guarantor in respect of the Senior
Notes, the Senior Subordinated Notes or any other Junior Financing; and

(d) if any Subsidiary Borrower shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer), (i) such Subsidiary shall be
automatically released from its Obligations hereunder and (ii) any Liens granted
by such Subsidiary or Liens on the Equity Interests of such Subsidiary shall be
automatically released; provided that no such release shall occur if such
Subsidiary continues to be a guarantor in respect of the Senior Notes, the
Senior Subordinated Notes or any other Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Borrower from its Obligations hereunder or Holdings from its
obligations under any Guaranty Agreement pursuant to this Section 9.11. In each
case as specified in this Section 9.11, the Administrative Agent will promptly
(and each Lender irrevocably authorizes the Administrative Agent to), at the
Parent Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Loan Party from its obligations under any of the Loan Documents, in each
case in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Joint Lead Arrangers and Managers. Except as
expressly provided herein, none of the Lenders or other Persons identified on
the facing page or signature pages of this Agreement as a “syndication agent,”
“joint bookrunner,” or “joint lead arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons identified in the first sentence of this
Section 9.12 shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons identified in the first sentence of this
Section 9.12 in deciding to enter into this Agreement or in taking or not taking
action hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution

 

-161-



--------------------------------------------------------------------------------

selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the applicable Borrower or Holdings, as the case
may be, shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental Administrative Agent, or a successor thereto,
shall die, become incapable of acting, resign or be removed, all the rights,
powers, privileges and duties of such Supplemental Administrative Agent, to the
extent permitted by Law, shall vest in and be exercised by the Administrative
Agent until the appointment of a new Supplemental Administrative Agent.

SECTION 9.14. Intercreditor Agreement. The Administrative Agent is authorized to
enter into the Intercreditor Agreement, and the parties hereto acknowledge that
the Intercreditor Agreement is binding upon them.

SECTION 9.15. Reports and Financial Statements. By signing this Agreement, each
Lender:

(a) agrees to furnish the Administrative Agent on the first day of each month
with a summary of all Other Liabilities due or to be due to such Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Parent Borrower hereunder and all field
examinations, audits and appraisals of the Collateral received by the
Administrative Agent (collectively, the “Reports”);

 

-162-



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that the Administrative Agent (i) makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.08 (other than clause (e) thereof); and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Loans or Letters of Credit that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorney costs) incurred by
the Administrative Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender; provided that no Lender shall be
liable for the payment to the Administrative Agent or any other Lender preparing
a Report for any portion of losses arising from such claims, actions,
proceedings, damages, costs, expenses and other amounts (including attorney
costs) to the extent resulting from the Administrative Agent’s or such other
Lender’s own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction.

SECTION 9.16. Parallel Debt. For the purpose of taking and ensuring the
continuing validity and enforceability of certain of the security under the
Collateral Documents in respect of the Dutch Subfacility, each of the Dutch
Borrower hereby agrees and covenants with the Administrative Agent that each of
them shall pay to the Administrative Agent an amount equal to, and in the
currency of, any sums owing by it to a Secured Party under any Loan Document
(the “Principal Obligations”) as and when the same fall due for payment under
the relevant Loan Document (the “Parallel Obligations”).

Notwithstanding anything to the contrary in any Loan Document, the
Administrative Agent shall have its own independent right to demand payment of
the Parallel Obligations by the Loan Parties. The rights of the Secured Parties
to receive payment of the Principal Obligations are several from the rights of
the Administrative Agent to receive payment of the Parallel Obligations;
provided that the payment by a Dutch Borrower of its Parallel Obligations to the
Administrative Agent in accordance with this paragraph and the immediately
preceding paragraph shall be a good discharge of the corresponding Principal
Obligations and the payment by a

 

-163-



--------------------------------------------------------------------------------

Dutch Borrower of its corresponding Principal Obligations in accordance with the
Loan Documents shall be a good discharge of the relevant Parallel Obligations.
In the event of a good discharge of the Principal Obligations the Administrative
Agent shall not be entitled any more to demand payment of the corresponding
Parallel Obligations and such Parallel Obligations shall cease to exist. This
shall apply accordingly in the event of a good discharge of the Parallel
Obligations to the corresponding Principal Obligations. Despite the foregoing,
any payment under the Loan Documents shall be made to the Administrative Agent,
unless expressly stated otherwise in the Loan Documents (save for this paragraph
and the immediately preceding paragraph) or unless the Administrative Agent
directs such payment to be made to the Administrative Agent.

SECTION 9.17. Withholding Tax. To the extent required by any applicable Laws,
the Administrative Agent may withhold from any payment to any Lender (which term
shall include any L/C Issuer or Swing Line Lender for purposes of this
Section 9.17) an amount equivalent to any applicable withholding Tax. Without
limiting or expanding the provisions of Section 3.01, each Lender shall
indemnify and hold harmless the Administrative Agent against, and shall make
payable in respect thereof within 10 days after demand therefor, any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
demonstrative error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due the
Administrative Agent under this Section 9.17. The agreements in this
Section 9.17 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

SECTION 9.18. Appointment of the Administrative Agent as Security Trustee under
the UK Security Agreement:

(a) Appointment of the Security Trustee.

(i) The UK Secured Parties appoint the Administrative Agent to hold the security
interests constituted by the UK Security Agreement on trust for the UK Secured
Parties on the terms of the Loan Documents and the Administrative Agent accepts
that appointment.

(ii) The Administrative Agent, its subsidiaries and associated companies may
each retain for its own account and benefit any fee, remuneration and profits
paid to it in connection with (1) its activities under the Loan Documents; and
(2) its engagement in any kind of banking or other business with any Loan Party.

 

-164-



--------------------------------------------------------------------------------

(b) Appointments by the Administrative Agent under the UK Security Agreement.

(i) The Administrative Agent may appoint one or more Delegates on such terms
(which may include the power to sub-delegate) and subject to such conditions as
it thinks fit, to exercise and perform all or any of the duties, rights, powers
and discretions vested in it by the UK Security Agreement and shall not be
obliged to supervise any Delegate or be responsible to any person for any loss
incurred by reason of any act, omission, misconduct or default on the part of
any Delegate.

(ii) The Administrative Agent may (whether for the purpose of complying with any
law or regulation of any overseas jurisdiction, or for any other reason) appoint
(and subsequently remove) any person to act jointly with the Administrative
Agent either as a separate trustee or as a co-trustee on such terms and subject
to such conditions as the Administrative Agent thinks fit and with such of the
duties, rights, powers and discretions vested in the Administrative Agent by the
UK Security Agreement as may be conferred by the instrument of appointment of
that person.

(iii) The Administrative Agent shall notify the Lenders under the Dutch
Subfacility of the appointment of each Appointee (other than a Delegate).

(iv) The Administrative Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Administrative Agent.

(v) Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the
Administrative Agent (in its capacity as security trustee) under the UK Security
Agreement, and each reference to the Administrative Agent (where the context
requires that such reference is to the Administrative Agent in its capacity as
security trustee) in the provisions of the UK Security Agreement which confer
Rights shall be deemed to include a reference to each Delegate and each
Appointee.

(c) The UK Security Agreement.

(i) Each UK Secured Party confirms its approval of the UK Security Agreement and
authorizes and instructs the Administrative Agent: (1) to execute and deliver
the UK Security Agreement; (2) to exercise the rights, powers and discretions
given to the Administrative Agent (in its capacity as security trustee)

 

-165-



--------------------------------------------------------------------------------

under or in connection with the UK Security Agreement together with any other
incidental rights, powers and discretions; and (3) to give any authorizations
and confirmations to be given by the Administrative Agent (in its capacity as
security trustee) on behalf of the UK Secured Parties under the UK Security
Agreement.

(ii) The Administrative Agent may accept without inquiry the title (if any)
which any person may have to the Charged Property.

(d) Agent as Proprietor. Each other UK Secured Party confirms that it does not
wish to be registered as a joint proprietor of any security interest constituted
by a UK Security Agreement and accordingly authorizes: (i) the Administrative
Agent to hold such security interest in its sole name (or in the name of any
Delegate) as trustee for the UK Secured Parties; and (ii) the Land Registry (or
other relevant registry) to register the Administrative Agent (or any Delegate
or Appointee) as a sole proprietor of such security interest.

(e) Investments. Except to the extent that a UK Security Agreement otherwise
requires, any moneys which the Administrative Agent receives under or pursuant
to a UK Security Agreement may be: (i) invested in any investments which the
Administrative Agent selects and which are authorized by applicable law; or
(ii) placed on deposit at any bank or institution (including the Administrative
Agent) on terms that the Administrative Agent thinks fit, in each case in the
name or under the control of the Administrative Agent, and the Administrative
Agent shall hold those moneys, together with any accrued income (net of any
applicable Tax) to the order of the Lenders under the Dutch Subfacility, and
shall pay them to such Lenders on demand.

(f) Releases of Charged Property. On a disposal of any of the Charged Property
which is permitted under the Loan Documents, the Administrative Agent shall (at
the expense of the Dutch Borrowers) execute any release of the UK Security
Agreement or other claim over that Charged Property and issue any certificates
of non-crystallisation of floating charges that may be required or take any
other action that the Administrative Agent considers desirable.

(g) Exclusion of Liability.

(A) The Administrative Agent shall not be liable for:

(i) any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by the UK Security
Agreement;

(ii) any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by the UK Security Agreement;

(iii) the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Loan Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Loan Document; or

 

-166-



--------------------------------------------------------------------------------

(iv) any shortfall which arises on enforcing the UK Security Agreement.

(B) The Administrative Agent shall not be obligated to:

(i) obtain any authorization or environmental permit in respect of any of the
Charged Property or the UK Security Agreement;

(ii) hold in its own possession the UK Security Agreement, title deed or other
document relating to the Charged Property or the UK Security Agreement;

(iii) perfect, protect, register, make any filing or give any notice in respect
of the UK Security Agreement (or the order of ranking of the UK Security
Agreement), unless that failure arises directly from its own gross negligence or
willful misconduct; or

(iv) require any further assurances in relation to the UK Security Agreement.

(h) Insurance.

(i) In respect of the UK Security Agreement, the Administrative Agent shall not
be obligated to: (1) insure, or require any other person to insure, the Charged
Property; or (2) make any enquiry or conduct any investigation into the
legality, validity, effectiveness, adequacy or enforceability of any insurance
existing over such Charged Property.

(ii) In respect of the UK Security Agreement, the Administrative Agent shall not
have any obligation or duty to any person for any loss suffered as a result of:
(1) the lack or inadequacy of any insurance; or (2) the failure of the
Administrative Agent to notify the insurers of any material fact relating to the
risk assumed by them, or of any other information of any kind, unless Required
Subfacility Lenders under the Dutch Subfacility have requested it to do so in
writing and the Administrative Agent has failed to do so within fourteen
(14) days after receipt of that request.

(i) Appointment of Successor Agent under the UK Security Agreement. Every
appointment of a successor Agent under the UK Security Agreement shall be by
deed.

(j) Trustee Acts.

 

-167-



--------------------------------------------------------------------------------

(i) Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty of the
Administrative Agent in relation to the trusts constituted by this Agreement.

(ii) In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK), the provisions
of this Agreement shall prevail to the extent allowed by law, and shall
constitute a restriction or exclusion for the purposes of the Trustee Act 2000
(UK).

(k) Perpetuity Period. The perpetuity period under the rule against perpetuities
if applicable to this Agreement and the UK Security Agreement shall be 80 years
from the date of this Agreement.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Intercreditor Agreement), and no consent to any
departure by any Borrower or Holdings therefrom, shall be effective unless in
writing signed by the Required Lenders and the applicable Borrower or Holdings,
as the case may be, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that none of (i) a
waiver of any condition precedent set forth in Section 4.02, (ii) the waiver of
any Default, mandatory prepayment or mandatory reduction of the Commitments and
(iii) the making of any Protective Advance in accordance herewith shall
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definitions of Total
Leverage Ratio or Senior Secured Leverage Ratio or, in each case, in the
component definitions thereof shall not constitute a reduction in the rate of
interest; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

 

-168-



--------------------------------------------------------------------------------

(d) change any provision of this Section 10.01, the definition of “Required
Lenders,” “Required Subfacility Lenders,” “Supermajority Lenders” or “Pro Rata
Share” or any provision of Section 2.06(c), 2.13 or 8.03 without the written
consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Obligations of
the Subsidiary Borrowers and the Guaranty Agreements, without the written
consent of each Lender;

(g) change the currency in which any Loan is denominated of any Loan without the
written consent of the Lender holding such Loans;

(h) cause a Domestic Subsidiary or the Parent Borrower or any Subsidiary
organized under the laws of any foreign jurisdiction other than the Netherlands
to become a Borrower under the Dutch Subfacility;

(i) change Section 10.29; or

(j) change the definition of the terms “U.S. Borrowing Base,” “Dutch Borrowing
Base,” “Borrowing Base” or any component definition thereof or the advance rate
set forth therein if as a result thereof the amounts available to be borrowed by
the Borrowers would be increased, without the written consent of the
Supermajority Lenders, provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves without the consent of any Lenders;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (v) the consent of Required Subfacility Lenders shall
be required with respect to any amendment that by its terms adversely affects
the rights of Lenders under such Subfacility in respect of payments hereunder in
a manner different than such amendment affects other Subfacilities.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders).

 

-169-



--------------------------------------------------------------------------------

No amendment or waiver of any provision of the Intercreditor Agreement shall be
effective unless consented to in writing by the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Credit Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the Parent
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrowers, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

 

-170-



--------------------------------------------------------------------------------

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct of such Person, as determined by the final
non-appealable judgment of a court of competent jurisdiction. All telephonic
notices to the Administrative Agent may be recorded by the Administrative Agent,
and each of the parties hereto hereby consents to such recording.

(d) The Platform and any electronic communications are provided “as is” and “as
available.” None of the Agent-Related Persons warrant the accuracy, adequacy or
completeness of the Platform or any electronic communications and each expressly
disclaims liability for errors or omissions in the Platform and any electronic
communication.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrowers agree (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agents and the Joint Lead Arrangers for all reasonable and
documented out-of-pocket costs and expenses

 

-171-



--------------------------------------------------------------------------------

incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Cahill Gordon & Reindel LLP and one
local and foreign counsel in each relevant jurisdiction, and (b) to pay or
reimburse the Administrative Agent and the Lenders for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of one counsel to the Administrative Agent and the Lenders
(and one local counsel in each applicable jurisdiction and, in the event of any
actual conflict or interest, one additional counsel of the affected parties)).
The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. All amounts due
under this Section 10.04 shall be paid promptly following receipt by the Parent
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

SECTION 10.05. Indemnification by the Borrowers. The Borrowers shall indemnify
and hold harmless the Administrative Agent, each Lender, the Joint Lead
Arrangers and their respective Affiliates, directors, officers, members,
employees, agents, trustees or advisors (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by any Borrower, any Subsidiary or Holdings, or any Environmental
Liability arising out of the activities or operations of any Borrower, any
Subsidiary or Holdings, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto or
whether brought by the Borrowers, any of their affiliates or any other third
party (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, however, that the Borrower shall not be obligated for any costs or
expenses based on the fees charged by third parties retained by the
Administrative Agent in connection with more than two appraisals and field
examinations per calendar year; provided further, however, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or

 

-172-



--------------------------------------------------------------------------------

disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct, as determined by the final, non-appealable judgment of a court of
competent jurisdiction, of such Indemnitee or of any affiliate, director,
officer, employee or agent of such Indemnitee or (y) a material breach of any
obligations under any Loan Document by such Indemnitee or of any affiliate,
director, officer, employee or agent of such Indemnitee, as determined by the
final, non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertakings to indemnify and hold harmless set forth in this
Section 10.05 may be unenforceable in whole or in part because they are
violative of any applicable law or public policy, the Borrower shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within 20 Business Days after written demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor any Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its

 

-173-



--------------------------------------------------------------------------------

rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) and 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it of any Series) with the prior written consent (such consent not to be
unreasonably withheld or delayed, it being understood that the Parent Borrower
shall have the right to withhold its consent if the Parent Borrower would be
required to obtain the consent of, or make a filing or registration with, a
Governmental Authority) of:

(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 8.01(a) or, solely with respect to
the Parent Borrower, Section 8.01(f) has occurred and is continuing, any
Assignee;

(B) the Administrative Agent;

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of any Principal L/C Issuer shall be required for an assignment to an
Agent or any Affiliate thereof; and

(D) the Swing Line Lender.

Notwithstanding the foregoing, no such assignment shall be made to a natural
person.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Parent Borrower and the Administrative Agent otherwise consents, provided that
(1) no such consent of the Parent Borrower shall be required if an Event of
Default under Section 8.01(a) or, solely with respect to the Parent Borrower,
Section 8.01(f) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

-174-



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) the Assignee shall comply with Section 3.01(b) through (e), as applicable.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Classes of Loans or Commitments on
a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Revolving Credit Note, the Borrowers (at their expense) shall execute and
deliver a Revolving Credit Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under

 

-175-



--------------------------------------------------------------------------------

this Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01(b)
and (d) or Section 3.01(e), as applicable), 3.04 and 3.05 (through the
applicable Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.07(c). To the extent permitted
by applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.04 or 3.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Parent Borrower’s,
maintain a register on which it enters the name and address of each participant
and the principal amounts of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement, notwithstanding any notice
to the contrary. Any such Participant Register shall be available for inspection
by the Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice for the limited purpose set forth in the proviso above
in this clause (f). For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Revolving
Credit Note, if any) to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

-176-



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Loans or Commitments to an Affiliated Lender by
entering into an Assignment and Assumption with such Affiliated Lender and
comply with the other requirements of Section 10.07(b); provided that:

(i) by its acquisition of Loans or Commitments, an Affiliated Lender shall be
deemed to have acknowledged and agreed that:

(A) it shall not have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrowers are not then present,
(ii) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available to the Borrowers or their representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to
Article II), (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against Administrative Agent or any other Lender with
respect to any duties or obligations or alleged duties or obligations of such
Administrative Agent or any other such Lender under the Loan Documents,
(iv) direct the Administrative Agent to take or refrain from taking any action
under the Loan Documents and (v) advice of counsel to the Lenders and may not
challenge attorney-client privilege between the Administrative Agent, other
lender parties and such counsel;

(B) except with respect to any amendment, modification, waiver, consent or other
action described in clause (a), (b), (c), (d), (e), (f) or (g) of the first
proviso of Section 10.01 or that deprives such Affiliated Lender of its Pro Rata
Share of any payment to which all Lenders are entitled, the Loans held by an
Affiliated Lender shall be disregarded in both the numerator and denominator in
the calculation of any Lender vote; and

(C) if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Affiliated Lender shall
consent) to provide that the vote of any Affiliated Lender (in its capacity as a
Lender) with respect to any plan of reorganization of such Loan Party shall not
be counted except that such Affiliated Lender’s vote (in its capacity as a
Lender) may be counted to the extent any such plan of reorganization proposes to
treat the Obligations held by such Affiliated Lender in a manner that is less
favorable to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower; each
Affiliated Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled

 

-177-



--------------------------------------------------------------------------------

with an interest) as such Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliated Lender and in the name of
such Affiliated Lender (solely in respect of Loans and participations therein
and not in respect of any other claim or status such Affiliated Lender may
otherwise have), from time to time in the Administrative Agent’s discretion to
take any action and to execute any instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this clause (C); and

(ii) the aggregate amount of Commitments or Loans held at any one time by
Affiliated Lenders may not exceed 20% of all Commitments or Loans in effect at
such time.

For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Parent Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including their obligations under Section 3.01, 3.04 or 3.05),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrowers and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Revolving Credit Note, if any, held by
it and (2) any Lender that is a Fund may create a security interest in all or
any portion of the Loans owing to it and the Revolving Credit Note, if any, held
by it to the trustee for holders of obligations owed, or securities issued, by
such Fund as security for such obligations or securities; provided that unless
and until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 10.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under

 

-178-



--------------------------------------------------------------------------------

the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Parent Borrower
and the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Parent Borrower, a successor L/C Issuer or
Swing Line Lender willing to accept its appointment as successor L/C Issuer or
Swing Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Parent Borrower shall be entitled to
appoint from among the Lenders willing to accept such appointment a successor
L/C Issuer or Swing Line Lender hereunder; provided that no failure by the
Parent Borrower to appoint any such successor shall affect the resignation of
the relevant L/C Issuer or the Swing Line Lender, as the case may be. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information in accordance with such Agent’s
or Lender’s customary procedures for handling confidential information of such
nature, and to not use or disclose such information, except that Information may
be disclosed (a) to its Affiliates and its and its Affiliates’ directors,
officers, employees, trustees, investment advisors and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made shall be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement or the
Intercreditor Agreement; (e) subject to an agreement to be bound by provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Parent Borrower), to any pledgee referred to in
Section 10.07(g), counterparty to a swap or derivative transaction relating to
the Borrower or its Obligations, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Parent
Borrower; (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08; (h) to any Governmental
Authority, examiner or self-regulatory authority (including the National
Association of Insurance Commissioners or

 

-179-



--------------------------------------------------------------------------------

any other similar organization) regulating any Lender; (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender); or
(j) in connection with the administration of this Agreement or any other Loan
Documents or the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder. In addition,
the Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section 10.08, “Information” means all information received
from any Loan Party or its Affiliates or its Affiliates’ directors, officers,
employees, trustees, investment advisors or agents, relating to Holdings, the
Parent Borrower or any of their subsidiaries or its business, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential or (ii) is delivered pursuant to Section 6.01, 6.02
or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrowers or Holdings, any such notice being waived by each Loan Party to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no L/C Issuer or its Affiliates shall have a right to set off and
apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or for
the credit or the account of any Subsidiary of a Loan Party which is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
unless such Subsidiary is not a direct or indirect subsidiary of Holdings. Each
Lender and L/C Issuer agrees promptly to notify the Parent Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent, each Lender and each L/C Issuer under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender and such L/C Issuer
may have.

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans

 

-180-



--------------------------------------------------------------------------------

or, if it exceeds such unpaid principal, refunded to the Borrowers. In
determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control. With the exception of those terms
contained in that certain amended and restated commitment letter among Holdings,
the Agents and the other parties thereto which by the terms thereof remain in
full force and effect, all of the Joint Lead Arrangers’ and their respective
Affiliates’ obligations thereunder in respect of the Subfacilities shall
terminate and be superseded by this Agreement and the Loan Documents and the
Joint Lead Arrangers and their respective Affiliates shall be released from all
liability in connection therewith, including, without limitation, any claim for
injury or damages, whether consequential, special, direct, indirect, punitive or
otherwise.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

-181-



--------------------------------------------------------------------------------

SECTION 10.15. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWERS, HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS (EXCEPT
THAT NOTHING HEREIN SHALL PROHIBIT THE ADMINISTRATIVE AGENT OR ANY LENDER FROM
ENFORCING ANY LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION IN WHICH ANY LOAN
PARTY IS ORGANIZED OR ANY COLLATERAL IS LOCATED). TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWERS, HOLDINGS, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers, Holdings and the Administrative Agent
and the Administrative Agent shall have been notified by each Lender, Swing Line
Lender and L/C Issuer

 

-182-



--------------------------------------------------------------------------------

that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower,
Holdings, each Agent and each Lender and their respective successors and
assigns.

SECTION 10.18. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent (which
shall not be withheld in contravention of Section 9.04(a)). The provision of
this Section 10.19 are for the sole benefit of the Lenders and shall not afford
any right to, or constitute a defense available to, any Loan Party.

SECTION 10.20. USA PATRIOT Act. Each Lender hereby notifies the Borrowers and
Holdings that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrowers
and Holdings, which information includes the name and address of the Borrowers
and Holdings and other information that will allow such Lender to identify the
Borrowers and Holdings in accordance with the USA PATRIOT Act. The Borrowers
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-laundering rules and regulations,
including the USA PATRIOT Act.

 

-183-



--------------------------------------------------------------------------------

SECTION 10.21. Agent for Service of Process. The Borrowers agree that promptly
following request by the Administrative Agent it shall cause each Dutch Borrower
and each Material Foreign Subsidiary for whose account a Letter of Credit is
issued to appoint and maintain an agent reasonably satisfactory to the
Administrative Agent to receive service of process in New York City on behalf of
such Dutch Borrower or Material Foreign Subsidiary.

SECTION 10.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and the
Borrowers acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (a) the Revolving Credit Facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their Affiliates, on the one hand, and the Agents and the Lenders,
on the other hand, and the Borrowers are capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (b) in connection with the
process leading to such transaction, each of the Agents and the Lenders is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (c) none of the Agents or the Lenders has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of any
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent or Lender has advised or is currently advising any Borrower or any of
its Affiliates on other matters) and none of the Agents or the Lenders has any
obligation to any Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (d) the Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ, and may conflict with, from those of the
Borrowers and their Affiliates, and none of the Agents or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Agents and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and Holdings
and the Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate. Each of Holdings and the
Borrowers hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Agents and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty.

SECTION 10.23. Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers eligible to receive
Loans under the relevant Subfacility as described in Section 2.01(a). Each
Borrower under such Subfacility is jointly and severally liable under this
Agreement for all Obligations with respect to such Subfacility, regardless of
the manner or amount in which proceeds of Loans are used, allocated, shared or
disbursed by or among the Borrowers themselves, or the manner in which an Agent
and/or any Lender accounts for such Loans or other Credit Extensions on its
books and records. Each Borrower under such Subfacility shall be liable for all
amounts due to an Agent and/or any Lender from the Borrowers under this
Agreement with respect to such Subfacility, regardless of which Borrower
actually receives Loans or other Credit Extensions hereunder or the amount of

 

-184-



--------------------------------------------------------------------------------

such Loans and Credit Extensions received or the manner in which such Agent
and/or such Lender accounts for such Loans or other Credit Extensions on its
books and records. Each Borrower’s Obligations with respect to Loans and other
Credit Extensions made to it, and such Borrower’s Obligations arising as a
result of the joint and several liability of such Borrower hereunder with
respect to Loans made to the other Borrowers hereunder shall be separate and
distinct obligations, but all such Obligations shall be primary obligations of
such Borrower. The Borrowers acknowledge and expressly agree with the Agents and
each Lender that the joint and several liability of each Borrower is required
solely as a condition to, and is given solely as inducement for and in
consideration of, credit or accommodations extended or to be extended under the
Loan Documents to any or all of the other Borrowers and is not required or given
as a condition of Credit Extensions to such Borrower. Each Borrower’s
Obligations under this Agreement shall, to the fullest extent permitted by law,
be unconditional irrespective of (i) the release of any other Borrower pursuant
to Section 9.11 or the validity or enforceability, avoidance, or subordination
of the Obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the Obligations of any other Borrower,
(ii) the absence of any attempt to collect the Obligations from any other
Borrower, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance, or granting
of any indulgence by an Agent and/or any Lender with respect to any provision of
any instrument evidencing the Obligations of any other Borrower, or any part
thereof, or any other agreement now or hereafter executed by any other Borrower
and delivered to an Agent and/or any Lender, (iv) the failure by an Agent and/or
any Lender to take any steps to perfect and maintain its security interest in,
or to preserve its rights to, any security or collateral for the Obligations of
any other Borrower, (v) an Agent’s and/or any Lender’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code, (vii) the disallowance of all or any portion
of an Agent’s and/or any Lender’s claim(s) for the repayment of the Obligations
of any other Borrower under Section 502 of the Bankruptcy Code, or (viii) any
other circumstances which might constitute a legal or equitable discharge or
defense of a guarantor or of any other Borrower. With respect to any Borrower’s
Obligations arising as a result of the joint and several liability of the
Borrowers hereunder with respect to Loans or other Credit Extensions made to any
of the other Borrowers hereunder, such Borrower waives, until the Obligations
shall have been paid in full and this Agreement shall have been terminated, any
right to enforce any right of subrogation or any remedy which an Agent and/or
any Lender now has or may hereafter have against any other Borrower, any
endorser or any guarantor of all or any part of the Obligations, and any benefit
of, and any right to participate in, any security or collateral given to an
Agent and/or any Lender to secure payment of the Obligations or any other
liability of any Borrower to an Agent and/or any Lender. Upon any Event of
Default, the Agents may proceed directly and at once, without notice, against
any Borrower under the relevant Subfacility to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Borrower or any other Person, or against any security or collateral for
the Obligations. Each Borrower consents and agrees that the Agents shall be
under no obligation to marshal any assets in favor of any Borrower or against or
in payment of any or all of the Obligations. Notwithstanding anything to the
contrary in the foregoing, none of the foregoing provisions of this
Section 10.23 shall apply to any Person released from its Obligations as a
Subsidiary Borrower in accordance with Section 9.11.

 

-185-



--------------------------------------------------------------------------------

SECTION 10.24. Contribution and Indemnification Among the Borrowers. Each
Borrower is obligated to repay the Obligations under the Subfacility for which
it is eligible to make a Borrowing pursuant to Section 2.01(a) of this Agreement
as a joint and several obligor under this Agreement. To the extent that any
Borrower shall, under this Agreement as a joint and several obligor, repay any
of the Obligations constituting Loans made to another Borrower hereunder with
respect to such Subfacility or other Obligations incurred directly and primarily
by any other Borrower with respect to such Subfacility (an “Accommodation
Payment”), then the Borrower making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower’s Allocable Amount (as defined below) and the denominator of
which is the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA. All rights and claims of contribution, indemnification, and reimbursement
under this Section shall be subordinate in right of payment to the prior payment
in full of the Obligations. The provisions of this Section shall, to the extent
expressly inconsistent with any provision in any Loan Document (other than
Section 10.29 of this Agreement), supersede such inconsistent provision.

SECTION 10.25. Agency of the Parent Borrower for Each Other Borrower. Each of
the other Borrowers irrevocably appoints the Parent Borrower as its agent for
all purposes relevant to this Agreement, including the giving and receipt of
notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including, without limitation, execution and
delivery to the Agents of Borrowing Base Certificates and Committed Loan
Notices) and all modifications hereto. Any acknowledgment, consent, direction,
certification, or other action which might otherwise be valid or effective only
if given or taken by all or any of the Borrowers or acting singly, shall be
valid and effective if given or taken only by the Parent Borrower, whether or
not any of the other Borrowers join therein, and the Agents and the Lenders
shall have no duty or obligation to make further inquiry with respect to the
authority of the Parent Borrower under this Section 10.25; provided that nothing
in this Section 10.25 shall limit the effectiveness of, or the right of the
Agents and the Lenders to rely upon, any notice (including without limitation a
Committed Loan Notice), document, instrument, certificate, acknowledgment,
consent, direction, certification or other action delivered by any Borrower
pursuant to this Agreement.

SECTION 10.26. Reinstatement. This Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Parent Borrower,
the Dutch Parent Borrower or any Subsidiary Borrower,

 

-186-



--------------------------------------------------------------------------------

or upon or as a result of the appointment of a receiver, administrator,
intervenor or conservator of, or trustee or similar officer for, any Borrower or
any substantial part of its property, or otherwise, all as though such payments
had not been made.

SECTION 10.27. Express Waivers by Borrowers in Respect of Cross Guaranties and
Cross Collateralization. Each Borrower agrees as follows:

(a) Each Borrower hereby waives: (i) notice of acceptance of this Agreement;
(ii) notice of the making of any Loans, the issuance of any Letter of Credit or
any other financial accommodations made or extended under the Loan Documents or
the creation or existence of any Obligations; (iii) notice of the amount of the
Obligations, subject, however, to such Borrower’s right to make inquiry of the
Administrative Agent to ascertain the amount of the Obligations at any
reasonable time; (iv) notice of any adverse change in the financial condition of
any other Borrower or of any other fact that might increase such Borrower’s risk
with respect to such other Borrower under the Loan Documents; (v) notice of
presentment for payment, demand, protest, and notice thereof as to any
promissory notes or other instruments among the Loan Documents; and (vii) all
other notices (except if such notice is specifically required to be given to
such Borrower hereunder or under any of the other Loan Documents to which such
Borrower is a party) and demands to which such Borrower might otherwise be
entitled;

(b) Each Borrower hereby waives the right by statute or otherwise to require an
Agent or any Lender to institute suit against any other Borrower or to exhaust
any rights and remedies which an Agent or any Lender has or may have against any
other Borrower. Each Borrower further waives any defense arising by reason of
any disability or other defense of any other Borrower (other than the defense of
payment in full) or by reason of the cessation from any cause whatsoever of the
liability of any such Borrower in respect thereof.

(c) Each Borrower hereby waives and agrees not to assert against any Agent, any
Lender, or any L/C Issuer: (i) any defense (legal or equitable) other than a
defense of payment, set-off, counterclaim, or claim which such Borrower may now
or at any time hereafter have against any other Borrower or any other party
liable under the Loan Documents; (ii) any defense, set-off, counterclaim, or
claim of any kind or nature available to any other Borrower (other than a
defense of payment) against any Agent, any Lender, or any L/C Issuer, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor; (iii) any right or defense arising by reason of any claim or defense
based upon an election of remedies by any Agent, any Lender, or any L/C Issuer
under any applicable law; (iv) the benefit of any statute of limitations
affecting any other Borrower’s liability hereunder;

(d) Each Borrower consents and agrees that, without notice to or by such
Borrower and without affecting or impairing the obligations of such Borrower
hereunder, the Agents may (subject to any requirement for consent of any of the
Lenders to the extent required by this Agreement), by action or inaction:
(i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the
Issuer Documents; (ii) release all or

 

-187-



--------------------------------------------------------------------------------

any one or more parties to any one or more of the Issuer Documents or grant
other indulgences to any other Borrower in respect thereof; (iii) amend or
modify in any manner and at any time (or from time to time) any of the Issuer
Documents; or (iv) release or substitute any Person liable for payment of the
Obligations, or enforce, exchange, release, or waive any security for the
Obligations;

(e) Each Borrower represents and warrants to the Agents and the Lenders that
such Borrower is currently informed of the financial condition of all other
Borrowers and all other circumstances which a diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. Each Borrower further
represents and warrants that such Borrower has read and understands the terms
and conditions of the Loan Documents. Each Borrower agrees that neither the
Agents, any Lender, nor any L/C Issuer has any responsibility to inform any
Borrower of the financial condition of any other Borrower or of any other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

SECTION 10.28. Certain Dutch Matters. Any obligation, guarantee, undertaking or
security granted or assumed by a Person incorporated or organized under the laws
of The Netherlands pursuant to this Agreement (including but not limited to this
Article X) or any other Loan Document or Loan Document (as defined in the
Intercreditor Agreement) shall be deemed not to be undertaken or incurred by
such Person to the extent that the same would constitute unlawful financial
assistance within the meaning of Section 2:98(c) of the Dutch Civil Code or any
other applicable financial assistance rules under any relevant jurisdiction (the
“Prohibition”) and the provisions of this Agreement, the other Loan Documents
and the Loan Documents (as defined in the Intercreditor Agreement) shall be
construed accordingly. For the avoidance of doubt it is expressly acknowledged
that the relevant Persons incorporated under the laws of The Netherlands will
continue to guarantee and secure all such obligations that, if included, do not
constitute a violation of the Prohibition.

SECTION 10.29. Restrictions on Foreign Pledges. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document (including, for the
avoidance of doubt, Sections 10.23 and 10.24 hereof), no Foreign Subsidiary
shall guarantee or pledge its assets, and no shares of any Foreign Subsidiary
shall be pledged (including an indirect pledge through the pledge of the shares
of a Subsidiary that is treated as a disregarded entity for U.S. federal income
tax purposes that has no material assets other than shares in one or more
Foreign Subsidiaries), in support of the U.S. Subfacility or the Obligations of
any U.S. Borrower.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-188-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BIOMET, INC., as Parent Borrower By:  

/s/ Daniel P. Florin

Name:   Daniel P. Florin Title:   Senior Vice President and Chief Financial
Officer LVB ACQUISITION, INC., as Holdings By:  

/s/ Daniel P. Florin

Name:   Daniel P. Florin Title:   Senior Vice President and Chief Financial
Officer

[Biomet ABL Credit Agreement]



--------------------------------------------------------------------------------

BIOMET GLOBAL SUPPLY CHAIN CENTER B.V., as Dutch Parent Borrower By:  

/s/ D.I.A. de Roeck

Name:   D.I.A. de Roeck Title:   Managing Director

[Biomet ABL Credit Agreement]



--------------------------------------------------------------------------------

BIOLECTRON, INC. BIOMET 3I, LLC BIOMET BIOLOGICS, LLC BIOMET EUROPE LTD. BIOMET
FAIR LAWN LLC BIOMET INTERNATIONAL LTD. BIOMET LEASING, INC. BIOMET
MANUFACTURING CORPORATION BIOMET MICROFIXATION, LLC BIOMET ORTHOPEDICS, LLC
BIOMET SPORTS MEDICINE, LLC BIOMET U.S. RECONSTRUCTION, LLC BIOMET TRAUMA, LLC
CROSS MEDICAL PRODUCTS, LLC EBI HOLDINGS, LLC EBI, LLC EBI MEDICAL SYSTEMS, LLC
ELECTRO-BIOLOGY, LLC BIOMET FLORIDA SERVICES, LLC IMPLANT INNOVATIONS HOLDINGS,
LLC INTERPORE CROSS INTERNATIONAL, LLC INTERPORE SPINE LTD.

KIRSCHNER MEDICAL CORPORATION,

as Subsidiary Borrowers

 

By:  

/s/ Daniel P. Florin

Name:   Daniel P. Florin Title:   Senior Vice President and Chief Financial
Officer

[Biomet ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer
and as a Lender, By:  

/s/ Edgar Ezerins

Name:   Edgar Ezerins Title:   SVP

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, NA, as a Lender By:  

/s/ Thomas Forbath

Name:   Thomas Forbath Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC as a Lender, By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender, By:  

/s/ Shane V. Azzara

Name:   Shane V. Azzara Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Lending Partners LLC, as a Lender By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Vanessa Chui

Name:   Vanessa Chui Title:   Executive Director If two signatures are required:
By:  

 

Name:   Title:  

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender, By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director If two signatures are required:
By:  

 

Name:   Title:  

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender By:  

/s/ Julita Tyszewicz

Name:   Julita Tyszewicz Title:   Attorney in Fact

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender, By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender, By:  

/s/ Jason Fuqua

Name:   Jason Fuqua Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Natixis, New York Branch, as a Lender, By:  

/s/ David Zimbalist

Name:   David Zimbalist Title:   Managing Director If two signatures are
required: By:  

/s/ Ronald Lee

Name:   Ronald Lee Title:   Vice President

 

[Signature Page to Credit Agreement]